Exhibit 10.2

EXECUTION COPY

$225,000,000

AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY

Dated as of December 22, 2006

among

TRANSMONTAIGNE OPERATING COMPANY L.P.,

as Borrower,

EACH OF THE FINANCIAL INSTITUTIONS
INITIALLY A SIGNATORY HERETO,
TOGETHER WITH THOSE ASSIGNEES
PURSUANT HERETO,

as Lenders,

BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as Syndication Agents,

BNP PARIBAS AND SOCIÉTÉ GÉNÉRALE, as the Documentation Agents

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Administrative Agent

WACHOVIA CAPITAL MARKETS, LLC,
As Sole Lead Arranger, Manager and Book Runner

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

ARTICLE I

 

DEFINITIONS

 

2

 

 

 

 

 

1.1

 

General Definitions

 

2

 

 

 

 

 

a.

 

Accounting Terms and Determinations

 

32

 

 

 

 

 

b.

 

Other Definitional Terms

 

32

 

 

 

 

 

ARTICLE II

 

LOANS

 

33

 

 

 

 

 

2.1

 

Revolving Loans, Swing Loans, and Term Loans

 

33

 

 

 

 

 

2.2

 

Optional and Mandatory Prepayments; Reduction or Increase of Committed Amount

 

38

 

 

 

 

 

2.3

 

Payments and Computations

 

42

 

 

 

 

 

2.4

 

Maintenance of Account

 

43

 

 

 

 

 

2.5

 

Statement of Account

 

44

 

 

 

 

 

2.6

 

Taxes

 

44

 

 

 

 

 

2.7

 

Sharing of Payments

 

46

 

 

 

 

 

2.8

 

Allocation of Payments; Pro Rata Treatment

 

47

 

 

 

 

 

2.9

 

Extensions and Conversions

 

49

 

 

 

 

 

2.10

 

Replacement of Lender

 

50

 

 

 

 

 

ARTICLE III

 

LETTERS OF CREDIT

 

51

 

 

 

 

 

3.1

 

Issuance

 

51

 

 

 

 

 

3.2

 

Notice and Reports

 

51

 

 

 

 

 

3.3

 

Participation

 

51

 

 

 

 

 

3.4

 

Reimbursement

 

52

 

 

 

 

 

3.5

 

Repayment with Revolving Loans

 

53

 

 

 

 

 

3.6

 

Renewal, Extension

 

54

 

 

 

 

 

3.7

 

Uniform Customs and Practices

 

54

 

 

 

 

 

3.8

 

Indemnification; Nature of Issuing Bank’s Duties

 

54

 

 

 

 

 

3.9

 

Responsibility of Issuing Bank

 

55

 

 

 

 

 

3.10

 

Conflict with Letter of Credit Documents

 

55

 

 

 

 

 

ARTICLE IV

 

INTEREST AND FEES

 

55

 

 

 

 

 

4.1

 

Interest on Loans

 

55

 

 

 

 

 

4.2

 

Interest After Event of Default

 

56

 

 

 

 

 

4.3

 

Commitment Fee

 

56

 

 

 

 

 

4.4

 

Lenders’ Fees/Agent’s Fees

 

56

 

 

 

 

 

4.5

 

Letter of Credit Fees

 

56

 


--------------------------------------------------------------------------------




 

4.6

 

Authorization to Charge Account

 

57

 

 

 

 

 

4.7

 

Indemnification in Certain Events

 

57

 

 

 

 

 

4.8

 

Inability To Determine Interest Rate

 

58

 

 

 

 

 

4.9

 

Illegality

 

58

 

 

 

 

 

4.10

 

Funding Indemnity

 

58

 

 

 

 

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

59

 

 

 

 

 

5.1

 

Closing Conditions

 

59

 

 

 

 

 

5.2

 

Conditions to Initial Loans and Letters of Credit

 

62

 

 

 

 

 

5.3

 

Conditions to all Loans and Letters of Credit

 

65

 

 

 

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

66

 

 

 

 

 

6.1

 

Organization and Qualification

 

66

 

 

 

 

 

6.2

 

Solvency

 

66

 

 

 

 

 

6.3

 

Liens

 

66

 

 

 

 

 

6.4

 

No Conflict

 

67

 

 

 

 

 

6.5

 

Enforceability

 

67

 

 

 

 

 

6.6

 

Financial Data; Material Adverse Change

 

68

 

 

 

 

 

6.7

 

Locations of Offices and Records

 

68

 

 

 

 

 

6.8

 

Fictitious Business Names

 

68

 

 

 

 

 

6.9

 

Subsidiaries

 

69

 

 

 

 

 

6.10

 

No Judgments or Litigation

 

69

 

 

 

 

 

6.11

 

No Defaults

 

69

 

 

 

 

 

6.12

 

No Employee Disputes

 

69

 

 

 

 

 

6.13

 

Compliance with Law

 

69

 

 

 

 

 

6.14

 

ERISA

 

70

 

 

 

 

 

6.15

 

Compliance with Environmental Laws

 

70

 

 

 

 

 

6.16

 

Use of Proceeds

 

71

 

 

 

 

 

6.17

 

Intellectual Property

 

71

 

 

 

 

 

6.18

 

Licenses and Permits

 

72

 

 

 

 

 

6.19

 

Title to Property

 

72

 

 

 

 

 

6.20

 

Labor Matters

 

73

 

 

 

 

 

6.21

 

Investment Company, Etc.

 

73

 

 

 

 

 

6.22

 

Margin Security

 

73

 

 

 

 

 

6.23

 

No Event of Default

 

74

 

2


--------------------------------------------------------------------------------




 

6.24

 

Taxes and Tax Returns

 

74

 

 

 

 

 

6.25

 

No Other Indebtedness

 

74

 

 

 

 

 

6.26

 

Status of Accounts

 

74

 

 

 

 

 

6.27

 

Material Contracts

 

74

 

 

 

 

 

6.28

 

Survival of Representations

 

75

 

 

 

 

 

6.29

 

Affiliate Transactions

 

75

 

 

 

 

 

6.30

 

Accuracy and Completeness of Information

 

75

 

 

 

 

 

6.31

 

Anti-Terrorism Laws

 

75

 

 

 

 

 

6.32

 

Deposit Accounts and Commodities Accounts

 

76

 

 

 

 

 

6.33

 

Force Majeure

 

76

 

 

 

 

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

76

 

 

 

 

 

7.1

 

Financial Information

 

76

 

 

 

 

 

7.2

 

Corporate Existence

 

78

 

 

 

 

 

7.3

 

ERISA

 

78

 

 

 

 

 

7.4

 

Proceedings or Adverse Changes

 

79

 

 

 

 

 

7.5

 

Environmental Matters

 

80

 

 

 

 

 

7.6

 

Books and Records; Inspection

 

80

 

 

 

 

 

7.7

 

Collateral Records

 

81

 

 

 

 

 

7.8

 

Security Interests

 

81

 

 

 

 

 

7.9

 

Insurance; Casualty Loss

 

82

 

 

 

 

 

7.10

 

Taxes

 

83

 

 

 

 

 

7.11

 

Compliance With Laws

 

83

 

 

 

 

 

7.12

 

Use of Proceeds

 

83

 

 

 

 

 

7.13

 

Fiscal Year; Accounting Policies

 

84

 

 

 

 

 

7.14

 

Notification of Certain Events

 

84

 

 

 

 

 

7.15

 

Additional Full Recourse Guarantors

 

84

 

 

 

 

 

7.16

 

Revisions or Updates to Schedules

 

85

 

 

 

 

 

7.17

 

Collection of Accounts

 

85

 

 

 

 

 

7.18

 

Maintenance of Property

 

85

 

 

 

 

 

7.19

 

Trademarks

 

85

 

 

 

 

 

7.20

 

Anti-Terrorism Laws

 

85

 

 

 

 

 

7.21

 

Real Property Documentation

 

86

 

 

 

 

 

7.22

 

Subsequent Drop Down Acquisitions

 

86

 

 

 

 

 

 

3


--------------------------------------------------------------------------------




 

ARTICLE VIII

 

FINANCIAL COVENANTS

 

86

 

 

 

 

 

8.1

 

Maximum Total Leverage Ratio

 

86

 

 

 

 

 

8.2

 

Minimum Interest Coverage Ratio

 

87

 

 

 

 

 

8.3

 

Senior Secured Leverage Ratio

 

87

 

 

 

 

 

ARTICLE IX

 

NEGATIVE COVENANTS

 

87

 

 

 

 

 

9.1

 

Restrictions on Liens

 

87

 

 

 

 

 

9.2

 

Restrictions on Additional Indebtedness

 

87

 

 

 

 

 

9.3

 

Restrictions on Sale of Assets

 

87

 

 

 

 

 

9.4

 

No Corporate Changes

 

88

 

 

 

 

 

9.5

 

No Guarantees

 

88

 

 

 

 

 

9.6

 

No Restricted Payments

 

89

 

 

 

 

 

9.7

 

No Investments

 

89

 

 

 

 

 

9.8

 

No Affiliate Transactions

 

89

 

 

 

 

 

9.9

 

No Prohibited Transactions Under ERISA

 

89

 

 

 

 

 

9.10

 

No Additional Bank or Commodities Accounts

 

90

 

 

 

 

 

9.11

 

Restrictions on Partners

 

90

 

 

 

 

 

9.12

 

Additional Negative Pledges

 

90

 

 

 

 

 

9.13

 

Sale and Leaseback

 

91

 

 

 

 

 

9.14

 

Limitations

 

91

 

 

 

 

 

9.15

 

Operating Lease Obligations

 

91

 

 

 

 

 

9.16

 

Amendments to Certain Agreements

 

91

 

 

 

 

 

ARTICLE X

 

POWERS

 

92

 

 

 

 

 

10.1

 

Appointment as Attorney-in-Fact

 

92

 

 

 

 

 

ARTICLE XI

 

EVENTS OF DEFAULT AND REMEDIES

 

92

 

 

 

 

 

11.1

 

Events of Default

 

92

 

 

 

 

 

11.2

 

Acceleration

 

94

 

 

 

 

 

ARTICLE XII

 

TERMINATION

 

95

 

 

 

 

 

ARTICLE XIII

 

THE AGENT

 

96

 

 

 

 

 

13.1

 

Appointment of Agent

 

96

 

 

 

 

 

13.2

 

Nature of Duties of Agent

 

96

 

 

 

 

 

13.3

 

Lack of Reliance on Agent

 

97

 

 

 

 

 

13.4

 

Certain Rights of the Agent

 

97

 

 

 

 

 

13.5

 

Reliance by Agent

 

97

 

4


--------------------------------------------------------------------------------




 

13.6

 

Indemnification of Agent

 

98

 

 

 

 

 

13.7

 

The Agent in its Individual Capacity

 

98

 

 

 

 

 

13.8

 

Holders of Notes

 

98

 

 

 

 

 

13.9

 

Resignation of Agent

 

98

 

 

 

 

 

13.10

 

Collateral Matters

 

99

 

 

 

 

 

13.11

 

Actions with Respect to Defaults

 

102

 

 

 

 

 

13.12

 

Delivery of Information

 

102

 

 

 

 

 

13.13

 

No Reliance on Agent’s Customer Identification Program

 

102

 

 

 

 

 

13.14

 

USA Patriot Act

 

102

 

 

 

 

 

ARTICLE XIV

 

MISCELLANEOUS

 

103

 

 

 

 

 

14.1

 

Waivers

 

103

 

 

 

 

 

14.2

 

JURY TRIAL

 

103

 

 

 

 

 

14.3

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE

 

103

 

 

 

 

 

14.4

 

Notices

 

104

 

 

 

 

 

14.5

 

Assignability

 

104

 

 

 

 

 

14.6

 

Information

 

107

 

 

 

 

 

14.7

 

Payment of Expenses; Indemnification

 

108

 

 

 

 

 

14.8

 

Entire Agreement, Successors and Assigns

 

109

 

 

 

 

 

14.9

 

Amendments, Etc.

 

109

 

 

 

 

 

14.10

 

Nonliability of Agent and Lenders

 

110

 

 

 

 

 

14.11

 

Independent Nature of Lenders’ Rights

 

110

 

 

 

 

 

14.12

 

Counterparts

 

110

 

 

 

 

 

14.13

 

Effectiveness

 

110

 

 

 

 

 

14.14

 

Severability

 

110

 

 

 

 

 

14.15

 

Headings Descriptive

 

111

 

 

 

 

 

14.16

 

Maximum Rate

 

111

 

 

 

 

 

14.17

 

Right of Setoff

 

111

 

 

 

 

 

14.18

 

Delegation of Authority

 

112

 

 

 

 

 

14.19

 

Amendment and Restatement; Continuation of Security Interest

 

112

 

5


--------------------------------------------------------------------------------




 

EXHIBITS AND SCHEDULES

EXHIBITS

Exhibit A

Form of Assignment and Acceptance

Exhibit B-1

Full Recourse Guaranty Agreement

Exhibit B-2

Form of Amended and Restated Limited Recourse Guaranty Agreement

Exhibit C

Form of Landlord Agreement

Exhibit D

Pledge Agreement

Exhibit E

Security Agreement

Exhibit F-1

Form of Revolving Note

Exhibit F-2

Form of Swing Note

Exhibit F-3

Form of Term Note

Exhibit G

Form of Notice of Borrowing

Exhibit H

Form of Deposit Account Control Agreement

Exhibit I

Form of Notice of Extension/Conversion

Exhibit J

Form of Compliance Certificate

Exhibit K

Form of Joinder Agreement

Exhibit L

Form of Solvency Certificate

Exhibit M

Contribution Agreement

Exhibit N

Form of Notice of Letter of Credit

Exhibit O

Form of Account Designation Letter

Exhibit P

Consent, Reaffirmation and Agreement

Exhibit Q

Form of Master Assignment and Assumption Agreement

Exhibit R-

Form of TMG/TPSI Acknowledgement Agreement

 

SCHEDULES

 

Schedule 1.1A

Lenders

Schedule 1.1B

Liens

Schedule 1.1C

Indebtedness

Schedule 1.1D

Investments

Schedule 1.1E

Drop-Down Assets

Schedule 2

Existing Letters of Credit

Schedule 6.1

Jurisdictions of Organization

Schedule 6.7

Location of Offices and Records

Schedule 6.8

Fictitious Business Names

Schedule 6.9

Capital and Ownership Structure of the Credit Parties

Schedule 6.10

Litigation

Schedule 6.14

ERISA

Schedule 6.15

Environmental Disclosures

Schedule 6.17

Intellectual Property

Schedule 6.19

Real Estate

Schedule 6.27

Material Contracts

Schedule 6.29

Affiliate Transactions

Schedule 6.32

Bank Accounts and Commodities Accounts

Schedule 14.4

Addresses for Notices

 

6


--------------------------------------------------------------------------------


 

AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY

THIS AMENDED AND RESTATED SENIOR SECURED CREDIT FACILITY is entered into as of
December 22, 2006, among TRANSMONTAIGNE OPERATING COMPANY L.P., a Delaware
limited partnership (the “Borrower”), each of the financial institutions
identified as Lenders on the signature pages hereto (together with each of their
successors and assigns, referred to individually as a “Lender” and,
collectively, as the “Lenders”), BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK,
N.A., as Syndication Agents, BNP PARIBAS AND SOCIÉTÉ GÉNÉRALE, as the
Documentation Agents, and WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”),
acting in its capacity as administrative agent for the Lenders in the manner and
to the extent described in Article XIII (in such capacity, the “Agent”).

This Credit Agreement is an amendment and restatement of that certain Senior
Secured Credit Facility, dated as of May 9, 2005, among the Borrower, each of
the financial institutions party thereto, BANK OF AMERICA, N.A. (as successor to
FLEET NATIONAL BANK) and JPMORGAN CHASE BANK, N.A., as Syndication Agents, BNP
PARIBAS and SOCIÉTÉ GÉNÉRALE, as the Documentation Agents, and WACHOVIA, as
Administrative Agent (as amended, the “Existing Credit Agreement”).

The Borrower has requested that the Existing Credit Agreement be amended and
restated to (i) increase the amount of the “Revolving Credit Commitments”
thereunder, (ii) add Term Loan Commitments hereunder, and (iii) effect the other
amendments set forth herein.

The parties hereto agree that the Existing Credit Agreement is hereby amended,
restated and superseded in its entirety as follows, as of Funding Date:

W I T N E S S E T H:

WHEREAS, the Borrower wishes to obtain financing (i) to finance the Drop-Down
Acquisitions from TMG, (ii) to finance other permitted acquisitions, (iii) for
general corporate purposes of Borrower and certain subsidiaries of Partners (as
defined below), including, without limitation, working capital, capital
expenditures in the ordinary course of business and certain acquisitions, (iv)
to fund certain distributions of the Borrower or its Subsidiaries as
contemplated herein, and (v) to pay fees and expenses related to the
consummation of the transactions contemplated herein; and

WHEREAS, upon the terms and subject to the conditions set forth herein, the
Lenders are willing to make loans and advances to the Borrower;

NOW, THEREFORE, the Borrower, the Lenders and the Agent hereby agree as follows:


--------------------------------------------------------------------------------




 

ARTICLE I

DEFINITIONS


1.1          GENERAL DEFINITIONS.

As used herein, the following terms shall have the meanings herein specified:

“Acceptance Date” means, as to any particular Assignment and Acceptance, the
date specified as the effective date in such Assignment and Acceptance.

“Account Designation Letter” means the Notice of Account Designation Letter
dated the Funding Date from the Borrower to the Agent substantially in the form
attached hereto as Exhibit O.

“Accounts” means all of each Full Recourse Credit Party’s “accounts” as such
term is defined in the UCC, and, in any event, includes, without limitation, (a)
all accounts receivable (whether or not specifically listed on schedules
furnished to the Agent), and all other rights to payment for property sold,
leased, licensed, assigned or otherwise disposed of, for a secondary obligation
incurred or to be incurred, for energy provided or to be provided, for the use
or hire of a vessel under a charter or other contract, arising out of the use of
a credit card or charge card, or for services rendered or to be rendered or in
connection with any other transaction (whether or not yet earned by
performance), (b) all rights in, to, and under all purchase orders or receipts
for goods or services, (c) all rights to any goods represented by any of the
foregoing, including, without limitation, all rights of rescission, replevin,
reclamation, and stoppage in transit and rights to returned, reclaimed, or
repossessed goods, (d) all reserves and credit balances held by each Full
Recourse Credit Party with respect to any such accounts receivable or account
debtors, (e) all books, records, computer tapes, programs and ledger books
arising therefrom or relating thereto, and (f) all guarantees and collateral
security of any kind, given by any account debtor or any other Person with
respect to any of the foregoing, all whether now owned or existing or hereafter
acquired or arising, by or in favor of, any Full Recourse Credit Party.

“Acquisition” means the purchase of (i) the Capital Stock of any Person, (ii)
the assets of any Person through merger or consolidation with such Person or
(iii) the plant, property and equipment of such Person, or portion thereof,
together with any related current assets and intangible assets of such Person
acquired in connection therewith.

“Adjusted LIBOR Index Rate” means, for any day, a rate per annum equal to the
quotient obtained (rounded upwards, if necessary, to the next higher 1/100th of
1%) by dividing (i) the rate for 30-day Dollar deposits as reported on Telerate
page 3750 as of 11:00 a.m., London time, on the first day of the month in which
such day occurs, or if such day is not a London business day, then the
immediately preceding London business day (or if not so reported, then as
determined by the Agent from another recognized source or interbank quotation),
by (ii) 1 minus the Eurodollar Reserve Percentage.

“Affiliate” means, with respect to any Person, any other individual or entity
that directly or indirectly controls, is controlled by or is under common
control with that Person.  For purposes of this definition, (a) “control”,
“controlled by” and “under common control with” mean

2


--------------------------------------------------------------------------------




 

possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of voting securities or other
interests, by contract or otherwise), and (b) the General Partner, Partners, the
Operating GP, the Borrower, and all other Credit Parties from time to time are
Affiliates with each other.

“Agent” means Wachovia as provided in the preamble to this Credit Agreement or
any successor to Wachovia.

“Agent’s Fees” means the fees payable by the Borrower to the Agent as described
in the Fee Letter.

“Aggregate Revolving Loan Amount Outstanding” means at any time the sum of the
aggregate principal amount outstanding under the Revolving Loans.

“Aggregate Swing Loan Amount Outstanding” means at any time the sum of the
aggregate principal amount outstanding of the Swing Loans.

“Anti-Terrorism Law” means the USA Patriot Act as such law may be amended from
time to time.

“Applicable Percentage” means, as to each Loan and the Commitment Fee,
respectively, the percentage per annum for each such Loan or for the Commitment
Fee, as the case may be, determined from the following table and corresponding
to the Total Leverage Ratio in effect as of the most recent Calculation Date (as
defined below) as shown below:

 

Total Leverage Ratio

 

Applicable Margin
for Base Rate Loans

 

Applicable Margin for
Eurodollar Loans and
LIBOR Index Loans

 

Commitment
Fee

Level I

 

>5.00 to 1.00

 

1.50%

 

2.50%

 

0.50%

Level II

 

>4.50 to 1.00
but
<5.00 to 1.00

 

1.25%

 

2.25%

 

0.50%

Level III

 

>4.00 to 1.00
but
<4.50 to 1.00

 

1.00%

 

2.00%

 

0.375%

Level IV

 

>3.50 to 1.00
but
<4.00 to 1.00

 

0.75%

 

1.75%

 

0.375%

Level V

 

<3.50 to 1.00

 

0.50%

 

1.50%

 

0.30%

 

The Applicable Percentages shall be determined and adjusted quarterly on the
date (each a “Calculation Date”) five (5) Business Days after the date on which
Partners provides the quarterly officer’s certificate for each fiscal quarter in
accordance with the provisions of Section 7.1(c); provided, however, that (i)
the initial Applicable Percentages shall be based on Level I (as shown above)
and shall remain at Level I until the first Calculation Date following the last
day of the first fiscal quarter ending after the Closing Date, and, thereafter,
the Level shall be determined by the then current Total Leverage Ratio, and (ii)
if Partners fails to provide the

3


--------------------------------------------------------------------------------




 

officer’s certificate to the Agent for any fiscal quarter as required by and
within the time limits set forth in Section 7.1(c), the Applicable Percentages
from the applicable date of such failure shall be based on Level I until five
(5) Business Days after an appropriate officer’s certificate is provided,
whereupon the Level shall be determined by the then current Total Leverage
Ratio.  Except as set forth above, each Applicable Percentage shall be effective
from one Calculation Date until the next Calculation Date.  In the event that
(i) any financial statement or certificate required by Section 7.1(c) is shown
to be inaccurate, and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, and
(ii) any Commitments are effective or any Obligations are outstanding when such
inaccuracy is discovered: (x) the Borrower shall immediately deliver to the
Agent a correct certificate for such Applicable Period, (y) the Applicable
Percentage for such Applicable Period shall be determined by reference to such
certificate, and (z) the Borrower shall immediately pay to the Agent the accrued
additional interest owing as a result of such increased Applicable Percentage
for such Applicable Period, which payment shall be promptly applied by the Agent
in accordance with the terms hereof.  Nothing in this paragraph shall limit the
rights of the Agent or the Lenders with respect to Section 4.2 or Article XI.

“Approved Assignee” means any Lender, an Affiliate of a Lender or an Approved
Fund.

“Approved Banks” means financial institutions satisfying the conditions set
forth in clause (a) of the definition of “Cash Equivalents” herein.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee Lender, accepted by the Agent, in accordance
with Section 14.5(f), substantially in the form of Exhibit A.

“Bankruptcy Code” means Title 11 of the United States Code, as amended from time
to time, and any successor statute thereto.

“Base Rate” means, for any day, the rate per annum equal to the greater of (a)
the Federal Funds Rate in effect on such day plus 1/2 of 1% or (b) the Prime
Rate in effect on such day.  If for any reason the Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable after due inquiry to ascertain the Federal Funds Rate for any reason,
including the inability or failure of the Agent to obtain sufficient quotations
in accordance with the terms hereof, the Base Rate shall be determined without
regard to clause (a) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist.  Any change in the
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or the Federal
Funds Rate, respectively.

“Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate.

4


--------------------------------------------------------------------------------




 

“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which any Credit Party or any of
its Subsidiaries or ERISA Affiliates is, or within the immediately preceding six
(6) years was, an “employer” as defined in Section 3(5) of ERISA.

“Blocked Person” has the meaning given such term in Section 6.31.

“Borrower” has the meaning given to such terms in the preamble of this Credit
Agreement.

“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in Charlotte, North Carolina, Denver, Colorado or
New York, New York; provided that in the case of Eurodollar Loans, such day is
also a day on which dealings between banks are carried on in U.S. dollar
deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests and (v) any other equity interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.

“Cash Equivalents” means

(a)           negotiable certificates of deposit, time deposits (including sweep
accounts), demand deposits and bankers’ acceptances having a maturity of nine
months or less and issued by any United States financial institution having
capital and surplus and undivided profits aggregating at least $100,000,000 and
rated at least Prime-1 by Moody’s or A-1 by S&P or issued by any Lender;

(b)           corporate obligations having a maturity of nine months or less and
rated at least Prime-1 by Moody’s or A-1 by S&P or issued by any Lender;

(c)           any direct obligation of the United States of America or any
agency or instrumentality thereof, or of any state or municipality thereof, (i)
which has a remaining maturity at the time of purchase of not more than one year
or which is subject to a fully collateralized repurchase agreement with any
Lender (or any other financial institution referred to in clause (a) above)
exercisable within one year from the time of purchase and (ii) which, in the
case of obligations of any state or municipality, is rated at least Aa by
Moody’s or AA by S&P; and

(d)           any mutual fund or other pooled investment vehicle rated at least
Aa by Moody’s or AA by S&P which invests principally in obligations described
above.

5


--------------------------------------------------------------------------------




 

“Cash Management Products” means any one or more of the following types of
services or facilities extended to any of the Credit Parties by any Lender or
any Affiliate of a Lender in reliance on such Lender’s agreement to indemnify
such Affiliate:  (a) Automated Clearing House (ACH) transactions; (b) cash
management, including controlled disbursement and lockbox services; and (c)
establishing and maintaining deposit accounts.

“Casualty Loss” has the meaning given to such term in Section 7.9.

“Change of Control” means the occurrence of any of the following:

(a)           TransMontaigne Services Inc. or any of its Affiliates (other than
General Partner, Partners, or any Subsidiaries of Partners) shall cease to
“control” (which term, for purposes of this clause (a) and clause (c) below,
means possession, directly or indirectly, of power to direct or cause the
direction of management or policies, whether through ownership of voting
securities or other interests, by contract or otherwise) the General Partner, or
own at least 75% of the Capital Stock of the General Partner;

(b)           General Partner shall cease to own all of the general partner
interests in Partners;

(c)           Partners shall cease to “control” (as defined in clause (a) above)
the Borrower or the Operating GP, or own at least 75% of the limited partner
interests in the Borrower and 75% of the Capital Stock of Operating GP;

(d)           Operating GP shall cease to own all of the general partner
interests in the Borrower; or

(e) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended), other than any employee
benefit plan or plans (within the meaning of Section 3(3) of ERISA), shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under said Act) of 35% or more in voting
power of the outstanding Voting Stock of TMG, or (ii) during any period of
twelve (12) consecutive calendar months, individuals who were directors of the
TMG on the first day of such period shall cease to constitute a majority of the
board of directors of TMG other than because of the replacement as a result of
death or disability of one or more such directors.

“Closing” means the satisfaction or waiver of the conditions precedent set forth
in Section 5.1, as provided therein; provided that neither this Credit Agreement
nor the Credit Documents shall be effective until the Funding Date shall have
occurred.

“Closing Date” means the date on which the Closing occurs.

“Collateral” means any and all assets and rights and interests in or to property
of the Credit Parties pledged from time to time as security for the Obligations
pursuant to the Security Documents.

“Commitment” of any Lender means the Revolving Credit Commitment and the Term
Loan Commitment of such Lender.

6


--------------------------------------------------------------------------------




 

“Committed Amount” means the Revolving Credit Committed Amount and the Term
Committed Amount.

“Commitment Fee” means the fee accruing quarterly from the Closing Date and
required to be paid to the Agent for the benefit of the Lenders with a Revolving
Credit Commitment each quarter, in arrears, as partial compensation for
extending the Revolving Credit Committed Amount to the Borrower, and shall be
determined by multiplying (i) the positive difference, if any, between (A) the
Revolving Credit Committed Amount in effect at such time and (B) the average
Working Capital Obligations (including Swing Loans) outstanding during such
quarter by (ii) the Applicable Percentage then in effect for the number of days
in said quarter; provided, that, only for the purpose of calculating the
Commitment Fee, Swing Loans shall constitute a usage of Wachovia’s Revolving
Credit Commitment.

“Commodities Account Control Agreement” means an agreement among a Credit Party,
a commodities intermediary, and the Agent, which agreement is in such form as is
reasonably acceptable to the Agent and its counsel and which provides for the
Agent’s having “control” (as such term is used in Article 9 of the UCC) over the
commodity accounts described therein, in each case as the same may be amended,
restated, supplemented, or otherwise modified from time to time.

“Compliance Certificate” means a certificate, executed by an Executive Officer,
substantially in the form of Exhibit J.

“Consent, Reaffirmation and Agreement” means that certain Consent, Reaffirmation
and Agreement, substantially in the form attached as Exhibit P hereto, executed
and delivered by the Borrower and each of the other Credit Parties in favor of
the Agent, for the benefit of the Lenders.

“Consolidated” or “consolidated”  with reference to any term defined herein,
means that term as applied to the accounts of Partners and all of its
consolidated Subsidiaries, consolidated in accordance with GAAP.

“Consolidated Capital Expenditures” means, for any period, for Partners and its
consolidated Subsidiaries, amounts added or required to be added to the
property, plant and equipment or other fixed assets account on the Consolidated
balance sheet of Partners and its consolidated Subsidiaries, prepared in
accordance with GAAP, including expenditures in respect of (a) the acquisition,
construction, improvement or replacement of land, buildings, machinery,
equipment, leaseholds and any other real or personal property (other than an
Acquisition), (b) to the extent not included in clause (a) above, materials,
contract labor and direct labor relating thereto (excluding amounts properly
expensed as repairs and maintenance in accordance with GAAP) and (c) software
development costs to the extent not expensed.

“Consolidated EBITDA” means, for any applicable period of computation, (a)
Consolidated Net Income for such period, but excluding therefrom all
extraordinary items of income or loss for such period, plus (b) the sum of the
following to the extent deducted (or added, in the case of gains referred to in
clause (iv) below) in calculating Consolidated Net Income: (i) Consolidated
Interest Expense for such period, plus (ii) Consolidated Income Taxes

7


--------------------------------------------------------------------------------




 

for such period, plus (iii) depreciation, amortization, and other non-cash
charges (excluding non-cash charges that are expected to become cash charges in
a future period or that are reserves for future cash charges, unless otherwise
agreed by the Agent in its reasonable discretion) of Partners and its
consolidated Subsidiaries for such period, plus (iv) losses (or minus gains) on
the sale of assets during such period; provided, that Consolidated EBITDA shall
be adjusted from time to time to the satisfaction of the Agent as follows:

(1)           Consolidated EBITDA for any applicable fiscal quarter shall be
increased by the amount of any net increase to deferred revenue, and decreased
by the amount of any net decrease to deferred revenue, in such fiscal quarter on
account of minimum quarterly payments for services under the Terminaling
Services Agreement;

(2)           With respect to any Acquisition, and solely for purposes of
computing the Total Leverage Ratio and the Senior Secured Leverage Ratio, an
amount equal to one-quarter of the EBITDA attributable to the Person or assets
acquired pursuant to such Acquisition shall be added to actual Consolidated
EBITDA for the fiscal quarter in which such Acquisition was completed and for
each of the immediately preceding three fiscal quarters (in each case, net of
any actual Consolidated EBITDA attributable to such assets or entity accruing
after the consummation of such Acquisition); provided that (A) the EBITDA which
is attributable to such Person or assets shall have been determined (i) in good
faith by an Executive Officer and in a manner acceptable to the Agent; (ii)
giving effect to any anticipated or proposed cost savings related to such
Acquisition, as well as any revenues reasonably anticipated to be generated from
terminaling agreements executed or amended on or about the date of such
Acquisition and in connection therewith, to the extent approved by the Agent,
and (B) no such adjustments shall be made unless, prior to the consummation of
such Acquisition, the Agent shall have been furnished written documentation in
form and substance satisfactory to the Agent demonstrating pro forma compliance
with all financial and other covenants contained herein after consummation of
such Acquisition (whether or not such written documentation was required as part
of a Permitted Acquisition);

(3)           With respect to any Material Project, an amount equal to
one-quarter of the EBITDA projected for the first twelve (12) months of
operations of such Material Project shall be added to actual Consolidated EBITDA
for the fiscal quarter in which such Material Project was completed and for each
of the immediately preceding three fiscal quarters (in each case, net of any
actual Consolidated EBITDA attributable to such Material Project accruing after
its completion); provided that the aggregate amount of such additions shall
never exceed the lesser of (i) twenty percent (20%) of the capital cost of such
Material Project and (ii) the projected Consolidated EBITDA attributable
thereto; provided further that no such additions shall be allowed with respect
to any Material Project unless the Agent shall have received written pro forma
projections of EBITDA relating to such Material Project and such other
documentation as the Agent may reasonably request, all in form and substance
satisfactory to the Agent; and

(4)           Solely for purposes of computing the Total Leverage Ratio and the
Senior Secured Leverage Ratio, Consolidated EBITDA for each of the fiscal
quarters ending on or before December 31, 2006 shall be deemed to be of an
amount equal to $9,025,000.

8


--------------------------------------------------------------------------------




 

“Consolidated Funded Indebtedness” means, as of any date of determination, all
Funded Indebtedness of Partners and its consolidated Subsidiaries, determined on
a consolidated basis in accordance with GAAP.

“Consolidated Income Taxes” means, for any applicable period of computation, the
sum of all income taxes paid or payable in cash (net of cash refunds) by
Partners and its consolidated Subsidiaries during such period (including,
without limitation, any federal, state, local and foreign income and similar
taxes), determined on a consolidated basis in accordance with applicable law and
GAAP.

“Consolidated Interest Expense” means, for any applicable period of computation,
all interest expense, net of cash interest income, paid or payable by Partners
and its consolidated Subsidiaries during such period, determined on a
consolidated basis in accordance with GAAP.

“Consolidated Net Income” means, for any applicable period of computation, the
net income of Partners and its consolidated Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP.

“Consolidated Net Tangible Assets”  means, at any date of determination, the
total amount of Consolidated assets of the Borrower and its Restricted
Subsidiaries after deducting therefrom: (a) all current liabilities (excluding
(i) any current liabilities that by their terms are extendable or renewable at
the option of the obligor thereon to a time more than 12 months after the time
as of which the amount thereof is being computed, and (ii) current maturities of
long-term debt); and (b) the value (net of any applicable reserves) of all
goodwill, trade names, trademarks, patents and other like intangible assets, all
as set forth, or on a pro forma basis would be set forth, on the Consolidated
balance sheet of the Borrower and its Restricted Subsidiaries for the most
recently completed Fiscal Quarter, prepared in accordance with GAAP.

“Contractual Obligations” means, with respect to any Person, any term or
provision of any securities issued by such Person, or any indenture, mortgage,
deed of trust, contract, undertaking, document, instrument or other agreement to
which such Person is a party or by which it or any of its properties is bound or
to which it or any of its properties is subject.

“Contribution Agreement” means the Contribution Agreement dated as of May 9,
2005, a copy of which is attached as Exhibit M, which was delivered to the Agent
pursuant to the Existing Credit Agreement, and executed by each Credit Party and
any Person who becomes party hereto or to the Full Recourse Guaranty Agreement
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Agent, including, without limitation, and any Subsidiaries of Partners which
may become Full Recourse Guarantors pursuant to Section 7.15, as amended,
restated or supplemented from time to time.

“Credit Agreement” means this Amended and Restated Senior Secured Credit
Facility, dated as of the date hereof, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Credit and Collateral Termination Events” has the meaning set forth in
paragraph (b) of Article XII.

9


--------------------------------------------------------------------------------




 

“Credit Documents” means, collectively, this Credit Agreement, any Revolving
Notes, the Swing Note, any Term Notes, the Letter of Credit Documents, the Full
Recourse Guaranty Agreement, the Limited Recourse Guaranty Agreement, the
Contribution Agreement, the Security Documents, the Consent, Reaffirmation and
Agreement, and all other documents, agreements, instruments, opinions and
certificates executed and delivered in connection herewith or therewith,
excluding Lender Hedging Agreements, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Credit Party” means each Full Recourse Credit Party and the Limited Recourse
Guarantor.

“Default” means an event, condition or default which, with the giving of notice,
the passage of time or both would become an Event of Default.

“Default Rate” means with respect to (a) all amounts due and payable with
respect to LIBOR Rate Loans and LIBOR Index Loans, a rate per annum equal to two
percent (2%) in excess of the rate then applicable to such LIBOR Rate Loans or
LIBOR Index Loans until the end of the applicable Interest Period or due date of
principal thereof and, thereafter, a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans and (b) all amounts due
and payable with respect to Base Rate Loans and all other Obligations arising
under the Credit Agreement and the other Credit Documents, a rate per annum
equal to two percent (2%) in excess of the rate then applicable to Base Rate
Loans.

“Defaulting Lender” has the meaning given to such term in Section 2.1(d)(ii).

“Deposit Account Control Agreement” means an agreement among a Credit Party, a
depositary institution, and the Agent, which agreement (a) is substantially in
the form of Exhibit H or (b) is in such other form as is reasonably acceptable
to the Agent and its counsel and which provides for the Agent’s having “control”
(as such term is used in Article 9 of the UCC) over the deposit accounts
described therein, in each case as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Dispute” means any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Credit Agreement or any other
Credit Document.

“DOL” means the U.S. Department of Labor and any successor department or agency.

“Dollars” and “$” means dollars in lawful currency of the United States of
America.

“Domestic Subsidiaries” means, with respect to any Person, any Subsidiary of
such Person which is incorporated or organized under the laws of any state of
the United States or the District of Columbia.  Any unqualified reference to any
“Domestic Subsidiary” shall be deemed to be a reference to a Domestic Subsidiary
of Partners, unless the context clearly indicates otherwise.

“Drop-Down Acquisitions” means the acquisition by the Borrower of the Drop-Down
Assets on the Funding Date.

 

10


--------------------------------------------------------------------------------


 

“Drop-Down Assets” means certain terminal and related assets located in
Brownsville, Texas and along the Mississippi and Ohio Rivers on which the
Borrower has an option to purchase from TMG pursuant to the terms of the Omnibus
Agreement, and as more fully described in Schedule 1.1E.

“Eligible Assignee” means (a) an Approved Assignee or (b) any other Person (i)
which is a commercial bank, finance company, insurance company or other
financial institution or fund or Affiliate thereof and which, in the ordinary
course of business, extends credit of the type contemplated herein; (ii) whose
becoming an assignee would not constitute a prohibited transaction under Section
4975 of the Internal Revenue Code or Section 406 of ERISA; (iii) which is
organized under the laws of the United States of America or any state thereof;
and (iv) which has capital in excess of $500,000,000, provided, however, that
“Eligible Assignee” shall not include the Credit Parties, or any of the Credit
Parties’ Affiliates, financial sponsors or Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.

“ERISA Affiliate” means any (i) corporation which is or was at any time a member
of the same controlled group of corporations (within the meaning of Section
414(b) of the Internal Revenue Code) as the Credit Parties or any of their
Subsidiaries; (ii) partnership or other trade or business (whether or not
incorporated) at any time under common control (within the meaning of Section
414(c) of the Internal Revenue Code) with the Credit Parties or any of their
Subsidiaries; and (iii) member of the same affiliated service group (within the
meaning of Section 414(m) of the Internal Revenue Code) as the Credit Parties or
any of their Subsidiaries, any corporation described in clause (i) above, or any
partnership or trade or business described in clause (ii) above.

“Eurodollar Loan” means a Loan bearing interest based at a rate determined by
reference to the Eurodollar Rate.

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Loan
comprising part of the same borrowing (including conversions, extensions and
renewals), a per annum interest rate determined pursuant to the following
formula:

Eurodollar Rate =

London Interbank Offered Rate

 

 

1 - Eurodollar Reserve Percentage

 

 

“Eurodollar Reserve Percentage” means for any day, that percentage (expressed as
a decimal) which is in effect from time to time under Regulation D of the Board
of Governors of the Federal Reserve System (or any successor), as such
regulation may be amended from time to time or any successor regulation, as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of Eurodollar Loans is determined), whether or not any Lender
has any Eurocurrency liabilities subject to such reserve requirement at that
time.  Eurodollar Loans and LIBOR Index Loans shall be deemed to

11


--------------------------------------------------------------------------------




 

constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender.  The Eurodollar
Rate and the LIBOR Index Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event(s) of Default” has the meaning provided for in Article XI.

“Excluded Taxes” has the meaning given to such term in Section 2.6.

“Executive Officer” means the chief executive officer, the chief financial
officer, and the treasurer of the General Partner, acting for and on behalf of
Partners.

“Existing Credit Agreement” has the meaning set forth in the preamble hereto.

“Existing Letters of Credit” means those letters of credit identified on
Schedule 2.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal Funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement, dated November 20, 2006, by and between
the Agent, Partners and the Borrower regarding, among other things, the fees
respecting the credit facility contemplated in this Agreement to be paid by TMG
or Borrower to the Agent.

“Fees” means, collectively, the Agent’s Fees, the Lenders’ Fees, Commitment
Fees, Letter of Credit Fees and the Issuing Bank Fees payable hereunder.

“Financials” has the meaning given to such term in Section 6.6.

“Flood Hazard Property” means a property in an area designated by the Federal
Emergency Management Agency as having special flood or mud slide hazards.

“Florida Real Property Assets” means any real property asset which is (a) now or
hereafter owned by a Credit Party and (b) physically located in the State of
Florida.

“Foreign Lender” means any Lender that is not a United States person, as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is not a Domestic Subsidiary.  Any unqualified reference to any
Foreign Subsidiary shall be deemed a reference to a Foreign Subsidiary of
Partners, unless the context clearly indicates otherwise.

12


--------------------------------------------------------------------------------




 

“Form S-1” means the final, effective Form S-1 Registration Statement of
Partners filed by Partners with the Securities and Exchange Commission on or
about May 9, 2005.

“Full Recourse Credit Parties” means the Borrower, the Full Recourse Guarantors,
and any Subsidiary of the Borrower or any Full Recourse Guarantor that has
become party hereto as a “Borrower” or executed or joined in the Full Recourse
Guaranty Agreement or otherwise furnished a guaranty or collateral to secure or
guarantee the Obligations (but excluding the Limited Recourse Guarantor).

“Full Recourse Guarantor” means (i) Coastal Terminals L.L.C., Razorback L.L.C.
and TPSI Terminals L.L.C., each a Delaware limited liability company, and (ii)
each other Person who enters into the Full Recourse Guaranty Agreement or
becomes party to the Full Recourse Guaranty Agreement pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Agent, including,
without limitation, any Subsidiaries of Partners which may become Full Recourse
Guarantors hereunder pursuant to Section 7.15.  Notwithstanding any other
provision hereof, Operating GP shall not be a Full Recourse Guarantor.

“Full Recourse Guaranty Agreement” means the Full Recourse Guaranty Agreement, a
copy of which is attached as Exhibit B-1, which was delivered to the Agent
pursuant to the Existing Credit Agreement, together with any joinder agreements
executed and delivered in accordance with the terms of the Existing Credit
Agreement or this Credit Agreement, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Indebtedness” means, with respect to any Person, without duplication,
all Indebtedness, other than Indebtedness of the types described in clause (h)
of the definition of “Indebtedness”).

“Funding Date” means the date on which the first of the following is
consummated:  (a) the making of the initial Loan by the Lenders to the Borrower
under this Credit Agreement and (b) the issuance of any Letter of Credit by an
Issuing Bank, in each case which shall not occur until such time as the
conditions precedent set forth in Section 5.2 have been satisfied or waived as
provided therein.

“Funding Deadline” means January 31, 2007, or such later date as to which the
Agent has agreed in writing.  If, on the Funding Deadline, the conditions
precedent set forth in Section 5.1 and 5.2 have not been satisfied, the
Commitments shall expire on such date.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect on the date hereof and applied on a consistent basis with
the Financials.

“General Partner” means TransMontaigne GP L.L.C., a Delaware limited liability
company which is wholly owned by TransMontaigne Services Inc., and which owns a
two (2) percent general partner interest in, and is the sole general partner of,
Partners.

13


--------------------------------------------------------------------------------




 

“Government Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Guarantor” means each Full Recourse Guarantor and the Limited Recourse
Guarantor.

“Guaranty Agreement” means the Full Recourse Guaranty Agreement and the Limited
Recourse Guaranty Agreement, individually or collectively, as the context
requires.

“Hedging Agreements” means any interest rate protection agreement or other
interest rate protection agreement, foreign currency exchange agreement,
commodity option agreement or other interest or exchange rate or commodity price
hedging agreements.

“Highest Lawful Rate” means, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness under this Credit Agreement, under the
laws of the State of New York (or the law of any other jurisdiction whose laws
may be mandatorily applicable notwithstanding other provisions of this Credit
Agreement and the other Credit Documents), or under applicable federal laws
which may presently or hereafter be in effect and which allow a higher maximum
nonusurious interest rate than under the State of New York or such other
jurisdiction’s law, in any case after taking into account, to the extent
permitted by applicable law, any and all relevant payments or charges under this
Credit Agreement and any other Credit Documents executed in connection herewith,
and any available exemptions, exceptions and exclusions.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (f) all guaranties of such Person with
respect to Indebtedness of the type referred in this definition of another
Person, (g) the principal portion of all obligations of such Person under
Capital Leases, (h) all obligations of such Person under Hedging Agreements, (i)
the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (j) all preferred Capital
Stock issued by such Person and required by the terms thereof to be redeemed in
cash, or for which mandatory sinking fund payments in cash are due, by a fixed
date prior to the Maturity Date, (k) the principal component of payments due on
Capital

14


--------------------------------------------------------------------------------




 

Leases or under any synthetic lease, tax retention operating lease, off-balance
sheet loan or similar off-balance sheet financing product, other than operating
leases that do not constitute any of the foregoing, during the applicable period
ending on such date, determined on a consolidated basis in accordance with GAAP,
and (l) the Indebtedness of any partnership or unincorporated joint venture in
which such Person is a general partner or a joint venturer in which such Person
is legally obligated with respect thereto.

“Independent Accountant” means a firm of independent public accountants of
nationally recognized standing selected by Partners, which is “independent” as
that term is defined in Rule 2-01 of Regulation S-X promulgated by the
Securities and Exchange Commission.

“Interest Coverage Ratio” means, as of the last day of each of Partners’ fiscal
quarters, for such fiscal quarter and the immediately preceding three fiscal
quarters, (a) Consolidated EBITDA for such period to (b) Consolidated Interest
Expense for such period.

“Interest Payment Date” means the date that is five (5) days after receipt by
the Borrower of any invoice with respect to interest due, which invoice shall be
provided (a) as to any Base Rate Loan and any Swing Loan, for each calendar
quarter on the last Business Day of such calendar quarter while such Loan is
outstanding; provided, however, that accrued and unpaid interest on any Swing
Loan which is a LIBOR Index Loan shall be due and payable in full upon payment
of the principal amount of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, for such Interest Period, and (c) as to
any Eurodollar Loan having an Interest Period longer than three months, for each
three month period during such Interest Period and for the period from the last
full three month period during such Interest Period to the last day of such
Interest Period.

“Interest Period” means, as to Eurodollar Loans, a period of one month, two
months, three months, six months, or, subject to availability, twelve months, as
selected by the Borrower, commencing on the date of the borrowing (including
continuations and conversions thereof); provided, however, (i) if any Interest
Period would end on a day which is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day (except that where the
next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (ii) no Interest Period shall extend beyond
the Maturity Date and (iii) any Interest Period with respect to a Eurodollar
Loan that begins on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period.

“Internal Revenue” means the Internal Revenue Service and any successor agency.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute thereto and all rules and regulations
promulgated thereunder.

“Inventory” means all of each Full Recourse Credit Party’s inventory as such
term is defined in the UCC.

15


--------------------------------------------------------------------------------




 

“Investment” by any Person means (i) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise, but
exclusive of the acquisition of inventory, supplies, equipment and other
property or assets used or consumed in the ordinary course of business of such
Person or any of its Subsidiaries) of assets, shares of Capital Stock, bonds,
notes, debentures, partnership interests, joint ventures or other ownership
interests or other securities of any other Person, (ii) any deposit (other than
deposits constituting a Permitted Lien) with, or advance, loan or other
extension of credit (other than sales of inventory on credit in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms and sales on credit of the type described in clauses (c) or (d) of
Section 9.3) to, any other Person or (iii) any other capital contribution to or
investment in any other Person, including, without limitation, any obligation
incurred for the benefit of such Person.  In determining the aggregate amount of
Investments outstanding at any particular time, (a) the amount of any Investment
represented by a guaranty shall be taken at not less than the maximum principal
amount of the obligations guaranteed and still outstanding; (b) there shall be
deducted in respect of each such Investment any amount received as a return of
capital (but only by repurchase, redemption, retirement, repayment, liquidating
dividend or liquidating distribution); (c) there shall not be deducted in
respect of any Investment any amounts received as earnings on such Investment,
whether as dividends, interest or otherwise; and (d) there shall not be deducted
from or added to the aggregate amount of Investments any decrease or increases,
as the case may be, in the market value thereof.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any of its Subsidiaries.

“Issuing Bank” means Wachovia or any other Lender which shall issue a Letter of
Credit for the account of the Borrower; provided, that, the Agent shall have
approved such other Lender (such consent not to be unreasonably withheld).

“Issuing Bank Fees” has the meaning given to such term in Section 4.5(b).

“Landlord Agreement” means a Landlord Lien Waiver Agreement, substantially in
the form of Exhibit D (or such other form as shall be reasonably acceptable to
the Agent), between the Agent and a Credit Party’s landlord with respect to the
Mortgaged Real Estate.

“Leasehold Properties” has the meaning given to such term in Section 5.2(h).

“Leases” means leases with respect to any leased real property, together with
any leases of real property entered into by a Credit Party or any of its
Subsidiaries after the date hereof.

“Lender” has the meaning given to such term in the preamble of this Credit
Agreement.

“Lender Hedging Agreement” means any Hedging Agreement (other than one
pertaining to the purchase or sale of commodities or commodity options) between
the Borrower and any Person (or affiliate of such Person) that was a Lender or
an Affiliate of Lender at the time it entered into such Hedging Agreement
whether or not such Person has ceased to be a Lender under the Credit Agreement.

16


--------------------------------------------------------------------------------




 

“Lenders’ Fees” means the non-refundable fees payable to each of the Lenders as
set forth in each of the Lender’s respective fee letter with the Agent.

“Lending Party” means the Agent and each Lender.

“Letter of Credit Committed Amount” means $35,000,000.

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or at risk or (ii) any collateral security for such
obligations.

“Letter of Credit Fee” has the meaning given to such term in Section 4.5(a).

“Letter of Credit Obligations” means, at any time of determination, the sum of
(i) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus (ii) the aggregate amount of all drawings under Letters of Credit for
which the Issuing Bank has not at such time been reimbursed, plus (iii) without
duplication, the aggregate amount of all payments made by each Lender to the
Issuing Bank with respect to such Lender’s participation in Letters of Credit as
provided in Section 3.3 for which the Borrower has not at such time reimbursed
the Lenders, whether by way of a Revolving Loan or otherwise.

“Letters of Credit” means (i) the Existing Letters of Credit, and (ii) all
stand-by letters of credit issued by an Issuing Bank for the account of the
Borrower pursuant to this Credit Agreement on and after the Funding Date, in
each case, together with all amendments, renewals, extensions or replacements
thereof.

“LIBOR Index Loan” means a Swing Loan during any period in which it bears
interest at a rate determined by reference to the Adjusted LIBOR Index Rate.

“Lien(s)” means any lien, claim, charge, pledge, security interest, deed of
trust, mortgage, or other encumbrance.

“Limited Recourse Guarantor” means Partners.

“Limited Recourse Guaranty Agreement” means the Amended and Restated Limited
Recourse Guaranty Agreement, a form of which is attached as Exhibit B-2,
executed and delivered by the Limited Recourse Guarantor to the Agent on the
Funding Date, as the same may be amended, restated, supplemented, or otherwise
modified from time to time.

“Loan” or “Loans” means Revolving Loans (or a portion of any Revolving Loan),
Term Loans (or a portion of any Term Loan) and Swing Loans, or any or all of
them, as the context shall require.

“London Interbank Offered Rate” means, with respect to any Eurodollar Loan for
the Interest Period applicable thereto, the rate of interest per annum (rounded
upwards, if necessary,

17


--------------------------------------------------------------------------------




 

to the nearest 1/100 of 1%) appearing on Telerate Page 3750 (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2) Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Telerate Page 3750, the
applicable rate shall be the arithmetic mean of all such rates.  If, for any
reason, such rate is not available, the term “London Interbank Offered Rate”
means, with respect to any Eurodollar Loan for the Interest Period applicable
thereto, the rate of interest per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 A.M.
(London time) two (2) Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.

“Material Adverse Change” means a material adverse change in (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
part of the Collateral, (c) the Credit Parties’ ability to perform their
respective obligations under the Credit Documents, or (d) the rights and
remedies of the Lenders hereunder.

“Material Adverse Effect” means a material adverse effect on (a) the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Credit Parties, taken as a whole, (b) a material
part of the Collateral, (c) the Credit Parties’ ability to perform their
respective obligations under the Credit Documents, or (d) the rights and
remedies of the Lenders hereunder.

“Material Contract” means (a) the Omnibus Agreement, (b) the Terminaling
Services Agreement, and (c) any other written contract or other arrangement
(other than the Credit Documents), to which any Credit Party or any of its
Subsidiaries is a party as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

“Material Project” means any new terminal or other capital expansion project
undertaken by any Credit Party, the Consolidated Capital Expenditures
attributable to which exceeds $3,000,000.

“Maturity Date” means, as to the Revolving Loans, Swing Loans, the Term Loans
and Letters of Credit (and the related Letter of Credit Obligations), the fifth
(5th) anniversary of the Closing Date.

“Moody’s” means Moody’s Investor Service, Inc.

“Mortgage” means, as to each parcel or tract of the Mortgaged Real Estate (or as
to more than one parcel or tract, as the case may be), the mortgage (or
amendment to an existing mortgage) from the applicable Credit Party on such
Mortgaged Real Estate, in form and substance reasonably satisfactory to the
Agent, granting a Lien thereon to Agent, for the benefit of the Lenders, to
secure the Obligations, as amended on or about the date hereof, if applicable,
and as otherwise amended, restated or supplemented from time to time.

18


--------------------------------------------------------------------------------




 

“Mortgage Document Extension Period” means ninety (90) days from the Funding
Date or such longer period of time to which the Agent may agree, in its sole
discretion.

“Mortgagee Policy” means, for each parcel or tract of the Mortgaged Real Estate,
other than the Razorback Pipeline Property, an ALTA mortgagee title insurance
policy issued by the Title Insurance Company, assuring the Agent that the
Mortgage on such Mortgaged Real Estate creates a valid and enforceable first
priority (subject to Permitted Liens) mortgage lien on such Mortgaged Real
Estate, free and clear of all defects and encumbrances except Permitted Liens,
which Mortgagee Policy shall be in form and substance reasonably satisfactory to
the Agent and shall provide for affirmative insurance and such reinsurance as
the Agent may reasonably request, all of the foregoing in form and substance
reasonably satisfactory to the Agent.

“Mortgaged Real Estate” means all Real Estate which, from time to time, is owned
by a Credit Party and subject to a Mortgage, including, without limitation, the
terminal properties located in Mount Vernon, Missouri and Rogers, Arkansas, the
Razorback Pipeline Property, the Florida Real Property Assets, and the Real
Estate acquired from time to time pursuant to the Omnibus Agreement.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA and (i) which is, or within the immediately preceding six
(6) years was, contributed to by any Credit Parties or any of their Subsidiaries
or ERISA Affiliates or (ii) with respect to which any Credit Parties or any of
their Subsidiaries may incur any liability.

“Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Borrower or any of its Subsidiaries in respect of any issuance of Capital Stock
or Involuntary Disposition, net of (a) direct costs (including, without
limitation, legal, accounting and investment banking fees, and sales
commissions) and (b) taxes paid or payable as a result thereof; it being
understood that “Net Cash Proceeds” shall include, without limitation, any cash
received upon the sale or other disposition of any non-cash consideration
received by the Borrower or any of its Subsidiaries in any such issuance or
Involuntary Disposition.

“Note” or “Notes” means the Revolving Notes, the Swing Note, and the Term Notes,
or any or all of them, as the context shall require.

“Notice of Borrowing” means a notice substantially in the form of Exhibit G.

“Notice of Extension/Conversion” means a notice substantially in the form of
Exhibit I.

“Obligations” means the Loans, any other loans and advances or extensions of
credit made or to be made by any Lender to the Borrower, or to others for the
Borrower’s account, in each case pursuant to the terms and provisions of this
Credit Agreement, together with interest thereon (including interest which
accrues after the commencement of any bankruptcy or similar case, whether or not
such post-petition interest is allowed in such case) and, including, without
limitation, any reimbursement obligation or indemnity of the Borrower on account
of Letters of Credit and all other Letter of Credit Obligations and all
indebtedness, fees, liabilities and obligations which may at any time be owing
by the Borrower to any Lender (or an Affiliate of a Lender) in each case
pursuant to this Credit Agreement or any other Credit Document, whether now in
existence or incurred by the Borrower from time to time hereafter, whether
unsecured or

19


--------------------------------------------------------------------------------




 

secured by pledge, Lien upon or security interest in any of the Borrower’s
assets or property or the assets or property of any other Person, whether such
indebtedness is absolute or contingent, joint or several, matured or unmatured,
direct or indirect and whether such Borrower is liable to such Lender (or an
Affiliate of a Lender) for such indebtedness as principal, surety, endorser,
guarantor or otherwise.  Obligations shall also include any other indebtedness
owing to any Lender (or an Affiliate of a Lender) by the Borrower under this
Credit Agreement and the other Credit Documents, the Borrower’s liability to any
Lender (or an Affiliate of a Lender) pursuant to this Credit Agreement as maker
or endorser of any promissory note or other instrument for the payment of money,
the Borrower’s liability to any Lender (or an Affiliate of a Lender) pursuant to
this Credit Agreement or any other Credit Document under any instrument of
guaranty or indemnity, or arising under any guaranty, endorsement or undertaking
which any Lender (or an Affiliate of a Lender) may make or issue to others for
any such Borrower’s account pursuant to this Credit Agreement, including any
accommodation extended with respect to applications for Letters of Credit, all
liabilities and obligations arising under Lender Hedging Agreements owing from
the Borrower or any other Credit Party to any Lender, or any Affiliate of a
Lender (or any Person that was a Lender or an affiliate of a Lender at the time
such Lender Hedging Agreement was entered into), permitted under Section 9.2,
all liabilities and obligations now or hereafter arising from or in connection
with any Cash Management Products, and all obligations of the Guarantors or any
other Credit Party to any Lender (or an Affiliate of any Lender) and the Agent
arising under or in connection with any Guaranty Agreement, or any other Credit
Document, including, without limitation, the Guaranteed Obligations (as defined
in each Guaranty Agreement).

“Omnibus Agreement” means that certain Omnibus Agreement dated as of May 27,
2005 by and among TMG, Operating GP, General Partner, Partners and Borrower,
which provides, among other things, (a) the terms and conditions upon which TMG
will provide management services to Partners and its Subsidiaries, (b) certain
options in favor of the Borrower and certain Subsidiaries of Partners to
purchase or acquire certain additional refined product terminals from TMG and
its Subsidiaries or Affiliates, as amended by that certain First Amendment to
Omnibus Agreement dated as of October 31, 2005, as further amended by that
certain Second Amendment to Omnibus Agreement dated as of January 1, 2006, as
further amended by that certain Third Amendment to Omnibus Agreement dated as of
December 29, 2006, as the same may be further amended, restated, supplemented,
or otherwise modified from time to time to the extent permitted herein.

“Operating GP” means TransMontaigne Operating GP L.L.C., a Delaware limited
liability company which, as of the Closing Date, owns a 0.001% general
partnership interest in, and is the sole general partner of, the Borrower.

“Other Taxes” has the meaning given to such term in Section 2.6(e).

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

“Partners” means TransMontaigne Partners L.P., a Delaware limited partnership,
which qualifies for taxation as a “master limited partnership” under the
Internal Revenue Code, the sole general partner of which is the General Partner.

 

20


--------------------------------------------------------------------------------


 

“Partners’ Partnership Agreement” means that certain First Amended and Restated
Partnership Agreement of Partners executed on or about the May 27, 2005, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time to the extent permitted herein.

“Permitted Acquisitions” means (a) the Drop-Down Acquisitions and (b) any other
Acquisition by Borrower or any of Partners’ other consolidated Subsidiaries, so
long as (i) no Default or Event of Default is in existence or would be created
thereby, (ii) the Person or assets being acquired by the Borrower or such
Subsidiary are for a Permitted Line of Business, and (iii) at least one of the
following conditions is satisfied (as determined by Agent in its commercially
reasonable discretion):

(A)          the aggregate amount of consideration paid by Borrower or such
Subsidiary for such Acquisition, when added to the aggregate amount of all
consideration paid by Borrower and all of Partners’ consolidated Subsidiaries
for other Acquisitions consummated by Borrower or any of such Subsidiaries in
the same fiscal year as such Acquisition, does not exceed $25,000,000; or

(B)           such Acquisition is a Subsequent Drop-Down Acquisition; or

(C)           Partners shall have (1) provided the Agent prior written
documentation in form and substance reasonably satisfactory to the Agent
demonstrating Partners’ pro forma compliance with all financial and other
covenants contained herein after giving effect to such Acquisition and (2)
satisfied all other conditions precedent to such Acquisition which the Agent may
reasonably require in connection therewith.

“Permitted Indebtedness” means:

(a)           Indebtedness to the Lenders with respect to the Revolving Loans,
the Term Loans, the Swing Loans, the Letters of Credit or otherwise, pursuant to
the Credit Documents and, prior to the Funding Date, Indebtedness pursuant to
the Existing Credit Agreement;

(b)           trade payables incurred in the ordinary course of the Credit
Parties’ business;

(c)           unsecured Indebtedness to TMG or any of its Subsidiaries, other
than Partners and its Subsidiaries, in the form of loans and advances, provided
that (A) the aggregate amount of such Indebtedness outstanding at any one time
shall not exceed $5,000,000 and (B) at the time of incurring such Indebtedness
no Default or Event of Default exists or would arise therefrom;

(d)           obligations of Partners or any of its Subsidiaries in respect of
Hedging Agreements entered into in order to manage existing or anticipated
interest rate and exchange rate risks and not for speculative purposes;

(e)           Indebtedness described on Schedule 1.1C and any refinancings of
such Indebtedness; provided that such Indebtedness is not increased in excess of
the principal

21


--------------------------------------------------------------------------------




 

balance outstanding thereon plus any interest, prepayment premium and other
related costs at the time of such refinancing so long as all such costs do not
exceed $2,000,000, the scheduled maturity dates of such Indebtedness are not
shortened and such refinancing is on terms and conditions no more restrictive
than the terms and conditions of the Indebtedness being refinanced;

(f)            unsecured Funded Indebtedness of the Credit Parties, provided,
that (i) the Agent has been given prior written notice of the material terms and
conditions thereof and has found such terms and conditions acceptable, (ii) the
weighted average life to maturity of such unsecured Funded Indebtedness is no
earlier than six (6) months after the Maturity Date, (iii) such unsecured Funded
Indebtedness does not contain financial covenants of a type not contained in
this Credit Agreement and the financial covenants contained therein are no more
restrictive than the financial covenants contained in this Credit Agreement,
(iv) the provisions of Section 9.12 are not breached, and (v) after giving
effect to the issuance of such unsecured Funded Indebtedness and the application
of any of the proceeds thereof on the issuance date no Default or Event of
Default shall exist;

(g)           Indebtedness secured by Liens described in clause (d) of the
definition of Permitted Liens;

(h)           Indebtedness in an aggregate amount not exceeding 5% of
Consolidated Net Tangible Assets;

(i)            intercompany loans made by any Credit Party to any Full Recourse
Credit Party; and

(j)            Indebtedness of Partners’ Foreign Subsidiaries for financing of
the type described in clause (l) of the definition of Permitted Liens, which
Indebtedness may be unsecured or secured as permitted by such clause (l).

Notwithstanding the foregoing, if any of the foregoing Indebtedness is
Subordinated Indebtedness, then (i) the material terms and conditions of such
Indebtedness must be acceptable to the Agent and (ii) a Subordination Agreement
with respect to such Indebtedness shall be delivered to the Agent, for the
benefit of the Lenders, on or prior to the incurrence of such Indebtedness.

“Permitted Investments” means:

(a)           Cash Equivalents;

(b)           interest-bearing demand or time deposits (including certificates
of deposit) which are insured by the Federal Deposit Insurance Corporation
(“FDIC”) or a similar federal insurance program; provided, however, that the
Credit Parties may, in the ordinary course of their respective businesses,
maintain in their disbursement accounts from time to time amounts in excess of
then applicable FDIC or other program insurance limits;

22


--------------------------------------------------------------------------------




 

(c)           Investments existing on the Closing Date and set forth on Schedule
1.1D;

(d)           advances to officers, directors and employees for expenses
incurred or anticipated to be incurred in the ordinary course;

(e)           Permitted Acquisitions;

(f)            Investments in (i) the Full Recourse Credit Parties; (ii) newly
created direct or indirect Domestic Subsidiaries of Partners, and newly created
direct or indirect Foreign Subsidiaries of Partners, provided that (A) the
applicable requirements of Section 7.15 are satisfied (such that, as to any
Domestic Subsidiary, such Domestic Subsidiary becomes a Full Recourse Credit
Party) and (B) the aggregate amount of loans to and Investments in Foreign
Subsidiaries shall not exceed $5,000,000 at any time; and (iii) TMG or any of
its Subsidiaries, other than Partners and its Subsidiaries, in the form of loans
and advances, provided that (A) the aggregate amount of such Investments
outstanding at any one time shall not exceed $5,000,000 and (B) at the time of
making any such Investment no Default or Event of Default exists or would arise
therefrom;

(g)           investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(h)           Hedging Agreements entered into by the Borrower relating to the
Loans hereunder and other Hedging Agreements entered into in order to manage
existing or anticipated interest rate and exchange rate risks and not for
speculative purposes; and

(i)            such other Investments as the Required Lenders may approve in
writing in their reasonable discretion.

“Permitted Liens” means

(a)           Liens granted to the Agent or the Lenders (or their Affiliates to
secure Lender Hedging Agreements) by the Credit Parties pursuant to any Credit
Document, and, prior to the Funding Date, the Liens granted pursuant to the
Existing Credit Agreement;

(b)           Liens, encumbrances and title exceptions listed on Schedule 1.1B
and, as to the Mortgaged Real Estate, (i) any Liens, encumbrances and title
exceptions encumbering all or any portion of the Razorback Pipeline Property,
except those granted by a Credit Party, and (ii) such Liens, encumbrances and
title exceptions of record as are reasonably acceptable to the Agent in its
reasonable discretion;

(c)           Liens on fixed assets securing Indebtedness permitted under clause
(h) of the definition of Permitted Indebtedness;

(d)           Liens of warehousemen, mechanics, materialmen, workers, repairmen,
fillers, packagers, processors, common carriers, landlords and other similar
Liens arising

23


--------------------------------------------------------------------------------




 

by operation of law or otherwise, not waived in connection herewith, for amounts
that are not yet overdue or which are being appropriately contested in good
faith by the relevant Credit Party by proceedings, provided that in any such
case an adequate reserve is being maintained by such Credit Party to the extent
required by GAAP;

(e)           attachment or judgment Liens individually or in the aggregate not
in excess of $10,000,000 (exclusive of (i) any amounts that are duly bonded to
the satisfaction of the Agent in its reasonable discretion or (ii) any amount
adequately covered by insurance);

(f)            Liens for taxes, assessments or other governmental charges not
yet overdue or that are being contested in good faith by a Credit Party by
appropriate proceedings, provided that in any such contest an adequate reserve
in respect there of is being maintained by such Credit Party to the extent
required by GAAP;

(g)           zoning ordinances, easements, covenants, rights of way and other
restrictions on the use of real property and other title exceptions that do not
interfere in any material respect with the ordinary course of business or, in
the case of owned real property, the marketability of such real property;

(h)           deposits or pledges to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance;

(i)            deposits or pledges to secure bids, tenders, contracts (other
than contracts for the payment of money), leases, regulatory or statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the ordinary course of business;

(j)            restrictions under federal and state securities laws on the
transfer of securities;

(k)           restrictions under foreign trade regulations on the transfer or
licensing of assets of Partners and its Subsidiaries;

(l)            liens on assets of any Foreign Subsidiary of Partners to secure
financing made available to such Foreign Subsidiary (as to which no Credit Party
is liable on such financing) for working capital and capital expenditures of
such Foreign Subsidiaries; and

(m)          Liens on commodities accounts in favor of commodities
intermediaries securing margin loans pertaining to such accounts.

“Permitted Line of Business” means, with respect to a given Person, lines of
business engaged in by such Person and its Subsidiaries such that such Person
and its Subsidiaries, taken as a whole, are substantially engaged in business
that (a) permits Partners to continue to be treated as a partnership under the
Internal Revenue Code and (b) constitutes, or is related to, the business of
storage, processing, marketing, terminaling, and/or transportation of natural
gas, natural gas liquids, oil, or products thereof or related thereto.

24


--------------------------------------------------------------------------------




 

“Permitted Restricted Payment” means (a) so long as no Triggering Event has
occurred, any dividend or distribution by Partners of “Available Cash” (as such
term is defined in Partners’ Partnership Agreement) to the limited and general
partners of Partners, as “Available Cash” is defined and calculated in such
partnership agreement and only to the extent permitted by such partnership
agreement, and any corresponding dividend or distribution by the Borrower to
Partners to enable it to make such dividend or distribution, (b) so long as no
Triggering Event has occurred, any repurchase by Partners of its limited
partnership units, in an aggregate amount not to exceed $3,000,000 from and
after the Closing Date, (c) other Restricted Payments made to Partners that are
necessary to enable Partners to pay its expenses incurred in the ordinary course
of business, including payments pursuant to the Omnibus Agreement, professional
expenses, directors fees, transactional expenses incurred in connection with a
Permitted Acquisition, and (d) payments with respect to Subordinated
Indebtedness so long as such payment is expressly permitted under the terms of
the Subordination Agreement with respect to such Subordinated Indebtedness.

“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, institution, entity, party or government (including any division,
agency or department thereof), and, as applicable, the successors, heirs and
assigns of each.

“Plan” means any employee benefit plan, program or arrangement, whether oral or
written, maintained or contributed to by any Credit Party or any of its
Subsidiaries, or with respect to which such Credit Party or any such Subsidiary
may incur liability.

“Pledge Agreement” means the Pledge Agreement dated as of May 9, 2005, delivered
to the Agent pursuant to the Existing Credit Agreement, between the Agent and
the relevant Credit Parties, a copy of which is attached as Exhibit D, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

“Pledged Collateral” has the meaning given to such term in the Pledge Agreement.

“Prime Rate” means the rate which Wachovia announces from time to time as its
prime, base or equivalent lending rate, as in effect from time to time.  The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer.  Wachovia (and its affiliates) may
make commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Proprietary Rights” has the meaning given to such term in Section 6.17.

“Qualifying Equity Offering” shall mean the completion of an issuance of Capital
Stock by the Borrower resulting in Net Cash Proceeds to the Borrower of at 
least $65,000,000.00.

“Razorback Pipeline Property” means the parcels of real property owned, leased,
or licensed by a Credit Party (or as to which a Credit Party has any easement or
other interest) on, over, under, or through which the Borrower’s  pipeline
between its terminals in Mount Vernon, Missouri and Rogers, Arkansas is located.

25


--------------------------------------------------------------------------------




 

“Real Estate” means the real property owned or leased (not including the mere
right of use or possession of storage space or similar arrangements, with no
interest in the underlying fee) by the relevant Credit Parties described in
Schedule 6.19, as it may be updated from time to time pursuant to Sections 7.8
and 7.16, together with all Structures thereon.

“Real Property Documentation” means, with respect each parcel or tract of the
Mortgaged Real Estate:

(a)           a fully executed and notarized Mortgage encumbering the fee
interest of the Credit Parties in such Mortgaged Real Estate;

(b)           an owner’s affidavit for such Mortgaged Real Estate, addressed to
the title company, for such Mortgaged Real Estate;

(c)           as to leased property, a Landlord Agreement;

(d)           a Mortgagee Policy for such Mortgaged Real Estate, in an amount
not less than the respective amounts designated in Schedule 6.19 for such
Mortgaged Real Estate;

(e)           evidence in the form of a standard flood hazard determination
certificate as to whether (i) such Mortgaged Real Estate is a Flood Hazard
Property and (ii) the community in which such Flood Hazard Property is located
is participating in the National Flood Insurance Program;

(g)           if such Mortgaged Real Estate is a Flood Hazard Property, the
relevant Credit Party’s written acknowledgment of receipt of written
notification from the Agent (i) as to the existence of such Flood Hazard
Property and (ii) as to whether the community in which each such Flood Hazard
Property is located is participating in the National Flood Insurance Program;

(h)           evidence reasonably satisfactory to the Agent that such Mortgaged
Real Estate, and the uses of such Mortgaged Real Estate, are in compliance in
all material respects with all applicable zoning laws, regulations and
ordinances (the evidence submitted as to zoning may be in the form of a “zoning
letter” from the municipality or other applicable jurisdiction in which the
applicable property is located and should include the zoning designation made
for such Mortgaged Real Estate and the permitted uses of such Mortgaged Real
Estate under such zoning designation;

(i)            UCC fixture financing statements for such Mortgaged Real Estate,
in form and substance reasonably satisfactory to the Agent, to be filed in the
appropriate jurisdiction as is necessary, in the Agent’s reasonable discretion,
to perfect the Agent’s lien on such Mortgaged Real Estate;

(j)            copies of all existing environmental reports and Regulatory
Agency correspondence regarding the Emergency Response Notification Site listing
(including any underground storage tank closure reports, subsurface
investigations and “No Further Action” letters and other existing correspondence
and reports) respecting such Mortgaged Real Estate;

26


--------------------------------------------------------------------------------




 

(k)           boundary surveys of the sites of such Mortgaged Real Estate,
together with a certification of the surveyor that all Structures are within,
and do not encroach upon, such boundaries;

“Reportable Event” means any of the events described in Section 4043 of ERISA
and the regulations thereunder.

“Required Lenders” means, at any time, Lenders (excluding Defaulting Lenders)
holding at least 50.1% of the sum of (i) the aggregate amount of the Revolving
Credit Commitments (or if the Revolving Credit Commitments have been terminated,
the aggregate outstanding principal amount of the Working Capital Obligations
(including participation interests in Letter of Credit Obligations, but
excluding Swing Loans)) plus (ii) the aggregate outstanding principal amount of
the Term Loans.

“Restricted Payment” means (i) any cash dividend or other cash distribution,
direct or indirect, on account of any Capital Stock of any Credit Party or any
of its Subsidiaries, as the case may be, now or hereafter outstanding, (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Capital Stock (other than
purchase or redemption of Partner’s Capital Stock issued to any officer,
director or employee in connection with the payment of withholding taxes on the
vesting thereof) of any Credit Party or any of its Subsidiaries now or hereafter
outstanding by such Credit Party or Subsidiary, as the case may be, except for
any redemption, retirement, sinking funds or similar payment payable (x) by one
Full Recourse Credit Party solely to another Full Recourse Credit Party or (y)
solely in Capital Stock of the same rights and designation as such Capital Stock
or in any class of Capital Stock junior to such Capital Stock, (iii) any cash
payment made to redeem, purchase, repurchase or retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire any
Capital Stock of any Credit Party (other than any such payment in respect of
withholding taxes due upon the vesting or exercise of any option to acquire
Capital Stock granted to an officer, director or employee of a Credit Party) or
any of its Subsidiaries now or hereafter outstanding, or (iv) any payment of
principal, interest or fees or any purchase, redemption, retirement, acquisition
or defeasance with respect to any Subordinated Indebtedness.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make its portion of the Revolving Loans in a principal amount
up to such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Committed Amount.

“Revolving Credit Commitment Percentage” means, for any Lender, its percentage
of the aggregate Revolving Credit Commitments of all of the Lenders as shown on
the books and records of the Agent, as such percentage may be modified in
connection with any assignment made in accordance with the provisions of Section
14.5.

“Revolving Credit Committed Amount” means the aggregate revolving credit line
extended by the Lenders to the Borrower for Revolving Loans, and Letters of
Credit pursuant to and in accordance with the terms of this Credit Agreement, in
an amount up to $150,000,000, as such revolving credit line may be reduced from
time to time in accordance with Section 2.2(c)(i) and Section 2.2(b) or
increased from time to time in accordance with Section 2.2(c)(ii).

27


--------------------------------------------------------------------------------




 

“Revolving Loans” means loans and advances made to the Borrower by all of the
Lenders on a revolving basis in accordance with their respective Revolving
Credit Commitments pursuant to Section 2.1(a)(i), and includes Base Rate Loans
and Eurodollar Loans.

“Revolving Notes” means promissory notes of the Borrower to the Lenders that
request such notes pursuant to Section 2.1(c), substantially in the form of
Exhibit F-1, evidencing the obligation of the Borrower to repay the Revolving
Loans made by such Lenders, as the same may be amended, restated, supplemented,
or otherwise modified from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc.

“Security Agreement” means the Security Agreement, dated as of May 9, 2005,
delivered to the Agent pursuant to the Existing Credit Agreement, between the
Agent and the Full Recourse Credit Parties (and such other Persons who may from
time to time become party thereto by joinder agreement), a copy of which is
attached as Exhibit E hereto, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Security Documents” means, collectively, the Pledge Agreement, the Security
Agreement, each Mortgage, each Deposit Account Control Agreement, and each
Commodities Account Control Agreement, as each of the same may be amended,
restated, supplemented or otherwise modified from time to time.

“Senior Secured Leverage Ratio” means, as of the last day of each of Partners’
fiscal quarters, for such fiscal quarter and the immediately preceding three
fiscal quarters, the ratio of (a) Consolidated Funded Indebtedness which is
secured by a Lien as of such date to (b) Consolidated EBITDA for such fiscal
quarter and the immediately preceding three fiscal quarters.

“Settlement Period” means each week, or such lesser period or periods as the
Agent shall reasonably determine.

“Sole Lead Arranger” means Wachovia Capital Markets, LLC.

“Solvent” means that Partners and its consolidated Subsidiaries will not (i) be
“insolvent,” within the meaning of such term as defined in section 101 of the
“Bankruptcy Code”, or section 2 of either the “UFTA” or the “UFCA”, or as
defined or used in any “Other Applicable Law” (as those terms are defined
below), or (ii) be unable to pay its debts generally as such debts become due
within the meaning of section 548 of the Bankruptcy Code, section 4 of the UFTA
or section 6 of the UFCA, or (iii) have an unreasonably small capital to engage
in any business or transaction, whether current or contemplated, within the
meaning of section 548 of the Bankruptcy Code, section 4 of the UFTA or section
5 of the UFCA. For purposes of the foregoing, “Bankruptcy Code” means 11 U.S.C.
section 101 et seq., “UFTA” means the Uniform Fraudulent Transfer Act, “UFCA”
means the Uniform Fraudulent Conveyance Act, and “Other Applicable Law” means
any other applicable law pertaining to fraudulent transfers or acts voidable by
creditors, in each case as such law may be amended from time to time.

28


--------------------------------------------------------------------------------




 

“Solvency Certificate” means an officer’s certificate of Partners prepared by an
Executive Officer as to the financial condition, solvency and related matters of
the Credit Parties, on a pro forma basis after giving effect to the initial
borrowings under the Credit Documents, substantially in the form of Exhibit L.

“Specified Acquisition” means any Permitted Acquisition for a purchase price in
excess of $25,000,000 in aggregate consideration (including without limitation,
assumed debt and earn-out obligations).

“Specified Period” means, in the event of the consummation of a Specified
Acquisition by the Borrower, the period beginning on the date on which such
Specified Acquisition closes and ending on (and including) the last day of the
second full fiscal quarter following such closing.

“Structures” means all plants, offices, manufacturing facilities, warehouses,
administration buildings and related facilities located on the Real Estate.

“Subordination Agreement” shall mean an agreement between the Agent, the
Borrower (and any applicable Credit Party) and the Person providing Subordinated
Indebtedness to any Credit Party containing intercreditor and subordination
terms and conditions satisfactory to the Agent.

“Subordinated Indebtedness” shall mean Indebtedness of any Credit Party
permitted under Section 9.2 which, in each case, is expressly subordinated and
made junior to the payment and performance in full of the Obligations.

“Subsequent Drop-Down Acquisitions” means the acquisition by the Borrower of the
Subsequent Drop-Down Assets after the Funding Date.

“Subsequent Drop-Down Assets” means all terminal and related assets other than
the Drop-Down Assets upon which the Borrower has an option to purchase pursuant
to the Omnibus Agreement as of the Closing Date.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
Capital Stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, (b) any partnership, limited liability company,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a fifty percent (50%) interest in
the total capital, total income and/or total ownership interests of such entity
at any time and (c) any partnership in which such Person is a general partner. 
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Credit Agreement shall refer to a Subsidiary or
Subsidiaries of Partners.

“Swing Loan” means a Loan made by Wachovia pursuant to Section 2.1(a)(ii), which
must be a Base Rate Loan or, subject to Section 2.1(a)(ii), a LIBOR Index Loan.

29


--------------------------------------------------------------------------------




 

“Swing Note” means the promissory note of the Borrower in favor of Wachovia,
substantially in the form of Exhibit F-2, evidencing the obligation of the
Borrower to repay the Swing Loans, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“Taxes” means any federal, state, local or foreign income, sales, use, transfer,
payroll, personal, property, occupancy, franchise or other tax, levy, impost,
fee, imposition, assessment or similar charge, together with any interest or
penalties thereon.

“Term Committed Amount” shall mean (a) the aggregate term loan facility extended
by the Lenders to the Borrower on the Funding Date pursuant to and in accordance
with the terms of this Credit Agreement, in an amount up to $75,000,000 and (b)
the aggregate term loan facility extended by the Lenders to the Borrower for
Term Loans after the Funding Date as a result of an increase effected pursuant
to Section 2.2(c)(ii).

“Term Loan Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make its portion of the Term Loan in a principal amount equal
to such Lender’s Term Loan Commitment Percentage of the Term Committed Amount.

“Term Loan Commitment Percentage” shall mean, for any Lender, the percentage
identified as its Term Loan Commitment Percentage as shown on the books and
records of the Agent.

“Term Loans” shall mean the term loans made to the Borrower on the Funding Date
pursuant to Section 2.1(a)(iii) and any term loans made after the Funding Date
pursuant to Section 2.2(c)(ii), and includes Base Rate Loans and Eurodollar
Loans.

“Term Notes” shall mean promissory notes of the Borrower to the Lenders that
request such notes under this Agreement, substantially in the form of Exhibit
F-3.

“Terminaling Services Agreement” means that certain Terminaling and
Transportation Services Agreement dated as of May 27, 2005 by and among
TransMontaigne Product Services Inc., a Delaware corporation, Coastal Fuels
Marketing Inc., a Florida corporation, Partners, Borrower, and certain other
parties thereto, which provides, among other things, the terms and conditions
upon which the Borrower and its Subsidiaries will provide transportation,
storage, and throughput services for refined products to TMG and its Affiliates,
as the same may be amended, restated, supplemented, or otherwise modified from
time to time to the extent permitted herein

“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan or Multiemployer Plan; (ii) the withdrawal of any Credit Parties or any of
their Subsidiaries or ERISA Affiliates from a Benefit Plan during a plan year in
which such entity was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA; (iii) the providing of notice of intent to terminate a Benefit Plan
pursuant to Section 4041 of ERISA; (iv) the institution by the PBGC of
proceedings to terminate a Benefit Plan or Multiemployer Plan; (v) any event or
condition (a) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan
or Multiemployer Plan, or (b) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA; or (vi) the

 

30


--------------------------------------------------------------------------------


 

partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of any Credit Parties or any of their Subsidiaries or ERISA Affiliates
from a Multiemployer Plan.

“Title Insurance Company” means, as to each parcel or tract of the Mortgaged
Real Estate, Lawyers Title Insurance Corporation or any other title insurance
company, mutually acceptable to the Borrower and the Agent, issuing the
Mortgagee Policy with respect thereto.

“TMG” means TransMontaigne Inc.

“TMG/TPSI Acknowledgement Agreement” means that certain TMG and TPSI
Acknowledgement Agreement, substantially in the form of Exhibit R.

“Total Leverage Ratio” means, as of the last day of each of Partners’ fiscal
quarters, the ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for such fiscal quarter and the immediately preceding
three fiscal quarters.

“Triggering Event” means the occurrence of any of the following: (i) a Default
or Event of Default under Section 11.1(a); (ii) notice by the Agent, given at
the direction of the Required Lenders, during the existence of a Default or
Event of Default (other than a Default or Event of Default under Section
11.1(a)) that the Borrower shall not make the payments set forth in clauses (a)
and (b) of the definition of Permitted Restricted Payment; or (iii) the
acceleration of the Obligations in accordance with Section 11.2

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

“UCP” means The Uniform Customs and Practice for Documentary Credits, as
published as of the date of issue of any Letter of Credit by the International
Chamber of Commerce.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, as in effect from time to time.

“Voting Stock” means, with respect to any Person, Capital Stock issued by such
Person the holders of which are ordinarily, in the absence of contingencies,
entitled to vote for the election of directors (or persons performing similar
functions) of such Person, even though the right so to vote has been suspended
by the happening of such a contingency.

“Wachovia” means Wachovia Bank, National Association, and its successors and
permitted assigns.

“Working Capital Obligations” means the sum at any time of (a) the Aggregate
Revolving Loan Amount Outstanding, (b) the Aggregate Swing Loan Amount
Outstanding and (c) the Letter of Credit Obligations.

31


--------------------------------------------------------------------------------




 


A.               ACCOUNTING TERMS AND DETERMINATIONS.

Unless otherwise defined or specified herein, all accounting terms shall be
construed herein and all accounting determinations for purposes of determining
compliance with Section 8.1  and otherwise to be made under this Credit
Agreement shall be made in accordance with GAAP applied on a basis consistent in
all material respects with the Financials.    If GAAP shall change from the
basis used in preparing the Financials, the certificates required to be
delivered pursuant to Section 7.1 demonstrating compliance with the covenants
contained herein shall include calculations setting forth the adjustments
necessary to demonstrate how Partners is in compliance with the financial
covenants based upon GAAP as in effect on the Closing Date.  If the Credit
Parties shall change their method of inventory accounting, all calculations
necessary to determine compliance with the covenants contained herein shall be
made as if such method of inventory accounting had not been so changed.

Partners or the Borrower shall deliver to the Agent and each Lender at the same
time as the delivery of any annual financial statements given in accordance with
the provisions of Section 7.1, (i) a description in reasonable detail of any
material change in the application of accounting principles employed in the
preparation of such financial statements from those applied in the most recently
preceding annual financial statements and (ii) a reasonable estimate of the
effect on the financial statements on account of such changes in application.


B.               OTHER DEFINITIONAL TERMS.

Terms not otherwise defined herein which are defined in the UCC shall have the
meanings given them in the UCC.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Credit Agreement shall refer to
the Credit Agreement as a whole and not to any particular provision of this
Credit Agreement, unless otherwise specifically provided.  References in this
Credit Agreement to “Articles”, “Sections”, “Schedules” or “Exhibits” shall be
to Articles, Sections, Schedules or Exhibits of or to this Credit Agreement
unless otherwise specifically provided.  Any of the terms defined in Section 1.1
may, unless the context otherwise requires, be used in the singular or plural
depending on the reference.  “Include”, “includes” and “including” shall be
deemed to be followed by “without limitation” whether or not they are in fact
followed by such words or words of like import.  “Writing”, “written” and
comparable terms refer to printing, typing, computer disk, e-mail and other
means of reproducing words in a visible form.  References to any agreement or
contract are to such agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof.  References
to any Person include the successors and permitted assigns of such Person. 
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including”, respectively.  References to any
times herein shall refer to Eastern Standard or Daylight Savings time, as
applicable.

32


--------------------------------------------------------------------------------




 

ARTICLE II

LOANS

2.1                               Revolving Loans, Swing Loans, and Term Loans.

(a)           Commitments. 

(i)            Revolving Loans.  Subject to the terms and conditions hereof and
in reliance upon the representations and warranties set forth herein, each of
the Lenders severally agrees to lend to the Borrower at any time or from time to
time on or after the Funding Date and before the Maturity Date, such Lender’s
Revolving Credit Commitment Percentage of the Revolving Loans as may be
requested or deemed requested by the Borrower.

(ii)           Swing Loans.  In addition to the foregoing, Wachovia shall from
time to time after the Funding Date but before the Maturity Date, upon the
request of the Borrower, if the applicable conditions precedent in Article V
have been satisfied, make Swing Loans to the Borrower in an aggregate principal
amount at any time outstanding not exceeding $20,000,000; provided that,
immediately after such Swing Loan is made, the conditions set forth in Section
2.1(b) shall have been satisfied.  Except for calculation of the Commitment Fee
as set forth in the definition thereof, Swing Loans shall not be considered a
utilization of the Revolving Credit Commitment of Wachovia or any other Lender
hereunder.  All Swing Loans shall be made as Base Rate Loans or as LIBOR Index
Loans; provided, however, that (A) the entire principal balance of the Swing
Loans shall at all times bear interest as either a LIBOR Index Loan or a Base
Rate Loan; (B) while any Swing Loan is outstanding all subsequent Swing Loans
must bear interest at the same rate as the Swing Loans then outstanding; (C) the
Borrower may not convert any outstanding Swing Loans from Base Rate Loans to
LIBOR Index Loans, or vice versa; (D) no Swing Loan shall constitute a LIBOR
Index Loan for more than ten (10) succeeding Business Days; and (E) if any Swing
Loan remains outstanding for more than ten (10) Business Days as a LIBOR Index
Loan, then the entire principal balance of the Swing Loans shall, automatically
and without notice to Borrower or any other Person, convert to a Base Rate Loan
and, thereafter, bear interest as a Base Rate Loan.  At any time, upon the
request of Wachovia, each Lender other than Wachovia shall, on the third (3rd)
Business Day after such request is made, purchase a participating interest in
Swing Loans in an amount equal to its ratable share (based upon its respective
Revolving Credit Commitment) of such Swing Loans.  On such third (3rd) Business
Day, each Lender will immediately transfer to Wachovia, in immediately available
funds, the amount of its participation.  Whenever, at any time after Wachovia
has received from any such Lender its participating interest in a Swing Loan,
the Agent receives any payment on account thereof, the Agent will promptly
distribute to such Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and

33


--------------------------------------------------------------------------------




 

funded); provided, however, that in the event that such payment received by the
Agent is required to be returned, such Lender will return to the Agent any
portion thereof previously distributed by the Agent to it.  Each Lender’s
obligation to purchase such participating interests shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation:  (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against Wachovia requesting such
purchase or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default or the termination of the
Revolving Credit Commitments; (iii) the occurrence or existence of any Material
Adverse Change or Material Adverse Effect or the existence or occurrence of any
adverse change in the condition (financial or otherwise) of any other Person;
(iv) any breach of any Credit Document by any Credit Party or any other Lender;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  Purchase of any participating interest in the
Swing Loans shall not relieve Borrower of any default in the payment thereof.

(iii)          Term Loans.  Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each of the
Lenders severally agrees to make available to the Borrower on the Funding Date a
Term Loan equal to such Lender’s Term Loan Commitment Percentage of the Term
Committed Amount for the purposes hereinafter set forth.

(b)           Certain Limitations Applicable to the Loans.

No Lender shall be obligated at any time to make available to the Borrower its
Revolving Credit Commitment Percentage of any requested Revolving Loan if such
amount plus its Revolving Credit Commitment Percentage of all Revolving Loans
and its Revolving Credit Commitment Percentage of all Letter of Credit
Obligations would exceed such Lender’s Revolving Credit Commitment at such
time.  The aggregate balance of Working Capital Obligations shall not at any
time exceed the Revolving Credit Committed Amount.  No Lender shall be obligated
to make available, nor shall the Agent make available, any Revolving Loans to
the Borrower to the extent such Revolving Loan when added to the then
outstanding Revolving Loans, Swing Loans and Letter of Credit Obligations would
cause the aggregate outstanding Working Capital Obligations to exceed the
Revolving Credit Committed Amount then in effect.  If at any time the amount of
all Working Capital Obligations outstanding exceeds the Revolving Credit
Committed Amount then in effect, the Borrower immediately shall make a mandatory
prepayment in accordance with the provisions of Section 2.2(b)(i).

(c)           Notes.

(i)            Revolving Notes.  If so requested by a Lender (at or at any time
after the Funding Date), the obligations of the Borrower to repay the Revolving
Loans to such Lender and to pay interest thereon shall be evidenced by a
separate Revolving Note to such Lender, with appropriate insertions.  One
Revolving Note

34


--------------------------------------------------------------------------------




 

shall be payable to the order of each Lender which so requests a Revolving Note,
and each such Revolving Note shall be in a principal amount equal to such
Lender’s Revolving Credit Commitment and shall represent the obligations of the
Borrower to pay such Lender the amount of such Lender’s Revolving Credit
Commitment or, if less, the aggregate unpaid principal amount of all Revolving
Loans made by such Lender hereunder, plus interest accrued thereon, as set forth
herein.  Subject to Sections 2.5, 13.8 and 14.5(e), the Borrower irrevocably
authorizes each Lender which has been issued a Revolving Note to make or cause
to be made appropriate notations on its Revolving Note, or on a record
pertaining thereto, reflecting Revolving Loans and repayments thereof.  The
outstanding amount of the Revolving Loans set forth on such Lender’s Revolving
Note or record shall be prima facie evidence of the principal amount thereof
owing and unpaid to such Lender, but the failure to make such notation or
record, or any error in such notation or record shall not limit or otherwise
affect the obligations of the Borrower hereunder or under any Revolving Note to
make payments of principal of or interest on any Revolving Note when due.  Any
of the foregoing to the contrary notwithstanding, any lack of a Lender’s request
to be issued a Revolving Note shall not, in any manner, diminish the Borrower’s
obligations to repay the Revolving Loans made by such Lender, together with all
other amounts owing to such Lender by the Borrower.

(ii)           Swing Note.  The obligations of the Borrower to repay the Swing
Loans shall be evidenced by a single Swing Note payable to the order of Wachovia
in the original principal amount of $20,000,000.

(iii)          Term Notes. If so requested by a Lender (at or at any after the
Funding Date), the obligations of the Borrower to repay the Term Loans and to
pay interest thereon shall be evidenced by a Term Note, with appropriate
insertions.  One Term Note shall be issued to the order of each Lender that so
requests a Term Note, and such Term Note shall be in a principal amount equal to
such Lender’s Term Loan Commitment (or in the event such Notes are issued after
the Funding Date, the amount of Term Loans owed to such Lender) and shall
represent the obligations of the Borrower to pay such Lender the amount of such
Lender’s Term Loan, plus interest accrued thereon, as set forth herein.  The
Borrower irrevocably authorizes each Lender that has been issued a Term Note to
make or cause to be made appropriate notations on its Term Note, or on a record
pertaining thereon, reflecting Term Loans and repayments thereof.  The
outstanding amount of the Term Loan set forth on such Lender’s Term Note or
record shall be prima facie evidence of the principal amount thereof owing and
unpaid to such Lender, but the failure to make such notation or record, or any
error in such notation or record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under any Term Note to make payments of
principal of or interest on any Term Note when due.  Any of the foregoing to the
contrary notwithstanding, any lack of a Lender’s request to be issued a Term
Note shall not, in any manner, diminish the Borrower’s obligations to repay the
Term Loans made by such Lender, together with all other amounts owing to such
Lender by the Borrower.

35


--------------------------------------------------------------------------------




 

(d)           Borrowings.

(i)            Each request for a Revolving or Swing Loan hereunder shall be
made by a Notice of Borrowing from the Borrower to the Agent, given not later
than (A) 2:00 P.M. on the Business Day on which the proposed borrowing is
requested to be made for Revolving Loans that will be Base Rate Loans and for
Swing Loans and (B) during normal business hours on the date that is three
Business Days prior to the date of the requested borrowing of Revolving Loans
that will be Eurodollar Loans.  Each request for borrowing made in a Notice of
Borrowing shall be given by telecopy, setting forth (1) the requested date of
such borrowing, (2) the aggregate amount of such requested borrowing and whether
it is for a Revolving Loan or Swing Loan, (3) whether such Revolving Loans will
be Base Rate Loans or Eurodollar Rate Loans, and if appropriate, the applicable
Interest Period, (4) whether such Swing Loan will be a Base Rate Loan or LIBOR
Index Loan (subject to Section 2.1(a)(ii)), (5) certification by the Borrower
that it has complied in all respects with Section 5.3, all of which shall be
specified in such manner as is necessary to comply with all limitations on
Revolving Loans and Swing Loans outstanding hereunder and (6) the account at
which such requested funds should be made available.  Each request for borrowing
made in a Notice of Borrowing shall be irrevocable by and binding on the
Borrower.  The Borrower shall be entitled to borrow Revolving Loans in a minimum
principal amount of $3,000,000 and integral multiples of $1,000,000 in excess
thereof (or the remaining amount of the Revolving Credit Committed Amount, if
less) and shall be entitled to borrow Base Rate Loans or Eurodollar Loans, or a
combination thereof, as the Borrower may request; provided, that no more than
six (6) Eurodollar Loans (including Term Loans which are Eurodollar Loans) shall
be outstanding hereunder at any one time; and provided, further, that Eurodollar
Loans shall be in a minimum principal amount of at least $3,000,000 and integral
multiples of $1,000,000 in excess thereof.  Each Swing Loan shall be in a
minimum principal amount of at least $100,000 and integral multiples of $100,000
in excess thereof.  Revolving Loans and Swing Loans may be repaid and reborrowed
in accordance with the provisions hereof.

The Agent shall give to each Lender prompt notice (but in no event later than
3:00 P.M. on the date of the Agent’s receipt of notice from the Borrower) of
each requested borrowing in a Notice of Borrowing by telecopy, telex or cable
(other than any Notice of Borrowing which will be funded by the Agent in
accordance with subsection (d)(ii) below).  No later than 4:00 P.M. on the date
on which a Revolving Loan borrowing is requested to be made pursuant to the
applicable Notice of Borrowing, each Lender will make available to the Agent at
the address of the Agent set forth on the signature pages hereto, in immediately
available funds, its Revolving Credit Commitment Percentage of such borrowing
requested to be made (unless such funding is to be made by the Agent in
accordance with subsection (d)(ii) below).  Unless the Agent shall have been
notified by any Lender prior to the date of borrowing that such Lender does not
intend to make available to the Agent its portion of the Revolving Loan
borrowing to be made on such date, the Agent may assume that such Lender will

36


--------------------------------------------------------------------------------




 

make such amount available to the Agent as required above and the Agent may, in
reliance upon such assumption, make available the amount of the borrowing to be
provided by such Lender.  Upon fulfillment of the conditions set forth in
Section 5.3 for such borrowing, the Agent will make such funds available to the
Borrower at the account specified by the Borrower in such Notice of Borrowing.

(ii)           If the amounts of Revolving Loans described in subsection (d)(i)
of this Section 2.1 or the amounts of Term Loans described in subsection (d)(vi)
of this Section 2.1 are not in fact made available to the Agent by a Lender
(such Lender being hereinafter referred to as a “Defaulting Lender”) and the
Agent has made such amount available to the Borrower, the Agent shall be
entitled to recover such corresponding amount on demand from such Defaulting
Lender.  If such Defaulting Lender does not pay such corresponding amount
forthwith upon the Agent’s demand therefor, the Agent shall promptly notify the
Borrower and the Borrower shall immediately (but in no event later than five
Business Days after such demand) pay such corresponding amount to the Agent. 
The Agent shall also be entitled to recover from such Defaulting Lender and the
Borrower, (A) interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent, at a
rate per annum equal to either (1) if paid by such Defaulting Lender, the
overnight Federal Funds Rate or (2) if paid by the Borrower, the then applicable
rate of interest, calculated in accordance with Section 4.1, plus (B) in each
case, an amount equal to any reasonable costs (including reasonable legal
expenses) and losses incurred as a result of the failure of such Defaulting
Lender to provide such amount as provided in this Credit Agreement.  Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any default by such Lender hereunder,
including, without limitation, the right of the Borrower to seek reimbursement
from any Defaulting Lender for any amounts paid by the Borrower under clause (B)
above on account of such Defaulting Lender’s default.

(iii)          The failure of any Lender to make the Revolving Loan or Term Loan
to be made by it as part of any borrowing shall not relieve any other Lender of
its obligation, if any, hereunder to make its Revolving Loan or Term Loan on the
date of such borrowing, but no Lender shall be responsible for the failure of
any other Lender to make the Revolving Loan or Term Loan to be made by such
other Lender on the date of any borrowing.

(iv)          Each Lender shall be entitled to earn interest at the then
applicable rate of interest, calculated in accordance with Article IV, on
outstanding Revolving Loans and Term Loans which it has funded to the Agent from
the date such Lender funded such Revolving Loan or Term Loan to, but excluding,
the date on which such Lender is repaid with respect to such Revolving Loan or
Term Loan.

37


--------------------------------------------------------------------------------




 

(v)           A request for a borrowing may not be made by telephone, unless no
other means are available at the time of such request.

(vi)          The full amount of the Term Loans shall be disbursed without
further request of the Borrower on the Funding Date as Base Rate Loans (subject,
in all events, to the closing conditions contained in Article V).  Each Lender
shall make the amount of its Term Loan Commitment Percentage of the Term
Committed Amount available to the Agent for the account of the Borrower at the
address of the Agent set forth on the signature pages hereto, by 1:00 P.M. on
the Funding Date and in funds immediately available to the Agent.  The Term Loan
Commitments of the Lenders shall automatically terminate at the close of
business on the Funding Date.  Once a portion of the Term Loan is repaid, it
cannot be reborrowed.  Each Eurodollar Loan or Base Rate Loan that is part of
the Term Loans shall be in an aggregate principal amount that is not less than
$3,000,000 and integral multiples of $1,000,000 (or the then remaining principal
balance of the Term Loans, if less).

2.2                               Optional and Mandatory Prepayments; Reduction
or Increase of Committed Amount.

(a)           Voluntary Prepayments.  The Borrower shall have the right to
prepay Loans in whole or in part from time to time, but otherwise without
premium or penalty; provided, however, that (i) Loans that are Eurodollar Loans
may only be prepaid on three (3) Business Days’ prior written notice to the
Agent specifying the applicable Loans to be prepaid; (ii) any prepayment of
Loans that are Eurodollar Loans will be subject to Section 4.10; (iii) each such
partial prepayment of Revolving or Term Loans shall be in a minimum principal
amount of $1,000,000 for Base Rate Loans and $3,000,000 for Eurodollar Loans and
(iv) each such partial prepayment of Swing Loans shall be in a minimum principal
amount of $100,000, or in each case, the outstanding balance, if less.  Unless
otherwise directed in writing by the Borrower, voluntary prepayments shall be
applied first to Swing Loans, second to Revolving Loans, and third to Term
Loans.  Prepayments on Revolving Loans and Term Loans will be applied first to
Base Rate Loans and then to Eurodollar Loans in the direct order of Interest
Period maturities thereof.

(b)           Mandatory Prepayments.

(i)            Revolving Credit Committed Amount.  If at any time, the Working
Capital Obligations outstanding shall exceed the Revolving Credit Committed
Amount then in effect, the Borrower immediately shall pay to the Agent, for the
ratable account of the Lenders, an amount sufficient to eliminate such excess.

(ii)           Capital Stock Issuance.  Promptly and in any event within ten
(10) days following the occurrence of any issuance of Capital Stock by Partners,
the Borrower shall prepay the Loans in an aggregate amount equal to the lesser
of (i) 100% of the Net Cash Proceeds of such issuance and (ii) the amount of
such Net Cash Proceeds that would result in the Total Leverage Ratio, after
giving effect to

38


--------------------------------------------------------------------------------




 

such issuance and prepayment, to be less than 4.0 to 1.0.  Such prepayment shall
be applied as set forth in clause (iv).

(iii)          Involuntary Disposition.  Promptly and in any event within ten
(10) days following the occurrence of any Involuntary Disposition and the
expiration of the 270 day period referred to below, the Borrower shall prepay
the Loans in an aggregate amount equal to the Net Cash Proceeds of such
disposition; provided, that, such prepayment shall not be required to the extent
such Net Cash Proceeds are used to restore, repair or replace the applicable
property or to acquire or improve other tangible property to be used in the
Borrower’s line of business within 270 days of such Involuntary Disposition. 
Such prepayment shall be applied as set forth in clause (iv).

(iv)          Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.2(b) shall be applied as follows: (A) with
respect to all amounts prepaid pursuant to Section 2.2(b)(i), to Swing Loans,
and then Revolving Loans and (after all Revolving Loans have been repaid) to a
cash collateral account held by the Agent in respect of Letter of Credit
Obligations, and (B) with respect to all amounts prepaid pursuant to Section
2.2(b)(ii) and (iii), to the Revolving Loans or Term Loans as directed by the
Borrower at the time of such prepayment.  All prepayments made hereunder against
the Revolving Loans shall not result in a permanent reduction in the Revolving
Credit Commitments; provided, that in the case of a mandatory prepayment
pursuant to Section 2.2(b)(ii) if the Borrower elects to apply the proceeds to
the Revolving Loans, there will be a corresponding permanent reduction in the
Revolving Credit Commitments; provided, that such permanent reductions in
Revolving Credit Commitments shall not exceed $25,000,000 (it being understood
that any payments of Revolving Loans or Term Loans with proceeds of an issuance
of Capital Stock in excess of the amount required pursuant to Section 2.2(b)(ii)
shall be deemed to be a voluntary prepayment).  Within the parameters of the
applications set forth above for Loans, prepayments shall be applied first to
Base Rate Loans and then to Eurodollar Loans in direct order of Interest Period
maturities.  All prepayments under this Section 2.2(b) shall be subject to
Section 4.10.

(c)           Voluntary Reductions of Revolving Credit Committed Amount;
Increases to Revolving Credit Committed Amount and Term Loans.

(i)            The Borrower may from time to time permanently reduce or
terminate the Revolving Credit Committed Amount in whole or in part (in minimum
aggregate amounts of $3,000,000 or in integral multiples of $1,000,000 in excess
thereof (or, if less, the full remaining amount of the then applicable Revolving
Credit Committed Amount)) upon three (3) Business Days’ prior written notice to
the Agent; provided, however, no such termination or reduction shall be made
which would cause the aggregate principal amount of outstanding Revolving Loans
plus Letter of Credit Obligations outstanding to exceed the Revolving Credit
Committed

39


--------------------------------------------------------------------------------




 

Amount (as so reduced), unless, concurrently with such termination or reduction,
the Borrower make a mandatory prepayment in accordance with the provisions of
Section 2.2(b)(i).  The Agent shall promptly notify each affected Lender of
receipt by the Agent of any notice from the Borrower pursuant to this Section
2.2(c).

(ii)           The Revolving Credit Committed Amounts may be increased and
additional Term Loan Commitments may be obtained from time to time as follows:

(A)          At the Borrower’s written request to the Agent, the Revolving
Credit Committed Amount may be increased from time to time and new Term Loan
Commitments may be obtained in increments of $5,000,000, up to an additional
$50,000,000 in the aggregate, for a maximum amount of Revolving Credit Committed
Amounts plus Term Committed Amounts plus outstanding Term Loans of $275,000,000;
provided, however, that no such increase or additional commitments shall be
effective unless:

(1)           The Agent shall have received one or more additional commitments
from existing Lenders (as provided below in subparagraph (B), below) or such
other Person satisfying the terms and conditions set forth in subparagraph (C),
below;

(2)           The Agent shall have consented to such increase;

(3)           No Default or Event of Default shall have occurred and be
continuing at the time any such request is made by the Borrower or at the time
such increase would otherwise become effective;

(4)           Unless the Borrower has otherwise agreed in writing to provide the
indemnification provided for in Section 4.10, no Eurodollar Loan shall be
outstanding, and

(5)           The Borrower shall have delivered to the Agent and the Lenders
such other documents, instruments, agreements or information reasonably
requested by the Agent or any Lender that is providing additional Commitments,
including, without limitation, amendments to the Real Property Documentation
reflecting such increase.

(B)           Upon its receipt of any written request to increase the Revolving
Credit Committed Amount or to obtain new Term Loan Commitments, the Agent will
deliver such notice to each of the Lenders, each of whom shall have the right to
provide all or a part of the specified increase or new commitments  (in either
case, an “increase”) in increments of at least $1,000,000.  If any then existing
Lender desires to provide all or

 

40


--------------------------------------------------------------------------------


 

any part of such increase, it must, within two Business Days of its receipt of
such notice from the Agent, respond to the Agent in writing, which response must
clearly indicate the amount of such increase such responding Lender would like
to provide (which election shall be irrevocable).  If the aggregate amount of
additional commitments proposed by all of the responding Lenders exceeds the
amount of the increase requested by the Borrower, then the Agent shall allocate
the increase to each such responding Lender pro rata based on the amount of such
increase proposed by such Lender, divided by the aggregate amount proposed by
all responding Lenders.  Except as provided in this paragraph, no Lender shall
have any obligation to provide any such increase.

(C)           If the then existing Lenders do not provide additional commitments
to meet the requested increase, then any other Person or Persons who, unless
otherwise agreed to in writing by the Agent, would constitute Eligible Assignees
and who are acceptable to Agent may provide the remaining portion of requested
increase (as determined by Agent) by joining this Credit Agreement as Lenders,
executing and delivering a joinder agreement in form and substance satisfactory
to the Agent, and otherwise providing all documentation as would be required of
an Eligible Assignee pursuant to Section 14.5, all the extent requested by the
Agent, whereupon such Persons shall be deemed Lenders for all purposes
hereunder.

(D)          With respect to any increase regarding the Revolving Credit
Committed Amount, to the extent deemed reasonably necessary by the Agent, each
Lender shall sell to or purchase from, as applicable, each other Lender an
amount necessary to place the aggregate outstanding amount of such Lender’s
Revolving Loans in proportion to its Revolving Credit Commitment Percentage, in
light of such increase and reallocation of the Revolving Loans (with the
Borrower being liable for any indemnification required pursuant to Section
4.10). Upon the effectiveness of any increase to the Revolving Credit Committed
Amount, the Agent will modify its books and records to reflect the revised
Revolving Credit Commitments of each of the Lenders.  Any Lender that increases
its Revolving Credit Commitment pursuant to this Section shall be entitled to
request and receive a replacement Revolving Credit Note in the amount of its
increased Revolving Credit Commitment which the Borrower shall promptly provide.

(E)           With respect to any additional Term Loan Commitment, the full
amount of such Term Loans corresponding thereto shall be disbursed on the
effective date relating to such increase.  Each Lender shall make the amount of
its Term Loan Commitment Percentage of such additional Term Committed Amount
available to the Agent for the account of the Borrower at the address of the
Agent set forth on the signature pages hereto, by 1:00 P.M. on the effective
date in funds immediately

41


--------------------------------------------------------------------------------




 

available to the Agent.  The Term Loan Commitments of the Lenders relating to
such Term Loans shall automatically terminate at the close of business on such
effective date.  Once a portion of such Term Loans are repaid, it cannot be
reborrowed.  All other provisions of this Credit Agreement applicable to Term
Loans shall be applicable to the Term Loans advanced hereunder.

(d)           Maturity Date.  Unless the Loans have been previously declared due
and payable (and the Revolving Credit Commitments have been terminated) in
accordance with Section 11.02 hereof, on the Maturity Date: (i) the Revolving
Credit Commitment of the Lenders, the commitment of Wachovia to make Swing Loans
and the Letter of Credit Commitment of the Issuing Bank shall automatically
terminate and (ii) the principal amount of all Loans shall be due and payable.

(e)           General.  The Borrower shall pay to the Agent for the account of
the Lenders in accordance with the terms of Section 4.3, on the date of each
termination or reduction of the Revolving Credit Committed Amount, the
Commitment Fee accrued through the date of such termination or reduction on the
amount of the Revolving Credit Committed Amount so terminated or reduced.

(f)            Hedging Obligations Unaffected.  Any prepayment made pursuant to
this Section 2.2 shall not affect the Borrower’s obligation to continue to make
payments under any Lender Hedging Agreement, which shall remain in full force
and effect notwithstanding such prepayment, subject to the terms of such Lender
Hedging Agreement.

2.3                               Payments and Computations.

(a)           Payments.  The Borrower shall make each payment hereunder and
under the Notes not later than 2:00 P.M. on the day when due.  Payments made by
the Borrower shall be in Dollars to the Agent at its address referred to in
Section 14.4 in immediately available funds without deduction, withholding,
setoff or counterclaim.  As soon as practicable after the Agent receives payment
from the Borrower, but in no event later than one Business Day after such
payment has been made, subject to Section 2.1(d)(ii), the Agent will cause to be
distributed like funds relating to the payment of principal, interest, or Fees
(other than amounts payable on the Swing Loans or to the Agent to reimburse the
Agent and the Issuing Bank for fees and expenses payable solely to them pursuant
to Article IV) or expenses payable to the Agent and the Lenders in accordance
with Section 14.7 ratably to the Lenders, and like funds relating to the payment
of any other amounts payable to such Lender.  The Borrower’s obligations to the
Lenders with respect to such payments shall be discharged by making such
payments to the Agent pursuant to this Section 2.3(a) or if not timely paid or
any Event of Default then exists, may be added to the principal amount of the
Revolving Loans outstanding.

(b)           Treatment of Accounts After an Event of Default.  After the
occurrence of an Event of Default, if so demanded by the Agent:

42


--------------------------------------------------------------------------------




 

(i)            the Full Recourse Credit Parties shall instruct all of their
respective account debtors that do not already do so to remit all payments
directly to Agent for deposit by the Agent in a deposit account designated by
Agent, which deposit account shall be maintained at the Agent and over which the
Agent shall have control;

(ii)           all amounts received directly by the Full Recourse Credit Parties
from any account debtor, in addition to all other cash received from any other
source (including but not limited to proceeds from asset sales and judgments),
shall be held in trust for the benefit of the Agent and the Lenders and shall be
promptly forwarded to Agent for deposit into such deposit account;

(iii)          funds forwarded to the Agent or deposited into the deposit
account described above shall immediately become the property of the Agent and,
at the Agent’s discretion, all funds forwarded to Agent or deposited into such
deposit account shall be applied to the Obligations as provided in Section 2.8;

(iv)          no Full Recourse Credit Party shall direct any account debtor to
submit payment on any Account to any address or location other than to Agent and
the deposit account described above; and

(v)           Agent shall have the right, but not the obligation, to contact
each of the Full Recourse Credit Parties’ account debtors directly to verify
balances and to direct such account debtor to make payment on the Accounts
directly to Agent for application to the Obligations as provided herein.

(c)           After the occurrence and during the continuance of an Event of
Default, the Borrower hereby authorizes each Lender to charge from time to time
against the Borrower’s deposit or other accounts with such Lender any of the
Obligations which are then due and payable.  Each Lender receiving any payment
as a result of charging any such account shall promptly notify the Agent thereof
and make such arrangements as the Agent shall request to share the benefit
thereof in accordance with Section 2.7.

(d)           Except as otherwise provided herein with respect to Eurodollar
Loans, any payments falling due under this Credit Agreement on a day other than
a Business Day shall be due and payable on the next succeeding Business Day and
shall accrue interest at the applicable interest rate provided for in this
Credit Agreement to but excluding such Business Day.  Except as otherwise
provided herein, computation of interest and fees hereunder shall be made on the
basis of actual number of days elapsed over a year of 360 days.  Interest on
Base Rate Loans bearing interest based on the Prime Rate shall be calculated on
the basis of a year of 365 (or 366, if applicable) days.

2.4                               Maintenance of Account.

The Agent shall maintain an account on its books in the name of the Borrower in
which the Borrower will be charged with all loans and advances made by the
Lenders to the Borrower or for the Borrower’s account, including the Revolving
Loans, the Swing Loans, the Term Loans, the Letter of Credit Obligations and any
other Obligations, including any and all costs, expenses

43


--------------------------------------------------------------------------------




 

and attorney’s fees which the Agent may incur, including, without limitation, in
connection with the exercise by or for the Lenders of any of the rights or
powers herein conferred upon the Agent (other than in connection with any
assignments or participations by any Lender) or in the prosecution or defense of
any action or proceeding by or against the Borrower or the Lenders concerning
any matter arising out of, connected with, or relating to this Credit Agreement
or the Accounts, or any Obligations owing to the Lenders by the Borrower.  The
Borrower will be credited with all amounts received by the Lenders from the
Borrower or from others for the Borrower’s account, including, as above set
forth, all amounts received by the Agent in payment of Accounts.  In no event
shall prior recourse to any Accounts or other Collateral be a prerequisite to
the Agent’s right to demand payment of any Obligation upon its maturity. 
Further, it is understood that the Agent shall have no obligation whatsoever to
perform in any respect any of the Borrower’s contracts or obligations relating
to the Accounts.

2.5                               Statement of Account.

Within fifteen (15) days after the end of each month the Agent shall send the
Borrower a statement showing the accounting for the charges, loans, advances and
other transactions occurring between the Lenders and the Borrower during that
month.  The monthly statements shall be deemed correct and binding upon the
Borrower and shall constitute an account stated between the Borrower and the
Lenders unless the Agent receives a written statement of the Borrower’s
exceptions within forty-five  (45) days after same is mailed to the Borrower.

2.6                               Taxes.

(a)           All payments made by the Borrower hereunder or under any Note will
be, except as provided in Section 2.6(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein (the “Excluded Taxes”)) and all
interest, penalties or similar liabilities with respect thereto (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Payment Taxes”).  If any Payment Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Payment
Taxes, and such additional amounts as may be necessary so that every payment of
all amounts due under this Credit Agreement or any other Credit Document, after
withholding or deduction for or on account of any Payment Taxes, will not be
less than the amount provided for herein or therein.  The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Payment Taxes so levied or imposed and
paid by such Lender.

(b)           Each Foreign Lender agrees to deliver to the Borrower and the
Agent on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Credit Agreement pursuant to
Section 14.5(c) (unless the respective

44


--------------------------------------------------------------------------------




 

Lender was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Foreign Lender,
two accurate and complete original signed copies of Internal Revenue Service
Form W-8 BEN, W-8 ECI or W-8 IMY, as applicable (or successor forms) certifying
such Foreign Lender’s entitlement to a complete exemption from United States
withholding tax with respect to payments to be made under this Credit Agreement
and under any Note.  In addition, each Foreign Lender agrees that it will
deliver updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Foreign Lender to a continued exemption from
or reduction in United States withholding tax with respect to payments under
this Agreement and any Note.  Notwithstanding anything to the contrary contained
in Section 2.6(a), but subject to the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold Payment Taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Foreign Lender to the extent
that such Foreign Lender has not provided to the Borrower U.S. Internal Revenue
Service Forms that establish a complete exemption from such deduction or
withholding and (y) the Borrower shall not be obligated pursuant to Section
2.6(a) to gross-up payments to be made to a Foreign Lender in respect of Payment
Taxes imposed by the United States if such Foreign Lender has not provided to
the Borrower the Internal Revenue Service Forms required to be provided to the
Borrower pursuant to this Section 2.6(b) or if such forms do not provide for a
complete exemption from withholding tax.  Notwithstanding anything to the
contrary contained in the preceding sentence or elsewhere in this Section 2.6,
the Borrower agrees to pay additional amounts and to indemnify each Lender in
the manner set forth in Section 2.6(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any amounts
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes after the Closing Date in any applicable law, treaty,
governmental rule, regulation, guideline or order, or in the interpretation
thereof, relating to the deducting or withholding of Payment Taxes. 
Notwithstanding anything to the contrary contained in this Section 2.6, the
Borrower shall not be required to pay any Payment Taxes for any period ending
ninety (90) days or more prior to the request for payment of such Other Taxes.

(c)           Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its lending office) to avoid or to minimize any amounts which
might otherwise be payable pursuant to this Section 2.6; provided, however, that
such efforts shall not cause the imposition on such Lender of any additional
costs or legal or regulatory burdens deemed by such Lender in its reasonable
discretion to be material.

(d)           If the Borrower pays any additional amount pursuant to this
Section 2.6 with respect to a Lender, such Lender shall use reasonable efforts
to obtain a refund of tax or credit against its tax liabilities on account of
such payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its reasonable discretion, that claiming a
refund or credit would cause adverse tax consequences to it. 

45


--------------------------------------------------------------------------------




 

In the event that such Lender receives such a refund or credit, such Lender
shall pay to the Borrower an amount that such Lender reasonably determines is
equal to the net tax benefit obtained by such Lender as a result of such payment
by the Borrower.  In the event that no refund or credit is obtained with respect
to the Borrower’s payments to such Lender pursuant to this Section 2.6, then
such Lender shall upon request provide a certification that such Lender has not
received a refund or credit for such payments.  Nothing contained in this
Section 2.6 shall require a Lender to disclose or detail the basis of its
calculation of the amount of any tax benefit or any other amount or the basis of
its determination referred to in the proviso to the first sentence of this
Section 2.6(a) to the Borrower or any other party.

(e)           In addition, the Borrower agrees to pay any present or future
stamp, documentary, privilege, intangible or similar Taxes or any other excise
or property Taxes, charges or similar levies that arise at any time or from time
to time (other than Excluded Taxes) (i) from any payment made under any and all
Credit Documents, (ii) from the transfer of the rights of any Lender under any
Credit Documents to any other Lender or Lenders or (iii) from the execution or
delivery by the Borrower of, or from the filing or recording or maintenance of,
or otherwise with respect to, any and all Credit Documents (hereinafter referred
to as “Other Taxes”).

(f)            The Borrower will indemnify each Lender and the Agent for the
full amount of Payment Taxes (including, without limitation and without
duplication, any Payment Taxes imposed by any jurisdiction on amounts payable
under this Section 2.6), subject to (i) the exclusion set out in the first
sentence of Section 2.6(a), and (ii) the provisions of Section 2.6(b), and will
indemnify each Lender and the Agent for the full amount of Other Taxes
(including, without limitation and without duplication, any Payment Taxes
imposed by any jurisdiction on such Other Taxes paid by such Lender or the Agent
(on its own behalf or on behalf of any Lender), as the case may be, in respect
of payments made or to be made hereunder, and any liability (including
penalties, interest and expenses) arising solely therefrom or with respect
thereto, whether or not such Payment Taxes or Other Taxes were correctly or
legally asserted.  Payment of this indemnification shall be made within
thirty (30) days from the date such Lender or the Agent, as the case may be,
makes written demand therefor.

(g)           Within thirty (30) days after the date of any payment of Payment
Taxes or Other Taxes by the Borrower, the  Borrower shall furnish to the Agent,
at its address referred to in Section 14.4, the original or certified copy of a
receipt evidencing payment thereof.

(h)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.6 shall survive the payment in full of all Obligations hereunder
and under any Notes.

2.7                               Sharing of Payments.

If any Lender shall obtain any payment (whether voluntary, involuntary, through
the exercise of any right of setoff or otherwise) on account of the Loans made
by it in excess of its

46


--------------------------------------------------------------------------------




 

pro rata share of such payment as provided in this Credit Agreement or its
participation in Letters of Credit in excess of its pro rata share of its
participation therein as provided for in this Credit Agreement, such Lender
shall forthwith purchase from the other Lenders such participations in the Loans
made by them or in their participation in Letters of Credit as shall be
necessary to cause such purchasing Lender to share the excess payment accruing
to all Lenders in accordance with their respective ratable shares as provided
for in this Credit Agreement; provided, however, that if all or any portion of
such excess is thereafter recovered from such purchasing Lender, such purchase
from each Lender shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so recovered. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.7 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

2.8                               Allocation of Payments; Pro Rata Treatment.

(a)           Allocation of Payments Prior to Event of Default; Payments
Generally. Each borrowing of Revolving Loans and any reduction of the Revolving
Credit Commitments shall be made pro rata according to the respective Revolving
Credit Commitment Percentages of the Lenders and each payment on account of Term
Loans shall be made pro rata according to the respective amounts of Term Loans
held by the Lenders.  Unless otherwise specifically set forth herein, each
payment under this Agreement or any Note shall be applied, first, to any Fees
then due and owing pursuant to Article IV, second, to interest then due and
owing in respect of the Swing Loans, third to principal then due and owing
hereunder and under the Swing Loans, fourth, to interest then due and owing in
respect of the Loans, and lastly, to principal then due and owing hereunder and
under the Loans.  Each payment on account of any Fees pursuant to Sections 4.3
and 4.5 shall be made to the Lenders holding Revolving Credit Commitments pro
rata (or if the Revolving Credit Commitments have been terminated, pro rata
based upon the aggregate outstanding principal amount of the Working Capital
Obligations, including participation interests in Letter of Credit Obligations,
but excluding Swing Loans) in accordance with the respective amounts due and
owing (except the Issuing Bank Fees which shall be payable solely to the Issuing
Bank).  Each payment (other than prepayments) by the Borrower on account of
principal of and interest on the Loans shall be allocated pro rata among the
Lenders in accordance with the respective principal amounts of their outstanding
Loans.  Payments made pursuant to Section 4.9 shall be applied in accordance
with such Section.  Each voluntary and mandatory prepayment on account of
principal of the Loans shall be applied in accordance with Section 2.2(a) or
(b), as applicable.

(b)           Allocation of Payments After Event of Default and Proceeds of
Collateral.  Notwithstanding any other provisions of this Credit Agreement or
any other Credit Document to the contrary, after the occurrence and during the
continuance of an Event of

47


--------------------------------------------------------------------------------




 

Default, all amounts collected or received by the Agent or any Lender on account
of the Obligations (whether in an insolvency or bankruptcy case or proceeding or
otherwise) or any other amounts outstanding under any of the Credit Documents or
in respect of the Collateral shall be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agent in
connection with enforcing the rights of the Lenders under the Credit Documents
and any protective advances made by the Agent with respect to the Collateral
under or pursuant to the terms of the Security Documents;

SECOND, to payment of any Fees owed to the Agent or an Issuing Bank hereunder or
under any other Credit Document;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses,
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;

FOURTH, to the payment of all Obligations consisting of accrued fees and
interest payable to the Lenders hereunder (and Wachovia, with respect to Swing
Loans) in connection with the Loans and the Revolving Credit Commitments;

FIFTH, to the payment of the outstanding principal amount of the Swing Loans,

SIXTH, to the payment of the outstanding principal amount of the Loans (other
than Swing Loans) and to the payment or cash collateralization of the
outstanding Letters of Credit Obligations, pro rata, as set forth below and
including with respect to any Lender Hedging Agreement, to the extent such
Lender Hedging Agreement is permitted by this Agreement, any breakage,
termination or other payments due under such Lender Hedging Agreement and any
interest accrued thereon;

SEVENTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “SIXTH”
above, including all liabilities and obligations now or hereafter arising from
or in connection with any Cash Management Products provided by any of the
Lenders; and

EIGHTH, to the payment of the surplus, if any, to whomever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) except for payments on Swing Loans, each of the Lenders
shall receive an amount equal to its pro rata share (based on the proportion
that its then outstanding Loans, Letters of Credit Obligations and obligations
outstanding under the Lender Hedging Agreements permitted by this Credit
Agreement bears to the aggregate then outstanding Loans, Letters of Credit
Obligations, and

48


--------------------------------------------------------------------------------




 

obligations outstanding under the Lender Hedging Agreements) of amounts
available to be applied pursuant to clauses “THIRD,” “FOURTH,” “FIFTH,” “SIXTH” 
and “SEVENTH” above; (c) to the extent that any amounts available for
distribution pursuant to clause “SIXTH” above are attributable to the issued but
undrawn amount of outstanding Letters of Credit, such amounts shall be held by
the Agent in a cash collateral account (which account shall be an interest
bearing checking account) and applied (x) first, to reimburse the Issuing Bank
from time to time for any drawings under such Letters of Credit and (y) then,
following the expiration of any particular  Letter of Credit, the cash
collateral held therefor to all other obligations of the types described in
clause “SEVENTH” above in the manner provided in this Section 2.8 and in the
Security Documents.

(c)           Express Terms.  The provisions of Section 2.8(a) and (b) shall not
be construed to apply to (x) any payment made by Borrower pursuant to and in
accordance with the express terms of this Credit Agreement or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letter of Credit
Obligations to any assignee or participant, other than to Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply).

2.9                               Extensions and Conversions.

Subject to the terms of Article V, the Borrower shall have the option, on any
Business Day, to extend existing Eurodollar Loans into a subsequent permissible
Interest Period, to convert Base Rate Loans into Eurodollar Loans, or to convert
Eurodollar Loans into Base Rate Loans; provided, however, that (i) except as
provided in Section 4.10, Eurodollar Loans may be converted into Base Rate Loans
only on the last day of the Interest Period applicable thereto, (ii) Eurodollar
Loans may be extended, and Base Rate Loans may be converted into Eurodollar
Loans, only if no Default or Event of Default is in existence on the date of
extension or conversion, (iii) Loans extended as, or converted into, Eurodollar
Loans shall be subject to the terms of the definition of “Interest Period” and
shall be in such minimum amounts as provided in with respect to Revolving Loans,
Section 2.1(d)(i), and with respect to Term Loans, Section 2.1(d)(vi), and (iv)
no more than six (6) separate Eurodollar Loans shall be outstanding hereunder at
any time.  Each such extension or conversion shall be effected by the Borrower
by giving a written Notice of Extension/Conversion (or telephone notice promptly
confirmed in writing) to the Agent prior to 2:00 P.M. on the Business Day of, in
the case of the conversion of a Eurodollar Loan into a Base Rate Loan, and on
the third (3rd) Business Day prior to, in the case of the extension of a
Eurodollar Loan as, or conversion of a Base Rate Loan into, a Eurodollar Loan,
the date of the proposed extension or conversion, specifying the date of the
proposed extension or conversion, the Loans to be so extended or converted, the
types of Loans into which such Loans are to be converted and, if appropriate,
the applicable Interest Periods with respect thereto.  Each request for
extension or conversion shall constitute a representation and warranty by the
Borrower of the matters specified in Article V. In the event the Borrower fails
to request an extension or conversion of any Eurodollar Loan in accordance with
this Section, or any such conversion or extension is not permitted or required
by this Section, then such Loan shall be automatically converted into a Base
Rate Loan at the end of the Interest Period applicable thereto.  The Agent shall
give each Lender notice as promptly as practicable of any such proposed
extension or conversion affecting any Loan.

49


--------------------------------------------------------------------------------




 

2.10                        Replacement of Lender.

In the event that any Lender or, to the extent applicable, any participant
thereof (the “Affected Lender”),

(a)           fails to perform its obligations to fund any portion of the Loans
or to issue any Letter of Credit when required to do so by the terms of the
Credit Documents;

(b)           demands payment under the tax provisions of Section 2.6, the
reserve or capital adequacy provisions of Section 4.7, or the regulatory change
provisions in Section 4.9 or the funding indemnity provisions of Section 4.10 in
an amount the Borrower deems materially in excess of the amounts with respect
thereto demanded by the other Lenders; or

(c)           refuses to consent to a proposed amendment, modification, waiver
or other action requiring consent of the holders of 100% of the Revolving Credit
Commitment Percentage and Term Loans under Section 14.9 that is consented to by
the Required Lenders prior to such replacement of any Lenders in connection
therewith;

then, so long as no Event of Default exists, the Borrower shall have the right
to seek one or more replacement lenders which is reasonably satisfactory to the
Agent (the “Replacement Lender”).  The Replacement Lender shall purchase the
interests of the Affected Lender in the Loans, the Letters of Credit, and its
Revolving Credit Commitment and shall assume the obligations of the Affected
Lender hereunder and under the other Credit Documents upon execution by the
Replacement Lender of an Assignment and Acceptance and the tender by it to the
Affected Lender of a purchase price agreed between it and the Affected Lender
(or, if they are unable to agree, a purchase price in the amount of the
outstanding Term Loans, the Affected Lender’s Revolving Credit Commitment
Percentage in Revolving Loans and Letter of Credit Obligations, or appropriate
credit support for contingent amounts included therein, and all other
outstanding Obligations then owed to the Affected Lender).  Such assignment by
the Affected Lender shall be deemed an early termination of any Eurodollar Loan
to the extent of the Affected Lender’s portion thereof, and the Borrower will
pay to the Affected Lender any resulting amounts due under Section 4.10.  Upon
consummation of such assignment, the Replacement Lender shall become party to
this Credit Agreement as a signatory hereto and shall have all the rights and
obligations of the Affected Lender under this Credit Agreement and the other
Credit Documents with a Revolving Credit Commitment Percentage equal to the
Revolving Credit Commitment Percentage of the Affected Lender and hold Term
Loans in an amount equal to the Term Loans held by the Affected Lender, the
Affected Lender shall be released from its obligations hereunder and under the
other Credit Documents, and no further consent or action by any party shall be
required.  Upon the consummation of such assignment, the Borrower, the Agent and
the Affected Lender shall make appropriate arrangements so that new Notes are
issued to the Replacement Lender.  Partners and the Borrower shall cause the
Credit Parties to sign such documents and take such other actions reasonably
requested by the Replacement Lender to enable it to share in the benefits of the
rights created by the Credit Documents.  Until the consummation of an assignment
in accordance with the foregoing provisions of this Section 2.10, the Borrower
shall continue to pay to the Affected Lender any Obligations as they become due
and payable.

 

50


--------------------------------------------------------------------------------


 

ARTICLE III

LETTERS OF CREDIT

3.1                               Issuance.

Subject to the terms and conditions hereof and of the Letter of Credit
Documents, if any, and any other terms and conditions which the Issuing Bank may
reasonably require, the Lenders will participate in the issuance by the Issuing
Bank from time to time of such Letters of Credit in Dollars from the Closing
Date until the Maturity Date as the Borrower may request, in a form reasonably
acceptable to the Issuing Bank; provided, however, that (a) the Letter of Credit
Obligations outstanding shall not at any time exceed the Letter of Credit
Committed Amount and (b) the aggregate Working Capital Obligations outstanding
shall not at any time exceed the Revolving Credit Committed Amount then in
effect.  No Letter of Credit shall (x) have an original expiry date more than
one year from the date of issuance or (y) as originally issued or as extended,
have an expiry date extending beyond the date that is five (5) Business Days
prior to the Maturity Date (but, subject to the foregoing, may provide for
automatic renewal in the absence of notice of non-renewal by the Issuing Bank),
provided that the Issuing Bank shall not permit any such renewal if it has
received notice on or before the day that is two Business Days before the
scheduled maturity date of such Letter of Credit from the Agent or Borrower that
one or more of the applicable conditions specified in Section 5.3 are not then
satisfied.  Each Letter of Credit shall comply with the related Letter of Credit
Documents.  The issuance and expiry date of each Letter of Credit shall comply
with the related Letter of Credit Documents.  The issuance and expiry date of
each Letter of Credit shall be a Business Day.  The Existing Letters of Credit
shall be deemed to have been issued hereunder on the Funding Date, and no
request for issuance thereof need be made.

3.2                               Notice and Reports.

The request for the issuance of a Letter of Credit shall be submitted by the
Borrower to the Issuing Bank (with a copy to the Agent) at least two (2)
Business Days prior to the requested date of issuance.  The Issuing Bank (other
than Wachovia, so long as it also is the Agent) will give the Agent written or
telex notice in substantially the form of Exhibit N or telephonic notice
confirmed promptly thereafter in writing, of the issuance of a Letter of
Credit.  In addition, upon request, the Issuing Bank will disseminate to the
Agent and each of the Lenders a detailed report specifying the Letters of Credit
which are then issued and outstanding and any activity with respect thereto
which may have occurred since the date of the prior report, and including
therein, among other things, the beneficiary, the face amount and the expiry
date as well as any payment or expirations which may have occurred.

3.3                               Participation.

Each Lender, upon issuance of a Letter of Credit, shall be deemed to have
purchased without recourse a risk participation from the Issuing Bank in such
Letter of Credit and the obligations arising thereunder, in each case in an
amount equal to its Revolving Credit Commitment Percentage of such Letter of
Credit, and shall absolutely, unconditionally and irrevocably assume, as primary
obligor and not as surety, and be obligated to pay to the Issuing

51


--------------------------------------------------------------------------------




 

Bank therefor and discharge when due, its Revolving Credit Commitment Percentage
of the obligations arising under such Letter of Credit.  Without limiting the
scope and nature of each Lender’s participa­tion in any Letter of Credit, to the
extent that the Issuing Bank has not been reimbursed as required hereunder or
under any such Letter of Credit, each such Lender shall pay to the Issuing Bank
its Revolving Credit Commitment Percentage of such unreimbursed drawing pursuant
to the provisions of Section 3.4.  The obligation of each Lender to so reimburse
the Issuing Bank shall be absolute and unconditional and shall not be affected
by the occurrence of a Default, an Event of Default or any other occurrence or
event.  Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the Issuing Bank under any Letter of
Credit, together with interest as hereinafter provided.

3.4                               Reimbursement.

In the event of any drawing under any Letter of Credit, the Issuing Bank will
promptly notify the Borrower.  Unless the Borrower shall immediately notify the
Issuing Bank that the Borrower intends to otherwise reimburse the Issuing Bank
for such drawing, the Borrower shall be deemed to have requested that the
Lenders make a Revolving Loan in the amount of the drawing as provided in
Section 3.5 on the related Letter of Credit, the proceeds of which will be used
to satisfy the related reimbursement obligations.  The Borrower promises to
reimburse the Issuing Bank on the day of drawing under any Letter of Credit
(either with the proceeds of a Revolving Loan obtained hereunder or otherwise)
in same day funds.  If the Borrower shall fail to reimburse the Issuing Bank as
provided hereinabove, the unreimbursed amount of such drawing shall bear
interest at a per annum rate equal to the Base Rate plus the sum of (i) the
Applicable Percentage for Base Rate Loans and (ii) two percent (2%).  The
Borrower’s reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of any rights of setoff,
counterclaim or defense to payment the Borrower may claim or have against the
Issuing Bank, the Agent, the Lenders, the beneficiary of the Letter of Credit
drawn upon or any other Person, including without limitation any defense based
on any failure of the Borrower to receive consideration or the legality,
validity, regularity or unenforceability of the Letter of Credit.  The Issuing
Bank will promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Agent for the account of the
Issuing Bank in Dollars and in immediately available funds, the amount of such
Lender’s Revolving Credit Commitment Percentage of such unreimbursed drawing. 
Such payment shall be made on the Business Day such notice is received by such
Lender from the Issuing Bank if such notice is received at or before 2:00 P.M.
otherwise such payment shall be made at or before 12:00 Noon on the Business Day
next succeeding the day such notice is received.  If such Lender does not pay
such amount to the Issuing Bank in full upon such request, such Lender shall, on
demand, pay to the Agent for the account of the Issuing Bank interest on the
unpaid amount during the period from the date of such drawing until such Lender
pays such amount to the Issuing Bank in full at a rate per annum equal to, if
paid within two (2) Business Days of the date that such Lender is required to
make payments of such amount pursuant to the preceding sentence, the Federal
Funds Rate and thereafter at a rate equal to the Base Rate.  Each Lender’s
obligation to make such payment to the Issuing Bank, and the right of the
Issuing Bank to receive the same, shall be absolute and unconditional, shall not
be affected by any circumstance whatsoever and without regard to the termination
of this Credit Agreement or the Revolving Credit Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the
obligations of the Borrower hereunder and shall be made without any offset,

52


--------------------------------------------------------------------------------




 

abatement, withholding or reduction whatsoever.  Simultaneously with the making
of each such payment by a Lender to the Issuing Bank, such Lender shall,
automatically and without any further action on the part of the Issuing Bank or
such Lender, acquire a participation in an amount equal to such payment
(excluding the portion of such payment constituting interest owing to the
Issuing Bank) in the related unreimbursed drawing portion of the Letter of
Credit Obligation and in the interest thereon and in the related Letter of
Credit Documents, and shall have a claim against the Borrower with respect
thereto.

3.5                               Repayment with Revolving Loans.

On any day on which the Borrower shall have requested, or been deemed to have
requested, a Revolving Loan advance to reimburse a drawing under a Letter of
Credit, the Agent shall give notice to the Lenders that a Revolving Loan has
been requested or deemed requested by the Borrower to be made in connection with
a drawing under a Letter of Credit, in which case a Revolving Loan advance
comprised of Base Rate Loans (or Eurodollar Loans to the extent the Borrower has
complied with the procedures of Section 2.1(d)(i) with respect thereto) shall be
immediately made to the Borrower by all Lenders (notwithstanding any termination
of the Revolving Credit Commitments pursuant to Section 11.2) pro rata based on
the respective Revolving Credit Commitment Percentages of the Lenders
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 11.2) and the proceeds thereof shall be paid
directly by the Agent to the Issuing Bank for application to the respective
Letter of Credit Obligations.  Each such Lender hereby irrevocably agrees to
make its Revolving Credit Commitment Percentage of each such Revolving Loan
immediately upon any such request or deemed request in the amount, in the manner
and on the date specified in the preceding sentence notwithstanding (i) the
amount of such borrowing may not comply with the minimum amount for advances of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Article V are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loan to be made by the time otherwise required hereunder, (v) whether
the date of such borrowing is a date on which Revolving Loans are otherwise
permitted to be made hereunder or (vi) any termination of the Revolving Credit
Commitments relating thereto immediately prior to or contemporaneously with such
borrowing.  In the event that any Revolving Loan cannot for any reason be made
on the date otherwise required above (including, without limitation, as a result
of the commencement of a bankruptcy or insolvency case or proceeding with
respect to the Borrower), then each such Lender hereby agrees that it shall
forthwith purchase (as of the date such borrowing would otherwise have occurred,
but adjusted for any payments received from the Borrower on or after such date
and prior to such purchase) from the Issuing Bank such participation in the
outstanding Letter of Credit Obligations as shall be necessary to cause each
such Lender to share in such Letter of Credit Obligations ratably (based upon
the respective Revolving Credit Commitment Percentages of the Lenders
(determined before giving effect to any termination of the Revolving Credit
Commitments pursuant to Section 11.2)), provided that at the time any purchase
of participation pursuant to this sentence is actually made, the purchasing
Lender shall be required to pay to the Issuing Bank, to the extent not paid to
the Issuing Bank by the Borrower in accordance with the terms of Section 3.4,
interest on the principal amount of participation purchased for each day from
and including the day upon which such borrowing would otherwise have occurred to
but excluding the date of payment for such

53


--------------------------------------------------------------------------------




 

participation, at the rate equal to, if paid within two (2) Business Days of the
date of the Revolving Loan advance, the Federal Funds Rate, and thereafter at a
rate equal to the Base Rate.

3.6                               Renewal, Extension.

The renewal or extension of any Letter of Credit shall, for purposes hereof, be
treated in all respects the same as the issuance of a new Letter of Credit
hereunder.

3.7                               Uniform Customs and Practices.

The Issuing Bank may provide that the Letters of Credit shall be subject to the
UCP, in which case the UCP may be incorporated by reference therein and deemed
in all respects to be a part thereof.

3.8                               Indemnification; Nature of Issuing Bank’s
Duties.

(a)           In addition to its other obligations under this Article III, the
Borrower agrees to protect, indemnify, pay and save the Issuing Bank harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that the
Issuing Bank may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or (B) the failure of the Issuing Bank
to honor a drawing under a Letter of Credit as a result of Government Acts.

(b)           As between the Borrower and the Issuing Bank, the Borrower shall
assume all risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof.  The Issuing Bank shall not be responsible:  (i) for the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connec­tion with the application for and
issuance of any Letter of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii)
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they be in cipher; (iv) for
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under a Letter of Credit or of the proceeds thereof; and
(v) for any consequences arising from causes beyond the control of the Issuing
Bank, including, without limitation, any Government Acts.  None of the above
shall affect, impair, or prevent the vesting of the Issuing Bank’s rights or
powers hereunder.

(c)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the Issuing
Bank, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such Issuing Bank
under any resulting liability to the Borrower.  It is the intention of the
parties that this Credit Agreement shall be construed and applied to protect and
indemnify the Issuing Bank against any and all risks involved in the

54


--------------------------------------------------------------------------------




 

issuance of the Letters of Credit, all of which risks are hereby assumed by the
Borrower, including, without limitation, any and all Government Acts.  The
Issuing Bank shall not, in any way, be liable for any failure by the Issuing
Bank or anyone else to pay any drawing under any Letter of Credit as a result of
any Government Acts or any other cause beyond the control of the Issuing Bank.

(d)           Nothing in this Section 3.8 is intended to limit the reimbursement
obligations of the Borrower contained in Section 3.4.  The obligations of the
Borrower under this Section 3.8 shall survive the termination of this Credit
Agreement.  No act or omission of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the Issuing Bank to
enforce any right, power or benefit under this Credit Agreement.

(e)           Notwithstanding anything to the contrary contained in this Article
III, the Borrower shall have no obligation to indemnify the Issuing Bank in
respect of any liability incurred by the Issuing Bank (i) arising solely out of
the gross negligence or willful misconduct of the Issuing Bank on any action or
omission by the Issuing Bank not in accordance with the standards of care
specified in the UCP or the UCC, as determined by a court of competent
jurisdiction, or (ii) caused by the Issuing Bank’s failure to pay under any
Letter of Credit after presentation to it of a request strictly complying with
the terms and conditions of such Letter of Credit, as determined by a court of
competent jurisdiction, unless such payment is prohibited by any law,
regulation, court order or decree.

3.9                               Responsibility of Issuing Bank.

It is expressly understood and agreed that the obligations of the Issuing Bank
hereunder to the Lenders are only those expressly set forth in this Credit
Agreement and that the Issuing Bank shall be entitled to assume that the
conditions precedent set forth in Article III or V have been satisfied unless it
shall have acquired actual knowledge that any such condition precedent has not
been satisfied; provided, however, that nothing set forth in this Article III
shall be deemed to prejudice the right of any Lender to recover from the Issuing
Bank any amounts made available by such Lender to the Issuing Bank pursuant to
this Article III in the event that it is determined by a court of competent
jurisdiction that the payment with respect to a Letter of Credit constituted
gross negligence or willful misconduct on the part of the Issuing Bank.

3.10                        Conflict with Letter of Credit Documents.

In the event of any conflict between this Credit Agreement and any Letter of
Credit Document (including any letter of credit application), this Credit
Agreement shall control.

ARTICLE IV

INTEREST AND FEES

4.1                               Interest on Loans.

Subject to the provisions of Section 4.2, the Loans shall bear interest as
follows:

55


--------------------------------------------------------------------------------




 

(a)           Base Rate Loans.  During such periods as the Loans shall be
comprised of Base Rate Loans, each such Base Rate Loan shall bear interest at a
per annum rate equal to the sum of the Base Rate plus the Applicable Percentage;

(b)           Eurodollar Loans.  During such periods as the Loans shall be
comprised of Eurodollar Loans, each such Eurodollar Loan shall bear interest at
a per annum rate equal to the sum of the Eurodollar Rate plus the Applicable
Percentage; and

(c)           LIBOR Index Loans.  During such periods as the Swing Loans shall
bear interest at the LIBOR Index Rate, each such LIBOR Index Loan shall bear
interest at a per annum rate equal to the sum of the LIBOR Index Rate plus the
Applicable Percentage.

Interest on the Loans shall be payable in arrears on each Interest Payment Date.

4.2                               Interest After Event of Default.

Automatically (and without notice to any Person) upon the occurrence of any
Event of Default of the types described in Sections 11.1(a), (e), and (f), or,
in the case of the occurrence of any other Event of Default, at the election of
the Required Lenders, any Interest on any amount of matured principal under the
Loans, and interest on the amount of principal under the Loans outstanding as of
the date an Event of Default occurs, and at all times thereafter until the
earlier of the date upon which (a) all Obligations have been paid and satisfied
in full or (b) such Event of Default shall have been cured or waived, shall be
payable on the Agent’s demand at the Default Rate.  Interest shall be payable on
any other amount due hereunder and shall accrue at the Default Rate, from the
date due and payable until paid in full.

4.3                               Commitment Fee.

The Borrower shall pay to the Agent for the benefit of the applicable Lenders
the Commitment Fee due in respect of each quarter within five (5) days after
receipt of a statement therefor.  The Commitment Fee shall accrue from the
Funding Date and the first payment thereof shall be due on March 31, 2007.

4.4                               Lenders’ Fees/Agent’s Fees.

On the Funding Date the Agent shall pay to each Lender its respective Lender’s
Fees that are required to be paid on the Funding Date pursuant to the terms of
the Fee Letter with the Agent.  The Borrower shall pay all fees required to be
paid to the Agent under the Fee Letter at the times and in the amounts set forth
therein.

4.5                               Letter of Credit Fees.

(a)           Letter of Credit Fee.  In consideration of the issuance of standby
Letters of Credit hereunder, the Borrower promises to pay, in arrears, to the
Agent for the account of each Lender a quarterly fee (the “Letter of Credit
Fee”) on such Lender’s Revolving Credit Commitment Percentage of the average
daily maximum amount available to be drawn under each such Letter of Credit
computed at a per annum rate for each day from

56


--------------------------------------------------------------------------------




 

the date of issuance (or the Funding Date, as to Existing Letters of Credit) to
the date of expiration equal to the Applicable Percentage for Eurodollar Loans. 
The Letter of Credit Fee will be payable five (5) days after receipt of an
invoice which shall be billed on the last Business Day of the calendar quarter.

(b)           Issuing Bank Fees.  In addition to the Letter of Credit Fee
payable pursuant to clause (a) above, the Borrower promises to pay to the
Issuing Bank for its own account without sharing by the other Lenders letter of
credit fronting fees in the amount of 0.125% and the negotiation fees agreed to
by the Borrower and the Issuing Bank from time to time and the customary charges
from time to time of the Issuing Bank with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit (collectively, the “Issuing Bank Fees”).

4.6                               Authorization to Charge Account.

The Borrower hereby authorizes the Agent to charge the Borrower’s Swing Loan
account, or Revolving Loan accounts, as applicable, with the amount of all
payments and fees due hereunder to the Lenders, the Agent and the Issuing Bank
as and when such payments become due.  The Borrower confirms that any charges
which the Agent may so make to the Borrower’s Swing Loan Account or Revolving
Loan accounts as herein provided will be made as an accommodation to the
Borrower and solely at the Agent’s discretion.

4.7                               Indemnification in Certain Events.

If after the Closing Date, either (a) any change in or in the interpretation of
any law or regulation is introduced, including, without limitation, with respect
to reserve requirements, applicable to any of the Lenders, or (b) any of the
Lenders complies with any future guideline or request from any central bank or
other Governmental Authority or (c) any of the Lenders determines that the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof has or would have the effect
described below, or any of the Lenders complies with any request or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank or comparable agency, and in the case of any event set
forth in this clause (c), such adoption, change or compliance has or would have
the direct or indirect effect of reducing the rate of return on any of the
Lenders’ capital as a consequence of its obligations hereunder to a level below
that which such Lender could have achieved but for such adoption, change or
compliance (taking into consideration the Lenders’ policies with respect to
capital adequacy) by an amount deemed by such Lender to be material, and the
result of any of the foregoing events described in clauses (a), (b) or (c) is or
results in an increase in the cost to any of the Lenders of funding or
maintaining the Revolving Credit Committed Amount, the Revolving Loans or the
Letters of Credit, then the Borrower shall from time to time upon demand by the
Agent, pay to the Agent additional amounts sufficient to indemnify the Lenders
against such increased cost.  A certificate as to the amount of such increased
cost shall be submitted to the Borrower by the Agent and shall be conclusive and
binding absent manifest error.

57


--------------------------------------------------------------------------------




 

4.8                               Inability To Determine Interest Rate.

If prior to the first day of any Interest Period, (a) the Agent shall have
determined in good faith (which determination shall be conclusive and binding
upon the Borrower) that, by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, (b) the Agent has received notice from
the Required Lenders that the Eurodollar Rate determined or to be determined for
such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Eurodollar Loans during such Interest
Period, or (c) Dollar deposits in the principal amounts of the Eurodollar Loans
to which such Interest Period is to be applicable are not generally available in
the London interbank market, the Agent shall give telecopy or telephonic notice
thereof to the Borrower and the Lenders as soon as practicable thereafter, and
will also give prompt written notice to the Borrower when such conditions no
longer exist.  If such notice is given (i) any Eurodollar Loans requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(ii) any Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurodollar Loans shall be converted to or
continued as Base Rate Loans and (iii) each outstanding Eurodollar Loan shall be
converted, on the last day of the then-current Interest Period thereof, to Base
Rate Loans.  Until such notice has been withdrawn by the Agent, no further
Eurodollar Loans shall be made or continued as such, nor shall the Borrower have
the right to convert Base Rate Loans to Eurodollar Loans.

4.9                               Illegality.

Notwithstanding any other provision herein, if the adoption of or any change in
any law, treaty, rule or regulation or final, non-appealable determination of an
arbitrator or a court or other Governmental Authority or in the interpretation
or application thereof occurring after the Closing Date shall make it unlawful
for any Lender to make or maintain Eurodollar Loans as contemplated by this
Credit Agreement, (a) such Lender shall promptly give written notice of such
circumstances to the Borrower and the Agent (which notice shall be withdrawn
whenever such circumstances no longer exist), (b) the commitment of such Lender
hereunder to make Eurodollar Loans, continue Eurodollar Loans as such and
convert a Base Rate Loan to Eurodollar Loans shall forthwith be canceled and,
until such time as it shall no longer be unlawful for such Lender to make or
maintain Eurodollar Loans, such Lender shall then have a commitment only to make
a Base Rate Loan when a Eurodollar Loan is requested and (c) such Lender’s Loans
then outstanding as Eurodollar Loans, if any, shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law.  If any such conversion of a Eurodollar Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, the
Borrower shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 4.10.

4.10                        Funding Indemnity.

The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur (other than
through such Lender’s gross negligence or willful misconduct) as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
extension of Eurodollar Loans after the Borrower has

58


--------------------------------------------------------------------------------




 

given a notice requesting the same in accordance with the provisions of this
Credit Agreement, (b) default by the Borrower in making any prepayment of a
Eurodollar Loan after the Borrower has given a notice thereof in accordance with
the provisions of this Credit Agreement, and (c) the making of a prepayment of
Eurodollar Loans on a day which is not the last day of an Interest Period with
respect thereto.  With respect to Eurodollar Loans, such indemnification may
include an amount equal to the excess, if any, of (i) the amount of interest
which would have accrued on the amount so prepaid, or not so borrowed, converted
or extended, for the period from the date of such prepayment or of such failure
to borrow, convert or extend to the last day of the applicable Interest Period
(or, in the case of a failure to borrow, convert or extend, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest for such Eurodollar Loans provided for herein over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market.  This covenant shall survive the termination of this Credit Agreement
and the payment of the Loans and all other amounts payable hereunder.

ARTICLE V

CONDITIONS PRECEDENT

5.1                               Closing Conditions.

The Closing shall occur upon the satisfaction or waiver by the Agent in its
reasonable discretion, on or before the Closing Date, of the conditions
precedent set forth in this Section 5.1; provided, however, notwithstanding the
occurrence of the Closing, neither this Credit Agreement nor any Credit Document
shall be effective (and Lenders shall not have any obligation to make any
Revolving Loan or Term Loans nor shall the Issuing Bank have any obligation to
issue any Letter of Credit hereunder) unless and until the satisfaction of, or
waiver of, the conditions precedent set forth in Section 5.2 (on or before the
Funding Deadline) and in Section 5.3:

(a)           Executed Credit Agreement.  Receipt by the Agent of duly executed
counterparts of this Credit Agreement.

(b)           Financial Statements.  Receipt by the Agent and the Lenders of the
financial statements and accompanying accountants’ opinion described in Section
6.6 and such other information relating to the Credit Parties, General Partner,
and Operating GP as the Agent may reasonably require in connection with the
structuring and syndication of credit facilities of the type described herein.

(c)           Corporate Structure.  The Agent shall be reasonably satisfied
that, as of the Funding Date, the capital and ownership structure of the Credit
Parties shall be (i) as described in Schedule 6.9 and (ii) reasonably acceptable
to the Agent.

(d)           Litigation.  There shall not exist any pending or threatened
action, suit, investigation or proceeding against any Credit Party or its assets
that could reasonably be expected to (i) have a Material Adverse Effect or (ii)
affect any transaction contemplated

59


--------------------------------------------------------------------------------




 

by this Credit Agreement or any other Credit Document or the ability of the
Credit Parties to perform their respective obligations under the Credit
Documents.

(e)           Officer’s Certificates.  Receipt by the Agent of a certificate or
certificates of Partners executed by an Executive Officer as of the Closing
Date, stating that (A) no Default or Event of Default exists or will exist, (B)
all representations and warranties contained herein and in the other Credit
Documents are, and will remain through the Funding Date to be, true and correct
in all material respects, and (C) each of the conditions set forth in this
Section 5.1 has been satisfied.

(f)            Indebtedness.  None of Partners and its Subsidiaries (a) shall
have any Indebtedness other than (i) the Obligations, (ii) accounts payable in
the ordinary course of business, and (iii) other limited indebtedness and
liabilities disclosed to, and in amounts and on terms satisfactory to, the Agent
and the Lenders and (b) shall have any Liens encumbering any of its assets other
than Permitted Liens.

(g)           Material Adverse Change.  (i) No Material Adverse Change or any
occurrence or development reasonably likely to have a Material Adverse Effect
shall have occurred since December 31, 2005, except for any matters described in
the Form 10Q from September 30, 2006, and (ii) none of the facts or information
relating to the Credit Parties, General Partner, or Operating GP and provided to
the Agent or the Lenders before the Closing Date shall be materially different
on the Closing Date in any manner adverse to the Agent or the Lenders from the
facts and information described in the Form 10Q for September 30, 2006.

(h)           Financial Information Relating to the Drop-Down Acquisitions.  The
Agent shall have received and, in each case, shall be satisfied with such
historical financial information relating to the Drop-Down Assets to be
transferred from TMG and its Affiliates as part of the Drop-Down Acquisitions
and pro forma financial information giving effect thereto as the Agent shall
request, and such other information as the Agent may require.

(i)            Organizational Documents.  Receipt by the Agent of the following:

(i)            Charter Documents.  Copies of the Partners’ Partnership Agreement
and articles or certificates of incorporation, limited partnership, or other
formation or charter documents of each Credit Party, General Partner, and
Operating GP, in each case certified to be true and complete as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
its incorporation or organization and certified by an applicable secretary,
assistant secretary, manager, general partner, or other Person acceptable to
Agent to be true and correct as of the Closing Date.

(ii)           Bylaws or Similar Documents.  A copy of the bylaws, limited
partnership agreement, operating agreement, or similar agreement of each Credit
Party, General Partner, and Operating GP, in each case certified by a secretary,

 

60


--------------------------------------------------------------------------------


 

assistant secretary, manager, general partner, or other Person acceptable to
Agent to be true and correct as of the Closing Date.

(iii)          Resolutions.  Copies of resolutions of the Board of Directors,
managers, members, or similar managing body of each Credit Party, General
Partner, and Operating GP approving and adopting the Credit Documents to which
it is a party or which it will execute on behalf of another party, the
transactions contemplated therein and authorizing execution and delivery
thereof, in each case certified by a secretary, assistant secretary, manager,
general partner, or other Person acceptable to Agent to be true and correct and
in force and effect as of the Closing Date.

(iv)          Good Standing.  Copies of (i) certificates of good standing,
existence or its equivalent with respect to each Credit Party, General Partner,
and Operating GP certified as of a recent date by the appropriate Governmental
Authorities of the state or other jurisdiction of incorporation or organization
and each other jurisdiction in which the failure to so qualify and be in good
standing could reasonably be expected to have a Material Adverse Effect and (ii)
to the extent available, a certificate indicating payment of all corporate or
other franchise taxes certified as of a recent date by the appropriate taxing
Governmental Authorities.

(v)           Incumbency.  An incumbency certificate of each Credit Party,
General Partner, and Operating GP certified by a secretary, assistant secretary,
manager, general partner, or other Person acceptable to Agent to be true and
correct as of the Closing Date.

(j)            Completion of Due Diligence.  The Agent shall have completed all
due diligence with respect to Partners, General Partner, Operating GP, Borrower
and their respective Subsidiaries in scope and determination satisfactory to the
Agent and the Sole Lead Arranger in their sole discretion, including, without
limitation, review, with results satisfactory to the Agent of information
regarding litigation, tax, tax sharing arrangements, environmental, accounting,
labor, insurance, pension liabilities (actual or contingent), employee benefits
(including post-retirement benefits), real estate leases, material contracts,
debt agreements, supply, the Drop-Down Acquisitions, the Terminaling Services
Agreement and the Omnibus Agreement, together with all amendments thereto, any
other terminaling agreements, intercompany agreements, property ownership,
transactions with affiliates and contingent liabilities of Partners and its
Subsidiaries.

(k)           Master Assignment and Assumption Agreement.  Receipt by the Agent
of duly executed counterparts of the Master Assignment and Assumption Agreement,
in substantially the form attached as Exhibit Q hereto, from each of the parties
thereto.

(l)            Other.  Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.

61


--------------------------------------------------------------------------------




 

5.2                               Conditions to Initial Loans and Letters of
Credit.

The obligation of each Lender to make the Loans or of Wachovia to make any Swing
Loan and/or of the Issuing Bank to issue Letters of Credit hereunder shall be
subject to the satisfaction or waiver by the Agent in its reasonable discretion,
on or before the Funding Deadline, of  the following conditions precedent:

(a)           Conditions Precedent.  All conditions precedent set forth in
Section 5.1 shall have been satisfied or waived as provided therein.

(b)           Notice.  The Borrower shall have delivered to the Agent written
notice stating the date on which the Funding Date shall occur, such notice to be
received by the Agent not less than two (2) Business Days prior to the Funding
Date, together with any Notice of Borrowing (unless the Borrower has previously
delivered a Notice of Borrowing in accordance with Section 2.1(d) in order for
such Revolving Loans to be based upon the Eurodollar Rate).

(c)           Executed Credit Documents.  Receipt by the Agent of duly executed
counterparts of any requested Revolving Notes, Term Notes and the Swing Note and
all other Credit Documents (to the extent not previously delivered in connection
with Existing Credit Agreement) including the Consent, Reaffirmation and
Agreement, together with all amendments, waivers or other modifications thereto,
each in form and substance acceptable to the Sole Lead Arranger, the Agent, and
the Lenders in their reasonable discretion.

(d)           Drop-Down Acquisitions.  The Agent shall have received fully
executed copies of all of the principal documents for the Drop-Down
Acquisitions, and each such document shall be in form and substance reasonably
satisfactory to the Agent.  All conditions precedent to the consummation of the
Drop-Down Acquisitions shall have been satisfied (other than any condition
precedent respecting the funding of Loans for payment of the purchase price
therefor and any conditions precedent respecting the effectiveness of this
Credit Agreement and the other Credit Documents).

(e)           Opinions of Counsel.  Receipt by the Agent of an opinion, or
opinions (which shall cover, among other things, authority, legality, validity,
binding effect, no conflicts with organization documents or other agreements,
enforceability, and attachment and perfection of Liens) reasonably satisfactory
to the Agent, addressed to the Agent and the Lenders and dated the Funding Date,
from legal counsel to the Credit Parties.

(f)            Priority of Liens.  The Agent shall have received satisfactory
evidence that the Agent, on behalf of the Lenders, holds a perfected, first
priority Lien on all Collateral, subject to no other Liens other than Permitted
Liens.

(g)           Evidence of Insurance.  Receipt by the Agent of copies of
insurance policies or certificates of insurance of the Credit Parties evidencing
liability and casualty insurance meeting the requirements set forth in the
Credit Documents, including, without limitation, naming the Agent as additional
insured.

62


--------------------------------------------------------------------------------




 

(h)           Governmental, Shareholder and Third Party Consents.  Receipt by
the Agent of evidence that all governmental, shareholder and third party
consents and approvals necessary in connection with the transactions
contemplated hereby and expiration of all applicable waiting periods without any
action being taken by any authority that could restrain, prevent or impose any
material adverse conditions on such transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Agent could have such effect; subject to, as to the
leased real properties in Brownsville, Texas, Port Manatee, Florida, and Tampa,
Florida (collectively, the “Leasehold Properties”), the Mortgage Documents
Extension Period, if necessary, and in connection therewith, the Borrower shall
use commercially reasonable efforts to obtain a consent to a Mortgage thereon
and other customary landlord agreements, and the Agent shall have the discretion
to waive the requirement for a Mortgage thereon if it has determined, in its
sole discretion, that no such consent and agreement can be obtained through the
exercise of commercially reasonable efforts.

(i)            Solvency Certificate.  Receipt by the Agent of the Solvency
Certificate.

(j)            Officer’s Certificates.  Receipt by the Agent of a certificate or
certificates of Partners executed by an Executive Officer as of the Funding Date
stating that (i) after giving effect to the making of the Loans and application
of the proceeds thereof, each Credit Party is in compliance with all existing
financial obligations, (ii) all governmental, shareholder and third party
consents and approvals, if any, with respect to the Credit Documents and the
transactions contemplated thereby have been obtained, (iii) no action, suit,
investigation or proceeding is pending or threatened in any court or before any
arbitrator or governmental instrumentality that purports to affect any Credit
Party or any transaction contemplated by the Credit Documents, if such action,
suit, investigation or proceeding could reasonably be expected to have a
Material Adverse Effect and (iv) on the Funding Date, (A) each of the Credit
Parties is and will be Solvent, (B) no Default or Event of Default exists or
will exist, (C) all representations and warranties contained herein and in the
other Credit Documents are true and correct in all material respects, (D) the
Borrower is in compliance with the financial covenants set forth in Article
VIII, (E) all documents and certificates delivered pursuant to Section 5.1 are
true and correct and in force and effect as of the Funding Date, and (F) each of
the conditions set forth in Section 5.1 and 5.2 has been satisfied.

(k)           Personal Property Collateral.  The Agent shall have received:

(i)            searches of UCC filings in the jurisdiction of organization of
each Credit Party, the chief executive office of each Credit Party and each
jurisdiction where any Collateral is located or where a filing could have been
properly made by a creditor of a Credit Party, copies of the financing
statements on file in such jurisdictions and evidence that no Liens exist on any
of the Collateral other than Permitted Liens;

63


--------------------------------------------------------------------------------




 

(ii)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Agent’s reasonable discretion, to perfect the Agent’s security
interest in the Collateral;

(iii)          searches of ownership of intellectual property in the appropriate
governmental offices and such patent/trademark/copyright filings as reasonably
requested by the Agent;

(iv)          all stock certificates, if any, evidencing the Capital Stock
pledged to the Agent pursuant to the Pledge Agreement, together with duly
executed in blank undated stock powers attached thereto;

(v)           Deposit Account Control Agreements and Commodities Account Control
Agreements with respect to all deposit accounts and commodities accounts of the
Credit Parties listed on Schedule 6.32, except as otherwise provided in Section
9.10; and

(vi)          to the extent required under the Security Documents, all
instruments and chattel paper in the possession of any of the Credit Parties,
together with allonges or assignments as may be necessary to perfect the Agent’s
security interest in the Collateral.

(l)            Real Property Collateral.  The Agent shall have received (i)
evidence that any Liens securing TMG’s revolving credit facilities have been
released pursuant to the Drop-Down Acquisitions, and (ii) a Mortgage and all
other Real Property Documentation for the Razorback Pipeline and each parcel or
tract of the Real Estate owned by any Full Recourse Credit Party as of the
Funding Date (including the Drop-Down Assets) other than the Leasehold
Properties; provided, that, as to (A) the Mortgages and other Real Property
Documentation with respect to Leasehold Mortgages and (B) any other Real Estate
that the Real Property Documentation (other than the Mortgages delivered
pursuant to clause (ii) above) cannot with reasonable diligence be completed and
provided on or prior to the Funding Date, such Real Property Documentation shall
be completed and provided upon the conclusion of the Mortgage Document Extension
Period.

(m)          Disbursement Authorization; Payment Instructions.  Receipt by the
Agent of (a) a disbursement authorization covering all payments reasonably
expected to be made by the Borrower in connection with the transactions
contemplated by the Credit Documents to be consummated on the Funding Date,
including an itemized estimate of all fees, expenses and other closing costs and
(b) payment instructions with respect to each wire transfer to be made by the
Agent on behalf of the Lenders or the Borrower or the Borrower on the Funding
Date setting forth the amount of such transfer, the purpose of such transfer,
the name and number of the account to which such transfer is to be made, the
name and ABA number of the bank or other financial institution where such
account is located and the name and telephone number of an individual that can
be contacted to confirm receipt of such transfer.

64


--------------------------------------------------------------------------------




 

(n)           Fees and Expenses.  Payment by the Borrower of all fees and
expenses owed by the Borrower to the Lenders, the Agent, and Agent’s counsel,
including, without limitation, payment to the Agent of the fees set forth in the
Fee Letter.

(o)           Account Designation Letter.  Receipt by the Agent of the Account
Designation Letter.

(p)           Compliance Certificate.  Receipt by the Agent of a Compliance
Certificate prepared on a pro-forma basis after giving effect to the Drop-Down
Acquisitions and the transactions contemplated hereunder, dated as of the
Funding Date.

(q)           Completion of Due Diligence.  The Agent shall have completed all
due diligence with respect to Partners, General Partner, Operating GP, Borrower
and their respective Subsidiaries in scope and determination satisfactory to the
Agent and the Sole Lead Arranger in their sole discretion, including, without
limitation, review, with results satisfactory to the Agent of information
regarding litigation, tax, tax sharing arrangements, accounting, labor,
insurance, pension liabilities (actual or contingent), employee benefits
(including post-retirement benefits), real estate leases, material contracts,
debt agreements, supply, the Drop-Down Acquisitions, the Terminaling Services
Agreement and the Omnibus Agreement, together with all amendments thereto, any
other terminaling agreements, intercompany agreements, property ownership,
transactions with affiliates and contingent liabilities of Partners and its
Subsidiaries.

(r)            TMG/TPSI Acknowledgment Agreement.  Execution and delivery by TMG
and certain of its Affiliates, the Borrower and the Agent of the TMG /TPSI
Acknowledgment Agreement.

(s)           Other.  Receipt by the Lenders of such other documents,
instruments, agreements or information as reasonably requested by any Lender.

5.3                               Conditions to all Loans and Letters of Credit.

(a)           On the date of the making of any Loan or the issuance of any
Letter of Credit, both before and after giving effect thereto and to the
application of the proceeds therefrom, the following statements shall be true to
the satisfaction of the Agent (and each request for a Term Loan, a Revolving
Loan and request for a Letter of Credit, and the acceptance by the Borrower of
the proceeds of such Term Loan, Revolving Loan or Swing Loan or issuance of such
Letter of Credit, shall constitute a representation and warranty by the Borrower
that on the date of such Term Loan, Revolving Loan, Swing Loan or issuance of
such Letter of Credit before and after giving effect thereto and to the
application of the proceeds therefrom, such statements are true):

(i)            the representations and warranties contained in this Credit
Agreement are true and correct in all material respects on and as of the date of
such Term Loan, Revolving Loan or Swing Loan or issuance of such Letter of
Credit as though made on and as of such date, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which

65


--------------------------------------------------------------------------------




 

case such representations and warranties shall have been true and complete on
and as of such earlier date); and

(ii)           no event has occurred and is continuing, or would result from
such Term Loan, Revolving Loan or Swing Loan or issuance of such Letter of
Credit or the application of the proceeds thereof, which would constitute a
Default or an Event of Default under this Credit Agreement.

(b)           Notice of Borrowing.  On the date of the making of any Revolving
Loan, the Agent shall have received a Notice of Borrowing to the extent such
Notice of Borrowing is required to be given with respect to the making of such
Revolving Loan.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Credit Agreement and the
Issuing Bank to issue the Letters of Credit, and to make available the credit
facilities contemplated hereby, the Borrower and (by execution and delivery of
any Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor hereby represents and warrants to the Lenders and the
Issuing Bank as of the Closing Date, the Funding Date and on the date of each
extension of credit hereunder, as follows:

6.1                               Organization and Qualification.

Such Credit Party and each of its Subsidiaries (i) is a corporation, limited
partnership, or limited liability company duly organized, validly existing and
in good standing under the laws of the state of its organization, (ii) has the
power and authority to own its properties and assets and to transact the
businesses in which it is presently, or proposes to be, engaged, and (iii) is
duly qualified and is authorized to do business and is in good standing in every
jurisdiction in which the failure to be so qualified could  reasonably be
expected to have a Material Adverse Effect.  Schedule 6.1 contains a true,
correct and complete list of all jurisdictions in which such Credit Party and
its Subsidiaries are qualified to do business as a foreign corporation or
foreign limited liability company as of the Closing Date.

6.2                               Solvency.

The fair saleable value of such Credit Party’s assets exceeds all liabilities
(other than any inter-company amounts payable to another Credit Party),
including those to be incurred pursuant to this Credit Agreement.  Such Credit
Party (i) does not have unreasonably small capital in relation to the business
in which it is or proposes to be engaged or (ii) has not incurred, and does not
intend to incur after giving effect to the transactions contemplated by this
Credit Agreement, debts beyond its ability to pay such debts as they become due.

6.3                               Liens.

There are no Liens in favor of third parties with respect to any of the
Collateral other than Permitted Liens.  Upon the proper filing of financing
statements and the proper recordation of

66


--------------------------------------------------------------------------------




 

other applicable documents with the appropriate filing or recordation offices in
each of the necessary jurisdictions, the security interests granted pursuant to
the Credit Documents constitute and shall at all times constitute, as required
pursuant to the Credit Documents, valid and enforceable first, prior and
perfected Liens on the Collateral (other than Permitted Liens).  The Credit
Parties are, or will be at the time additional Collateral is acquired by them,
the absolute owners of the Collateral with full right to pledge, sell, consign,
transfer and create a Lien therein, free and clear of any and all Liens in favor
of third parties, except Permitted Liens.  The Credit Parties will at their
expense warrant (other than Permitted Liens), until all of the Credit and
Collateral Termination Events have occurred, and, at the Agent’s request, defend
the Collateral from any and all Liens (other than Permitted Liens) of any third
party.  The Credit Parties will not grant, create or permit to exist, any Lien
upon the Collateral, or any proceeds thereof, in favor of any third party (other
than Permitted Liens).

6.4                               No Conflict.

The execution and delivery by such Borrower of this Credit Agreement and by the
Credit Parties of each of the other Credit Documents executed and delivered in
connection herewith and the performance of the obligations of such Credit Party
hereunder and thereunder, as applicable, and the consummation by such Credit
Party of the transactions contemplated hereby and thereby: (i) are within the
corporate or other organizational, as the case may be, powers of such Credit
Party; (ii) are duly authorized by the Board of Directors or similar managing
body of such Credit Party; (iii) are not in contravention of the terms of the
organizational documents of such Credit Party or of any material indenture,
agreement, mortgage, deed of trust, loan agreement, credit agreement or other
material agreement or instrument to which such Credit Party is a party or by
which such Credit Party or its material properties are bound; (iv) do not
require the consent, registration or approval of any Governmental Authority or
any other Person (except such as have been duly obtained, made or given, and are
in full force and effect), except for minor matters where failure would not have
or be reasonably expected to cause a material adverse effect on the ability of
the Agent to exercise rights, powers and remedies with respect to the
Collateral; (v) do not contravene any statute, law, ordinance regulation, rule,
order or other governmental restriction applicable to or binding upon such
Credit Party, except for minor matters where failure would not have or be
reasonably expected to cause a material adverse effect on the ability of the
Agent to exercise rights, powers and remedies with respect to the Collateral;
and (vi) will not, except as contemplated herein for the benefit of the Agent on
behalf of the Lenders, result in the imposition of any Liens (other than
Permitted Liens) upon any property of such Credit Party under any existing
indenture, mortgage, deed of trust, loan or credit agreement or other material
agreement or instrument to which such Credit Party is a party or by which it or
any of its property may be bound or affected.

6.5                               Enforceability.

The Credit Agreement and all of the other Credit Documents to which such Credit
Party is party are the legal, valid and binding obligations of such Credit
Party, and with respect to those Credit Documents executed and delivered by any
other Subsidiary, of each such other Subsidiary, and are enforceable against
such Credit Party and such other Subsidiaries, as the case may be, in accordance
with their terms except as such enforceability may be limited by (i) the

67


--------------------------------------------------------------------------------




 

effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ rights generally and (ii) general principles
of equity.

6.6                               Financial Data; Material Adverse Change.

(a)           Partners or the Borrower has furnished to the Lenders the
following financial statements (the “Financials”):  (i) the consolidated balance
sheet of Partners and its consolidated Subsidiaries as of, and consolidated
statements of income, retained earnings and changes in financial position for
the fiscal year ended December 31, 2005, audited by KPMG LLP, and (ii) for each
of the Closing Date and the Funding Date, as applicable, the unaudited
consolidated balance sheet of Partners and its consolidated Subsidiaries as of,
and consolidated statement of income, retained earnings and changes in financial
position for the period, for which the most recent Financials are available,
prepared by an Executive Officer.  The Financials are and the historical
financial statements to be furnished to the Lenders in accordance with Section
7.1 below will be in accordance with the books and records of Partners and its
consolidated Subsidiaries and fairly present the financial condition of each of
Partners and its consolidated Subsidiaries at the dates thereof and the results
of operations for the periods indicated (subject, in the case of unaudited
financial statements, to normal year-end adjustments), and such financial
statements have been and will be prepared in conformity with GAAP consistently
applied throughout the periods involved, except as provided in Section 7.1.

(b)           Since the date of the Financials, there have been no changes in
the condition, financial or otherwise, of Partners or any of its Consolidated
Subsidiaries as shown on the balance sheets of Partners and its consolidated
Subsidiaries, except (i) as contemplated herein and (ii) for changes in the
ordinary course of business or resulting from transactions permitted under this
Credit Agreement (none of which individually or in the aggregate constitutes a
Material Adverse Change, or, if a Material Adverse Change occurred, it has been
satisfactorily resolved by the requisite percentage of Lenders or the Agent, as
applicable).

6.7                               Locations of Offices and Records.

The Credit Parties’ states of domicile, principal places of business and chief
executive offices are (or on the Closing Date, will be, as of the Funding Date)
set forth in Schedule 6.7, and the books and records of the Credit Parties and
all chattel paper and all records of accounts are located at the principal
places of business and chief executive offices of the Credit Parties.  Schedule
6.7 is (or on the Closing Date, will be, as of the Funding Date) a true, correct
and complete list of (i) the address of the chief executive offices of the
Credit Parties and each of their Subsidiaries and (ii) the address of all
offices where records and books of account of the Credit Parties and each of
their Subsidiaries are kept.

6.8                               Fictitious Business Names.

No Credit Party has used any corporate or fictitious name during the five (5)
years preceding the date hereof, other than the corporate name shown on its or
such Credit Party’s articles or certificate of incorporation or formation or as
set forth on Schedule 6.8.

68


--------------------------------------------------------------------------------




 

6.9                               Subsidiaries.

The only direct or indirect Subsidiaries of Partners are (or on the Closing
Date, will be, as of the Funding Date) those listed on Schedule 6.9.  The
Persons identified on Schedule 6.9 are (or on the Closing Date, will be, as of
the Funding Date) the record and beneficial owners of all of the shares of
Capital Stock of each of the Persons listed on Schedule 6.9 as being owned by
thereby, there are no proxies, irrevocable or otherwise, with respect to such
shares, and no equity securities of any of such Persons are or may become
required to be issued by reason of any options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into or exchangeable for, shares of any Capital
Stock of any such Person, and there are no contracts, commitments,
understandings or arrangements by which any such Person is or may become bound
to issue additional shares of its Capital Stock or securities convertible into
or exchangeable for such shares.  All of such shares are (or on the Closing
Date, will be, as of the Funding Date) owned by such Persons free and clear of
any Liens other than Permitted Liens.

6.10                        No Judgments or Litigation.

Except as set forth on Schedule 6.10, no judgments, orders, writs or decrees are
outstanding against such Credit Party or any of its Subsidiaries nor is there
now pending or, to the best of such Credit Party’s knowledge after due inquiry,
threatened any litigation, contested claim, investigation, arbitration, or
governmental proceeding by or against such Credit Party or any of its
Subsidiaries except judgments and pending or threatened litigation, contested
claims, investigations, arbitrations and governmental proceedings which could
not reasonably be expected to have a Material Adverse Effect.

6.11                        No Defaults.

Neither such Credit Party nor any of its Subsidiaries is in default under any
term of any indenture, contract, lease, agreement, instrument or other
commitment to which any of them is a party or by which any of them is bound
which default has had or could be reasonably expected to have a Material Adverse
Effect.  Such Credit Party knows of no dispute regarding any indenture,
contract, lease, agreement, instrument or other commitment which could
reasonably be expected to have a Material Adverse Effect.

6.12                        No Employee Disputes.

There are no controversies pending or, to the best of such Credit Party’s
knowledge after diligent inquiry, threatened between such Credit Party or any of
its Subsidiaries and any of their respective employees, other than those arising
in the ordinary course of business which could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

6.13                        Compliance with Law.

Neither such Credit Party nor any of its Subsidiaries has violated or failed to
comply with any statute, law, ordinance, regulation, rule or order of any
foreign, federal, state or local government, or any other Governmental Authority
or any self regulatory organization, or any judgment, decree or order of any
court, applicable to its business or operations except where the

69


--------------------------------------------------------------------------------




 

aggregate of all such violations or failures to comply could not reasonably be
expected to have a Material Adverse Effect.  The conduct of the business of such
Credit Party and each of its Subsidiaries is in conformity with all securities,
commodities, energy, public utility, zoning, building code, health, OSHA and
environmental requirements and all other foreign, federal, state and local
governmental and regulatory requirements and requirements of any self regulatory
organizations, except where such non-conformities could not reasonably be
expected to have a Material Adverse Effect.  Neither such Credit Party nor any
of its Subsidiaries has received any notice to the effect that, or otherwise
been advised that, it is not in compliance with, and neither such Credit Party
nor any of its Subsidiaries has any reason to anticipate that any currently
existing circumstances are likely to result in the violation of any such
statute, law, ordinance, regulation, rule, judgment, decree or order which
failure or violation could reasonably be expected to have a Material Adverse
Effect.

6.14                        ERISA.

None of such Credit Parties nor any of their Subsidiaries or ERISA Affiliates
maintains or contributes to any Benefit Plan other than those listed on Schedule
6.14. Each Benefit Plan has been and is being maintained and funded in
accordance with its terms and in compliance in all material respects with all
provisions of ERISA and the Internal Revenue Code applicable thereto.  Such
Credit Party, each of its Subsidiaries and each of its ERISA Affiliates has
fulfilled all obligations related to the minimum funding standards of ERISA and
the Internal Revenue Code for each Benefit Plan, is in compliance in all
material respects with the currently applicable provisions of ERISA and of the
Internal Revenue Code and has not incurred any liability (other than routine
liability for premiums) under Title IV of ERISA.  No Termination Event has
occurred nor has any other event occurred that may result in such a Termination
Event.  No event or events have occurred in connection with which such Credit
Parties or any of its Subsidiaries or ERISA Affiliates, any fiduciary of a
Benefit Plan or any Benefit Plan, directly or indirectly, would be subject to
any material liability, individually or in the aggregate, under ERISA, the
Internal Revenue Code or any other law, regulation or governmental order or
under any agreement, instrument, statute, rule of law or regulation pursuant to
or under which any such entity has agreed to indemnify or is required to
indemnify any person against liability incurred under, or for a violation or
failure to satisfy the requirements of, any such statute, regulation or order.

6.15                        Compliance with Environmental Laws.

Except as disclosed on Schedule 6.15, and except where the aggregate of all such
violations or failures to comply could not reasonably be expected to have a
Material Adverse Effect (a) the operations of such Credit Party and each of its
Subsidiaries comply with all applicable federal, state or local environmental,
health and safety statutes, regulations, or ordinances, and (b) none of the
operations of such Credit Party or any of its Subsidiaries is the subject of any
judicial or administrative proceeding alleging the violation of any federal,
state or local environmental, health or safety statute, regulation, direction,
ordinance, criteria or guidelines. Except as disclosed on Schedule 6.15 and
except as could not reasonably be expected to have a Material Adverse Effect, to
the knowledge of each Credit Party and any of its Subsidiaries, none of the
operations of such Credit Party or any of its Subsidiaries is the subject of any
federal or state investigation evaluating whether such Credit Party or any of
its

 

70


--------------------------------------------------------------------------------


 

Subsidiaries disposed any hazardous or toxic waste, substance or constituent or
other substance at any site that may require remedial action, or any federal or
state investigation evaluating whether any remedial action is needed to respond
to a release of any hazardous or toxic waste, substance or constituent, or other
substance into the environment.  Except as disclosed on Schedule 6.15 and except
for any notices required in connection with any environmental permits or annual
reporting requirements in the ordinary course of business, neither such Credit
Party nor any of its Subsidiaries have filed any notice under any federal or
state law indicating past or present treatment, storage or disposal of a
hazardous waste or reporting a spill or release of a hazardous or toxic waste,
substance or constituent, or other substance into the environment.  Except as
disclosed on Schedule 6.15 and except as could not reasonably be expected to
have a Material Adverse Effect, neither such Credit Party nor any of its
Subsidiaries have any contingent liability of which such Credit Party has
knowledge in connection with any release of any hazardous or toxic waste,
substance or constituent, or other substance into the environment, nor has such
Credit Party or any of its Subsidiaries received any notice or letter advising
it of potential liability arising from the disposal of any hazardous or toxic
waste, substance or constituent or other substance into the environment.

6.16                        Use of Proceeds.

All proceeds of the Loans will be used only in accordance with Section 7.12.

6.17                        Intellectual Property.

Such Credit Party and each of its Subsidiaries possesses (or on the Closing
Date, will possess, as of the Funding Date) adequate assets, licenses, patents,
patent applications, copyrights, service marks, trademarks and tradenames to
continue to conduct its business as heretofore conducted by it.  Schedule 6.17
sets forth (a) all of the federal, state and foreign registrations of
trademarks, service marks and other marks, trade names or other trade rights of
such Credit Party and its Subsidiaries, and all pending applications for any
such registrations, (b) all of the patents and copyrights of such Credit Party
and its Subsidiaries and all pending applications therefor and (c) all other
trademarks, service marks and other marks, trade names and other trade rights
used by such Credit Party or any of its Subsidiaries in connection with their
businesses, in each case necessary for the conduct of such Credit Party’s and
such Credit Party’s or Subsidiaries’ business (collectively, the “Proprietary
Rights”).  Such Credit Party and its Subsidiaries are (or on the Closing Date,
will be, as of the Funding Date) collectively the owners of each of the
trademarks listed on Schedule 6.17 as indicated on such schedule, and, except as
otherwise disclosed on Schedule 6.17, no other Person has the right to use any
of such marks in commerce either in the identical form or in such near
resemblance thereto as may be likely to cause confusion or to cause mistake or
to deceive.  Each of the trademarks listed on Schedule 6.17 is a federally
registered trademark of such Credit Party or its Subsidiaries having the
registration number and issue date set forth on Schedule 6.17, except as
otherwise disclosed on Schedule 6.17.  The Proprietary Rights listed on Schedule
6.17 are all those used in the businesses of such Credit Party and its
Subsidiaries.  Except as disclosed on Schedule 6.17, no person has a right to
receive any royalty or similar payment in respect of any Proprietary Rights
pursuant to any contractual arrangements entered into by such Credit Party, or
any of its Subsidiaries and no person otherwise has a right to receive any
royalty or similar payment in respect of any such Proprietary Rights except as
disclosed on Schedule 6.17.  Except as

71


--------------------------------------------------------------------------------




 

otherwise disclosed on Schedule 6.17, neither such Credit Party nor any of its
Subsidiaries has granted any license or sold or otherwise transferred any
interest in any of the Proprietary Rights to any other person.  The use of each
of the Proprietary Rights by such Credit Party and its Subsidiaries is not
infringing upon or otherwise violating the rights of any third party in or to
such Proprietary Rights, and no proceeding has been instituted against or notice
received by such Credit Party or any of its Subsidiaries that are presently
outstanding alleging that the use of any of the Proprietary Rights infringes
upon or otherwise violates the rights of any third party in or to any of the
Proprietary Rights.  Neither such Credit Party nor any of its Subsidiaries has
given notice to any Person that it is infringing on any of the Proprietary
Rights and to the best of such Credit Party’s knowledge, no Person is infringing
on any of the Proprietary Rights.  All of the Proprietary Rights of such Credit
Party and its Subsidiaries are valid and enforceable rights of such Credit Party
and its Subsidiaries and will not cease to be valid and in full force and effect
by reason of the execution and delivery of this Credit Agreement or the Credit
Documents or the consummation of the transactions contemplated hereby or
thereby.

6.18                        Licenses and Permits.

Such Credit Party and each of its Subsidiaries have (or on the Closing Date,
will have, as of the Funding Date) obtained and hold in full force and effect,
all material franchises, licenses, leases, permits, certificates,
authorizations, qualifications, easements, rights of way and other rights and
approvals which are necessary for the operation of their businesses as presently
conducted and as proposed to be conducted and whose absence or failure to obtain
could reasonably be expected to have a Material Adverse Effect.  Neither of such
Credit Party nor any of its Subsidiaries is in violation of the terms of any
such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval in any such case which
could reasonably be expected to have a Material Adverse Effect.

6.19                        Title to Property.

Such Credit Party has (on the Closing Date, or will have, as of the Funding
Date) to its best knowledge (i) defensible fee simple title to or valid
leasehold interests in all of its real property, including, without limitation,
the Real Estate (all such real property and the nature of such Credit Party’s or
any of its Subsidiary’s interest therein is disclosed on Schedule 6.19, as it
may be updated from time to time pursuant to Section 7.8) and (ii) defensible
title to all of its other property (including without limitation, all real and
other property in each case as reflected in the Financial Statements delivered
to the Agent hereunder), other than properties disposed of in the ordinary
course of business or in any manner otherwise permitted under this Credit
Agreement since the date of the most recent audited consolidated balance sheet
of such Credit Party, and in each case subject to no Liens other than Permitted
Liens and such other defects in title as are minor in nature and such defects do
not constitute a Lien that secures Indebtedness and do not have or would
reasonably be expected to cause a material adverse effect on the ability of the
Agent to exercise rights, powers and remedies with respect to the Collateral. 
Such Credit Party and its Subsidiaries, to the best of their respective
knowledge, enjoy peaceful and undisturbed possession of all its real property,
including, without limitation, the Real Estate,  except for minor matters that
do not have or would reasonably be expected to cause a material adverse effect
on the ability of the Agent to exercise rights, powers and remedies with respect
to the Collateral, and there is no pending or, to the best of their knowledge,
threatened

72


--------------------------------------------------------------------------------




 

condemnation proceeding relating to any such real property.    No material
default exists under (i) any Lease on any property on which a Mortgage is
granted, or (ii) any other Lease, to the extent such default would reasonably be
expected to have a Material Adverse Effect.  All of the Structures and other
tangible assets owned, leased or used by such Credit Party or any of its
Subsidiaries in the conduct of their respective businesses are (a) insured to
the extent and in a manner required by Section 7.9, (b) structurally sound with
no known defects which have or could reasonably be expected to have a Material
Adverse Effect, (c) in good operating condition and repair, subject to ordinary
wear and tear and except to the extent failure could not reasonably be expected
to have a Material Adverse Effect, (d) not in need of maintenance or repair
except for ordinary, routine maintenance and repair the cost of which is
immaterial and except to the extent failure to so maintain and repair could not
reasonably be expected to have a Material Adverse Effect, (e) sufficient for the
operation of the businesses of such Credit Party and its Subsidiaries as
currently conducted, except to the extent failure to be so sufficient could not
reasonably be expected to have a Material Adverse Effect and (f) in conformity
with all applicable laws, ordinances, orders, regulations and other requirements
(including applicable zoning, environmental, motor vehicle safety, occupational
safety and health laws and regulations) relating thereto, except where the
failure to conform could not reasonably be expected to have a Material Adverse
Effect.

6.20                        Labor Matters.

Neither such Credit Party nor any of its Subsidiaries is engaged in any unfair
labor practice which could reasonably be expected to have a Material Adverse
Effect.  There is (a) no material unfair labor practice complaint pending
against such Credit Party or any of its Subsidiaries or, to the best knowledge
of such Credit Party, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under collective bargaining agreements that has or could reasonably be expected
to have a Material Adverse Effect is so pending against such Credit Party or any
of its Subsidiaries or, to the best knowledge of such Credit Party, threatened
against any of them, (b) no strike, labor dispute, slowdown or stoppage pending
against either of such Credit Party or any of its Subsidiaries or, to the best
knowledge of such Credit Party, threatened against any of them, and (c) no union
representation questions with respect to the employees of such Credit Party or
any Subsidiaries and no union organizing activities.

6.21                        Investment Company, Etc.

Neither such Credit Party nor any of its Subsidiaries is (a) an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, or (b) subject to any other
law which regulates or restricts its ability to borrow money or to consummate
the transactions contemplated by this Credit Agreement or the other Credit
Documents or to perform its obligations hereunder or thereunder.

6.22                        Margin Security.

Such Credit Party does not own any margin stock and no portion of the proceeds
of any Loans or Letters of Credit shall be used by such Credit Party for the
purpose of purchasing or carrying any “margin stock” (as defined in Regulation U
of the Board of Governors of the

73


--------------------------------------------------------------------------------




 

Federal Reserve System) or for any other purpose which violates the provisions
or Regulation U, of said Board of Governors or for any other purpose in
violation of any applicable statute or regulation, or of the terms and
conditions of this Credit Agreement.

6.23                        No Event of Default.

No Default or Event of Default has occurred and is continuing.

6.24                        Taxes and Tax Returns.

Each Credit Party has filed, or caused to be filed, all material tax returns
(federal, state, local and foreign, including relating to excise taxes) required
to be filed and paid all amounts of taxes shown thereon to be due (including
interest and penalties) and has paid all other material taxes, fees, assessments
and other governmental charges (including mortgage recording taxes, documentary
stamp taxes and intangibles taxes) owing by it, except for such taxes (a) that
are not yet delinquent or (b) that are being appropriately contested in good
faith, and against which adequate reserves are being maintained in accordance
with GAAP.  None of the Credit Parties is aware of any proposed material tax
assessments against it or any other Credit Party.

6.25                        No Other Indebtedness.

Such Credit Party has no Indebtedness that is senior, pari passu or subordinated
in right of payment to their Indebtedness to the Lenders hereunder, except for
Permitted Indebtedness.

6.26                        Status of Accounts.

Each Account is based on an actual and bona fide sale and delivery of goods or
rendition of services to customers, made by a Credit Party in the ordinary
course of its business; the goods and inventory being sold and the Accounts
created are such Credit Party’s exclusive property and are not and shall not be
subject to any Lien, consignment arrangement, encumbrance, security interest or
financing statement whatsoever, other than the Permitted Liens; and such Credit
Party’s customers have accepted the goods or services, owe and are obligated to
pay the full amounts stated in the invoices according to their terms, without
any dispute, offset, defense, counterclaim or contra that could reasonably be
expected to have, when aggregated with any such other disputes, offsets,
defenses, counterclaims or contras, a Material Adverse Effect.  Such Credit
Party confirms to the Lenders that any and all taxes or fees relating to its
business, its sales, the Accounts or the goods relating thereto, are its sole
responsibility and that same will be paid by such Credit Party when due (unless
duly contested and adequately reserved for).

6.27                        Material Contracts.

Schedule 6.27 sets forth a true, correct and complete list of all the Material
Contracts  currently in effect (on the Closing Date, anticipated to be currently
in effect) as of the Funding Date.  All of the Material Contracts are in full
force and effect, and no material defaults currently exist thereunder.

74


--------------------------------------------------------------------------------




 

6.28                        Survival of Representations.

All representations made by such Credit Party in this Credit Agreement
(including by incorporation by reference in any Guaranty Agreement) and in any
other Credit Document shall survive the execution and delivery hereof and
thereof.

6.29                        Affiliate Transactions.

Except with respect to the Omnibus Agreement, any Permitted Acquisitions, the
Terminaling Services Agreement, the other documents pertaining to the formation
of the General Partner, Partners and its Subsidiaries as described in the Form
S-1, and as otherwise set forth on Schedule 6.29, neither such Credit Party nor
any of its Subsidiaries is a party to or bound by any agreement or arrangement
(whether oral or written) to which any Affiliate of such Credit Party or any of
its Subsidiaries is a party except (a) in the ordinary course of and pursuant to
the reasonable requirements of such Credit Party’s or such Subsidiary’s business
and (b) upon fair and reasonable terms no less favorable to such Credit Party
and such Subsidiary than it could obtain in a comparable arm’s-length
transaction with an unaffiliated Person.

6.30                        Accuracy and Completeness of Information.

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of the Credit Parties or any of their respective Subsidiaries in
writing to the Agent, any Lender, or the Independent Accountant for purposes of
or in connection with this Credit Agreement or any Credit Documents, or any
transaction contemplated hereby or thereby is or will be true and accurate in
all material respects on the date as of which such information is dated or
certified and not incomplete by omitting to state any material fact necessary to
make such information not misleading at such time.

6.31                        Anti-Terrorism Laws.

(a)           General.  None of the Credit Parties or their Affiliates is
knowingly in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any Anti-Terrorism Law.

(b)           Executive Order No. 13224.  None of the Credit Party or their
Affiliates is, to the best of their knowledge, any of the following (each a
“Blocked Person”):

(i)            a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii)           a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;

(iii)          a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;

75


--------------------------------------------------------------------------------




 

(iv)          a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or

(v)           a Person or entity who is affiliated with a Person or entity
listed above.

(c)           None of the Credit Parties or their Affiliates knowingly (i)
conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Blocked Person or (ii)
deals in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224.

6.32                        Deposit Accounts and Commodities Accounts.

As of the Funding Date, none of the Full Recourse Credit Parties has any
checking, savings or other accounts at any bank or other financial institution,
or any commodities accounts with any commodities intermediary, or any other
account where money is or may be deposited or maintained with any Person that is
not described on Schedule 6.32.  Schedule 6.32 accurately sets forth the purpose
for which each such deposit account is maintained.

6.33                        Force Majeure.

None of any Full Recourse Credit Parties’ business is suffering from effects of
fire, accident, strike, drought, storm, earthquake, embargo, tornado, hurricane,
act of God, acts of a public enemy or other casualty that would reasonably be
likely to have a Material Adverse Effect.

ARTICLE VII

AFFIRMATIVE COVENANTS

From the Funding Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of any
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor agrees that, unless the Required Lenders shall have
otherwise consented in writing:

7.1                               Financial Information.

The Borrower will furnish to the Agent on behalf of the Lenders the following
information within the following time periods:

(a)           within ninety (90) days after the close of the fiscal year of
Partners, the audited consolidated balance sheets and statements of income and
retained earnings and of changes in cash flow of Partners and its consolidated
Subsidiaries, for such year, each setting forth in comparative form the
corresponding figures for the preceding year, prepared in accordance with GAAP,
and accompanied by a report and unqualified

76


--------------------------------------------------------------------------------




 

opinion of KPMG LLP (which shall not be limited as to the scope of the audit or
qualified as to the status of Partners and its consolidated Subsidiaries as a
going concern) or other Independent Accountant selected by Partners and approved
by the Agent; provided, that at all times when Partners is required to file and
has timely filed a 10-K with the SEC, such filing will satisfy this covenant;

(b)           within forty-five (45) days after the end of each fiscal quarter
of Partners other than the final fiscal quarter of each fiscal year, unaudited
consolidated financial statements of Partners and its Subsidiaries as of the end
of such period and for such period then ended and for the period from the
beginning of the current fiscal year to the end of such period, setting forth in
comparative form the corresponding figures for the comparable period in the
preceding fiscal year, prepared in accordance with GAAP (except that such
quarterly statements need not include footnotes) and certified by an Executive
Officer; provided, that at all times when the Borrower is required to file and
has timely filed a 10-Q with the SEC, such filing will satisfy this covenant;

(c)           at the time of delivery of each quarterly and annual statement, a
Compliance Certificate executed by an Executive Officer stating that such
officer has caused this Credit Agreement to be reviewed and has no knowledge of
any default by Partners or any other Credit Party in the performance or
observance of any of the provisions of this Credit Agreement, during, or at the
end of, as applicable, such quarter, or year, or, if such officer has such
knowledge, specifying each default and the nature thereof, and showing
compliance by the Credit Parties as of the date of such statement with the
financial covenants set forth in Section 8.1, and calculations for such
financial covenants shall be included, and the other applicable covenants set
forth in Exhibit J;

(d)           promptly upon receipt thereof, copies of all management letters
which are submitted to Partners by its Independent Accountant in connection with
any annual or interim audit of the books of Partners or its consolidated
Subsidiaries made by such accountants;

(e)           as soon as practicable but, in any event, within ten (10) Business
Days after the issuance thereof, to the extent not electronically filed and
publicly available, copies of such other financial statements and reports as
Partners shall send to its limited partnership unit holders as such, and copies
of all regular and periodic reports which Partners may be required to file with
the Securities and Exchange Commission or any similar or corresponding
governmental commission, department or agency substituted therefor, or any
similar or corresponding Governmental Authority;

(f)            no later than thirty (30) days prior to the commencement of each
fiscal year during each year when this Credit Agreement is in effect, an annual
forecast setting forth the quarterly budget for each quarter of such fiscal year
in a form consistent with the annual forecast provided to the Agent prior to the
Closing Date for the period ending on December 31, 2005;

(g)           promptly and in any event within five (5) Business Days after
becoming aware of the occurrence of a Default or Event of Default, a certificate
of an Executive

77


--------------------------------------------------------------------------------




 

Officer specifying the nature thereof and the Credit Parties’ proposed response
thereto, each in reasonable detail; and

(h)           with reasonable promptness, such other data as the Agent may
reasonably request.

7.2                               Corporate Existence.

Each Credit Party and each of its Subsidiaries: (a) will (i) maintain its
current corporate or other organizational existence, except as permitted by
Section 9.4, (ii) maintain in full force and effect all material licenses,
bonds, franchise, leases, trademarks and qualifications to do business, except
as could not reasonably be expected to have a Material Adverse Effect; (b) will
obtain or maintain patents, contracts and other rights necessary to the  conduct
of their businesses; (c) will limit their operations to Permitted Lines of
Business; (d) will comply with all applicable laws and regulations of any
federal, state or local Governmental Authority, except where noncompliance could
not reasonably be expected to have a Material Adverse Effect.

7.3                               ERISA.

The Credit Party will deliver to the Agent, at the Credit Party’ expense, the
following information at the times specified below:

(a)           within ten (10) Business Days after any Credit Party or any of its
Subsidiaries or ERISA Affiliates knows or has reason to know that a Termination
Event has occurred, a written statement of an Executive Officer describing such
Termination Event and the action, if any, which such Credit Party or other such
entities have taken, are taking or propose to take with respect thereto, and
when known, any action taken or threatened by the Internal Revenue Service, DOL
or PBGC with respect thereto;

(b)           within ten (10) Business Days after any Credit Party or any of its
Subsidiaries or ERISA Affiliates knows or  has reason to know that a prohibited
transaction (as defined in Section 406 of ERISA and Section 4975 of the Internal
Revenue Code) has occurred, a statement of an Executive Officer describing such
transaction and the action which such Credit Party or other such entities have
taken, are taking or propose to take with respect thereto;

(c)           within thirty (30) Business Days after the filing thereof with the
DOL, Internal Revenue Service or PBGC, copies of each annual report (form 5500
series), including all schedules and attachments thereto, filed with respect to
each Benefit Plan;

(d)           within thirty (30) Business Days after receipt by any Credit Party
or any of its Subsidiaries or ERISA Affiliates of each actuarial report for any
Benefit Plan or Multiemployer Plan and each annual report for any Multiemployer
Plan, copies of each such report;

(e)           within three (3) Business Days after the filing thereof with the
Internal Revenue Service, a copy of each funding waiver request filed with
respect to any Benefit

78


--------------------------------------------------------------------------------




 

Plan and all communications received by any Credit Party or any of its
Subsidiaries or ERISA Affiliates with respect to such request;

(f)            within ten (10) Business Days upon the occurrence thereof,
notification of any material increase in the benefits of any existing Plan or
the establishment of any new Plan or the commencement of contributions to any
Plan to which any Credit Party or any of its Subsidiaries or ERISA Affiliates
was not previously contributing;

(g)           within three (3) Business Days after receipt by any Credit Party
or any of its Subsidiaries or ERISA Affiliates of the PBGC’s intention to
terminate a Benefit Plan or to have a trustee appointed to administer a Benefit
Plan, copies of each such notice;

(h)           within ten (10) Business Days after receipt by any Credit Party or
any of its Subsidiaries or ERISA Affiliates of any favorable or unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of a Plan under Section 401(a) of the Internal Revenue Code,
copies of each such letter;

(i)            within ten (10) Business Days after receipt by any Credit Party
or any of its Subsidiaries or ERISA Affiliates of a notice regarding the
imposition of withdrawal liability, copies of each such notice;

(j)            within ten (10) Business Days after any Credit Party or any of
its Subsidiaries or ERISA Affiliates fail to make a required installment or any
other required payment under Section 412 of the Internal Revenue Code on or
before the due date for such installment or payment, a notification of such
failure; and

(k)           within three (3) Business Days after any Credit Party or any of
its Subsidiaries or ERISA Affiliates knows (a) a Multiemployer Plan has been
terminated, (b) the administrator or plan sponsor of a Multiemployer Plan
intends to terminate a Multiemployer Plan, or (c) the PBGC has instituted or
will institute proceedings under Section 4042 of ERISA to terminate a
Multiemployer Plan, a written statement setting forth any such event or
information.

For purposes of this Section 7.3, any Credit Party or any of its Subsidiaries or
ERISA Affiliates shall be deemed to know all facts known by the administrator of
any Plan of which such entity is the plan sponsor.

The Credit Parties will establish, maintain and operate all Plans to comply in
all material respects with the provisions of ERISA, the Internal Revenue Code,
and all other applicable laws, and the regulations and interpretations
thereunder other than to the extent that the Credit Parties are in good faith
contesting by appropriate proceedings the validity or implication of any such
provision, law, rule, regulation or interpretation.

7.4                               Proceedings or Adverse Changes.

The Credit Parties will as soon as possible, and in any event within five (5
Business Days after any Executive Officer learns of the following, give written
notice to the Agent of (any material proceeding(s) being instituted or
threatened in writing to be instituted by or against any

79


--------------------------------------------------------------------------------




 

Credit Party or any of its Subsidiaries in any federal, state, local or foreign
court or before any commission or other regulatory body (federal, state, local
or foreign), if the amount involved is equal to or in excess of $10,000,000 and
(ii) any event has occurred that has or could reasonably be expected to cause a
Material Adverse Change.  Provision of such notice by the Credit Parties will
not constitute a waiver or excuse of any Default or Event of Default occurring
as a result of such changes or events.

7.5                               Environmental Matters.

Each Credit Party will conduct its business and the businesses of each of the
Subsidiaries so as to comply in all material respects with all applicable
environmental laws, regulations, orders and ordinances, in all jurisdictions in
which any of them is or may at any time be doing business including, without
limitation, environmental land use, occupational safety or health laws,
regulations, requirements or permits in all jurisdictions in which any of them
is or may at any time be doing business, except to the extent that any Credit
Party or any of its Subsidiaries is contesting, in good faith by appropriate
legal proceedings, any such law, regulation, order or ordinance, or
interpretation thereof or application thereof; provided, further, that each
Credit Party and each of the Subsidiaries will comply with the order of any
court or other governmental body of the applicable jurisdiction relating to such
laws unless such Credit Party or Subsidiary shall currently be prosecuting an
appeal or proceedings for review and shall have secured a stay of enforcement or
execution or other arrangement postponing enforcement or execution pending such
appeal or proceedings for review.  If any Credit Party or any of its
Subsidiaries shall receive any notice from a federal, state, or local agency
that (a) any violation of any federal, state or local environmental law,
regulation, order or ordinance, may have been committed or is about to be
committed by such Credit Party or any of its Subsidiaries, (b) any
administrative or judicial complaint or order has been filed or is about to be
filed against such Credit Party or any of its Subsidiaries alleging violations
of any federal, state or local environmental law, regulation, order, ordinance,
or requiring such Credit Party or any of its Subsidiaries to take any action in
connection with the release of toxic or hazardous substances into the
environment or (c) alleging that such Credit Party or any of its Subsidiaries
may be liable or responsible for costs associated with a response to or cleanup
of a release of a toxic or hazardous substance into the environment or any
damages caused thereby, and any Credit Party reasonably believes that such costs
or damages would likely be material, such Credit Party will provide the Agent
with a copy of such notice within fifteen (15) days after the receipt thereof by
the applicable Credit Party or any of its Subsidiaries.  Each Credit Party will
promptly take all actions necessary to prevent the imposition of any Liens on
any of its properties arising out of or related to any environmental matters
except to the extent such Liens that would not reasonably be expected to create
an Event of Default.

7.6                               Books and Records; Inspection.

Each Credit Party will, and will cause each of its Subsidiaries to, maintain
books and records pertaining to the Collateral in such detail, form and scope as
is consistent with good business practice.  Each Credit Party agrees that the
Agent or its agents may enter upon the premises of each Credit Party or any of
its Subsidiaries at any time and from time to time, during normal business
hours, and at any time at all on and after the occurrence of an Event of
Default, and which has not otherwise been waived by the Agent, for the purpose
of (a) enabling the

 

80


--------------------------------------------------------------------------------


 

Agent’s internal auditors or outside third party designees to conduct any
periodic field examinations at such Credit Party’s expense, (b) inspecting the
Collateral, (c) inspecting and/or copying (at such Credit Party’ expense) any
and all records pertaining thereto, and (d) discussing the affairs, finances and
business of any Credit Party or with any officers, employees and directors of
any Credit Party with the Independent Accountant.  The Lenders, in the
reasonable discretion of the Agent, may accompany the Agent at their sole
expense in connection with the foregoing inspections.

7.7                               Collateral Records.

Each Credit Party will, and will cause each of its Subsidiaries to, execute and
deliver to the Agent, from time to time, for the Agent’s use in maintaining a
record of the Collateral, such written statements and schedules that are
reasonably available and as the Agent may reasonably require, including without
limitation those described in Section 7.1, designating, identifying or
describing the Collateral pledged to the Lenders hereunder.  Any Credit Party’s
failure, however, to promptly give the Agent such statements or schedules shall
not affect, diminish, modify or otherwise limit the Lenders’ security interests
in the Collateral. Such Credit Party agrees to maintain such books and records
regarding Accounts and the other Collateral as the Agent may reasonably require.

7.8                               Security Interests.

Each Credit Party will use commercially reasonable efforts to defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein other than Permitted Liens.  Each Credit Party
agrees to, and will cause the other Credit Parties to, comply with the
requirements of all applicable state and federal laws necessary to grant to the
Lenders valid and perfected first security interest in the Collateral as
required by this Agreement and the Security Documents.  The Agent is hereby
authorized by each Credit Party to file any financing statements in accordance
with Section 5(f) of the Security Agreement.  Each Credit Party agrees to take
the following actions as the Agent may reasonably request, from time to time, by
way of: reasonably cooperating with the Agent’s custodians; keeping stock
records; paying claims, which might if unpaid, become a Lien (other than a
Permitted Lien) on the Collateral except for claims which are being contested in
good faith; as to Full Recourse Credit Parties, assigning its rights to the
payment of Accounts pursuant to the Assignment of Claims Act of 1940, as amended
(31 U.S.C. §3727 et. seq.); and performing such further acts as the Agent may
reasonably require in order to effect the purposes of Security Documents. 
Subject to any limitation expressly set forth herein any and all reasonable
fees, costs and expenses of whatever kind and nature (including any Taxes,
reasonable attorneys’ fees or costs for insurance of any kind), which the Agent
may incur with respect to the Collateral or the Obligations: in filing public
notices; in preparing or filing documents; in protecting, maintaining, or
preserving the Collateral or its interest therein; in enforcing or foreclosing
the Liens hereunder, whether through judicial procedures or otherwise; or in
defending or prosecuting any actions or proceedings arising out of or relating
to its transactions with any Credit Party or any of its Subsidiaries under this
Credit Agreement or any other Credit Document, will be borne and paid by the
Credit Parties.  If same are not promptly paid by the Credit Parties upon
presentation of correct, detailed invoices, the Agent may pay same on the Credit
Parties’ behalf, and the amount thereof shall be an Obligation secured hereby
and due to the Agent on demand.  If any Credit

81


--------------------------------------------------------------------------------




 

Party acquires or leases any Real Estate after the date hereof, such Credit
Party will promptly (i) submit to the Agent an updated Schedule 6.19 pursuant to
Section 7.15 and (ii) with respect to all such Real Estate that is (x) owned by
a Full Recourse Credit Party, except for minor owned Real Estate that is
acquired solely as a convenience, is not integral to or necessary for the use
and operation of any Mortgaged Real Estate and has only minor value, where the
Agent determines in its reasonable credit judgment that no Mortgage will be
required due to such considerations, and (y) all such Real Estate that is leased
by a Full Recourse Credit Party and is designated in writing by the Agent in its
sole discretion, within forty-five (45) days, execute and deliver to the Agent a
Mortgage on such Real Estate, and deliver to the Agent the other items of the
types described in the definition of Real Property Documentation with respect
thereto as the Agent may require, and all provisions of this Credit Agreement
(including, without limitation, the foregoing provisions of this Section 7.8 and
all other applicable representations, warranties and covenants) that are
applicable to Real Estate or Mortgages shall apply thereto.

7.9                               Insurance; Casualty Loss.

Each Credit Party will, and will cause each of the Subsidiaries to, maintain
public liability insurance and replacement value property damage insurance on
the Collateral under such policies of insurance, with such insurance companies,
in such amounts and covering such risks as are commercially reasonable for the
industry and taking into account the interests of the Agent in the Collateral. 
All policies covering the Collateral are to name the Credit Parties and the
Agent as additional insureds, as their interests may appear.  Certificates of
insurance evidencing such insurance covering the Collateral are to be delivered
to the Agent on or prior to the Closing Date, premium prepaid, with the Agent as
additional insured, and shall provide for not less than thirty (30) days prior
written notice to the Agent or ten (10) days in the case of non-payment of
premium, of the exercise of any right of cancellation.  In the event any Credit
Party or any of its Subsidiaries fail to respond in a timely and appropriate
manner (as determined by the Agent in its reasonable discretion) with respect to
collecting under any insurance policies required to be maintained under this
Section 7.9, and if the amount involved is $5,000,000 or more, the Agent shall
have the right, in the name of the Agent such Credit Party or Subsidiary, to
file claims under such insurance policies, to receive and give acquittance for
any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.  Each Credit Party will provide
written notice to the Agent of the occurrence of any of the following events
within fifteen (15) Business Days after the occurrence of such event: any
material asset or property owned or used by any Credit Party or any of its
Subsidiaries is (i) materially damaged or destroyed, or suffers any other
material loss or (ii) is condemned, confiscated or otherwise taken, in whole or
in part, or the use thereof is otherwise diminished so as to render
impracticable or unreasonable the use of such asset or property for the purpose
to which such asset or property were used immediately prior to such
condemnation, confiscation or taking, by exercise of the powers of condemnation
or eminent domain or otherwise, and in either case the amount of the damage,
destruction, loss or diminution in value of the Collateral which is in excess of
$4,000,000 (collectively, a “Casualty Loss”).  Each Credit Party will diligently
file and prosecute its claim or claims for any award or payment in connection
with a Casualty Loss.  After the occurrence and during the continuance of an
Event of Default, (i) no settlement on account of any such Casualty Loss shall
be made without the consent of the Agent and (ii) the Agent may

82


--------------------------------------------------------------------------------




 

participate in any such proceedings and the Credit Parties will deliver to the
Agent such documents as may be requested by the Agent to permit such
participation and will consult with the Agent, its attorneys and agents in the
making and prosecution of such claim or claims.  Each Credit Party hereby
irrevocably authorizes and appoints the Agent its attorney-in-fact, after the
occurrence and continuance of an Event of Default, to collect and receive for
any such award or payment and to file and prosecute such claim or claims, which
power of attorney shall be irrevocable and shall be deemed to be coupled with an
interest, and each Credit Party shall, upon demand of the Agent, make, execute
and deliver any and all assignments and other instruments sufficient for the
purpose of assigning any such award or payment to the Agent for the benefit of
the Lenders, free and clear of any encumbrances, other than Permitted Liens.

7.10                        Taxes.

Each Credit Party will, and will cause each of the Subsidiaries to, pay, when
due, all Taxes levied or assessed against any Credit Party, any of its
Subsidiaries or any of the Collateral; provided, however, that unless such Taxes
have become a federal tax or ERISA Lien on any of the assets of any Credit Party
or any of its Subsidiaries, in each case in an amount that would create an Event
of Default, no such Tax, other than state excise taxes, need be paid if the same
is being contested in good faith, by appropriate proceedings promptly instituted
and appropriately conducted and if an adequate reserve or other appropriate
provision shall have been made therefor as required in order to be in conformity
with GAAP.  Partners will, and will cause each of its Subsidiaries to, engage
only in a Permitted Line of Business.

7.11                        Compliance With Laws.

Each Credit Party will, and will cause each of its Subsidiaries to, comply with
all acts, rules, regulations, orders, directions and ordinances of any
legislative, administrative or judicial body or official applicable to the
Collateral or any part thereof, or to the operation of its business, except
where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.

7.12                        Use of Proceeds.

The proceeds of the Loans may be used by the Borrower solely (a) for the
acquisition of the Drop-Down Assets, in an aggregate amount not exceeding
$140,000,000, (b) for general corporate purposes of the Full Recourse Credit
Parties, including, without limitation, working capital, capital expenditures in
the ordinary course of business and Permitted Acquisitions, (c) to fund
distributions of Available Cash permitted by Section 9.6, and (d) to pay fees
and expenses related to the consummation of this Credit Agreement and the
Drop-Down Acquisitions and related transactions; provided, however, that in any
event, no portion of the proceeds of any such advances shall be used by any
Credit Party for the purpose of purchasing or carrying any “margin stock” (as
defined in Regulation U of the Board of Governors of the Federal Reserve System)
or for any other purpose which violates the provisions or Regulation U of said
Board of Governors or for any other purpose in violation of any applicable
statute or regulation, or of the terms and conditions of this Credit Agreement.

83


--------------------------------------------------------------------------------




 

7.13                        Fiscal Year; Accounting Policies.

Each Credit Party agrees that it will not change its fiscal year from a year
ending December 31 unless required by law, in which case such Credit Party will
give the Agent prompt written notice thereof.  Subject to Section 1.2, each
Credit Party agrees that it will provide prompt notice to the Agent of any
material change to its accounting policies from those used to prepare the
financial statements delivered pursuant to Section 5.1(c).

7.14                        Notification of Certain Events.

Each Credit Party agrees that it will promptly, and in any case within five (5)
Business Days, notify the Agent of the occurrence of any of the following
events:

(a)           any Material Contract of any Credit Party is terminated or amended
in any material adverse respect or any new Material Contract is entered into (in
which event such Credit Party shall provide the Agent with a copy of such
Material Contract); or

(b)           any order, judgment or decree shall have been entered against any
Credit Party or any of its Subsidiaries or any of their respective properties or
assets, if a Lien arising therefrom would create an Event of Default; or

(c)           any notification of violation of any law or regulation or any
inquiry shall have been received by any Credit Party from any local, state,
federal or foreign Governmental Authority or agency which could reasonably be
expected to have a Material Adverse Effect; or

(d)           the filing or receipt by any Credit Party of notice of, any
federal or state tax lien, if such Lien would create an Event of Default.

7.15                        Additional Full Recourse Guarantors.

With respect to any newly created or acquired Subsidiary of Partners, Partners
will provide the Agent with written notice thereof setting forth information in
reasonable detail describing all of the material assets of such Person and shall
(a) cause any such Person that is a Domestic Subsidiary to execute and deliver
to the Agent a Joinder Agreement in substantially the form of Exhibit K, causing
such Subsidiary to become a party to (i) the Full Recourse Guaranty, as a joint
and several “Guarantor” thereunder, (ii) the Security Agreement, as an “Obligor”
granting a first priority Lien on its personal property, subject to Permitted
Liens, (iii) the Contribution Agreement, as a “Contributing Party” and (iv) as
appropriate, the Pledge Agreement, as a “Pledgor,” causing all of its Capital
Stock (or, in the case of any Foreign Subsidiary, and without waiving the
requirement for the prior consent of the Required Lenders for the formation or
acquisition thereof, sixty-five percent (65%) of its Capital Stock) to be
delivered to the Agent (together with undated stock powers signed in blank and
pledged to the Agent), and (b) deliver such other documentation as the Agent may
reasonably request in connection with the foregoing, including, without
limitation, appropriate UCC-1 financing statements,  certified resolutions and
other organizational and authorizing documents of such Person and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect, no conflicts with constitutional documents
or material

84


--------------------------------------------------------------------------------




 

agreements, and enforceability of the documentation referred to above, and
attachment and perfection of the Agent’s Lien in such Subsidiary’s Collateral),
all in form, content and scope reasonably satisfactory to the Agent.

7.16                        Revisions or Updates to Schedules.

If any of the information or disclosures provided on any of Schedules 6.7, 6.8,
6.9, 6.17 or 6.19, originally attached hereto become outdated or incorrect in
any material respect, the Credit Parties shall deliver to the Agent and the
Lenders as part of the compliance certificate required pursuant to Section
7.1(c) such revision or updates to such Schedule(s) as may be necessary or
appropriate to update or correct such Schedule(s); provided, that such revisions
or updates to any such Schedule(s) shall be deemed to have amended, modified or
superseded such Schedule(s) as originally attached hereto or revised or updated
pursuant hereto, but shall not be deemed to have cured any breach of warranty or
misrepresentation resulting from the inaccuracy or incompleteness of any such
Schedule(s) as it existed prior to such revision or update unless and until the
Agent, in its sole and absolute discretion, shall have accepted in writing such
revisions or updates to such Schedule(s).

7.17                        Collection of Accounts.

Rights with respect to collection of Accounts shall be as set forth in the
Security Agreement.

7.18                        Maintenance of Property.

Each Credit Party will, and will cause each of its Subsidiaries to, use
commercially reasonable efforts to keep all property useful and necessary to its
respective business in good working order and condition (ordinary wear and tear
excepted) in accordance with their past operating practices except for such
property not material to the conduct of such Credit Party’s business.

7.19                        Trademarks.

Each Credit Party will do and cause to be done all things reasonably necessary
to preserve and keep in full force and effect all registrations of trademarks,
service marks and other marks, trade names or other trade rights, in each case
to the extent material to the conduct of such Credit Party’s business.

7.20                        Anti-Terrorism Laws.

None of the Credit Parties shall, nor shall any of them permit any of their
respective Subsidiaries to, (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person; (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224; or (iii) knowingly engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order No.
13224 or the USA Patriot Act.  Each of the Credit Parties shall deliver to

85


--------------------------------------------------------------------------------




 

the Agent and Lenders any certification or other evidence reasonably requested
from time to time by the Agent or any Lender, in the Agent’s reasonable
discretion, confirming such Person’s compliance with this Section.

7.21                        Real Property Documentation.

As to any Mortgage or other Real Property Documentation that was not delivered
on or before the Funding Date, the Borrower shall deliver such Mortgage or other
Real Property Documentation (including any documents or other actions with
respect to any previously delivered Mortgages as reasonably requested by the
Agent) to the Agent on or before the conclusion of the Mortgage Documentation
Extension Period, in form and substance reasonably satisfactory to the Agent  In
addition, in connection with any Subsequent Drop-Down Acquisition, the Borrower
shall deliver a Mortgage and other related Real Property Documentation, in form
and substance reasonably satisfactory to the Agent, with respect to Real Estate
that is being acquired by the Borrower or any Credit Party as promptly as
possible, but prior to or simultaneously with the consummation of each
Subsequent Drop-Down Acquisition provided, that, as to any Real Estate that the
Real Property Documentation (other than the Mortgage) cannot with reasonable
diligence be completed and provided on or prior to the date of the consummation
of the applicable Subsequent Drop-Down Acquisition, such Real Property
Documentation shall be completed and provided upon the conclusion of the
Mortgage Document Extension Period (if applicable).

7.22                        Subsequent Drop Down Acquisitions.

Subject to Section 7.21, on or prior to the consummation of each Subsequent
Drop-Down Acquisition, the Borrower shall have delivered to the Agent, an
executed acknowledgement agreement, substantially in the form of the TMG/TPSI
Acknowledgement Agreement (with appropriate modifications to reflect such
Subsequent Drop-Down Acquisition), together with any other documents or consents
reasonably requested by Agent to ensure that the Lien of the Agent and the
Lenders under the Credit Documents is in full force and effect with respect to
such Subsequent Drop-Down Assets.

ARTICLE VIII

FINANCIAL COVENANTS

From the Funding Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of the
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor agrees that, unless the Required Lenders shall have
otherwise consented in writing:

8.1                               Maximum Total Leverage Ratio.

A Total Leverage Ratio shall be maintained as of the last day of each fiscal
quarter of Partners of not greater than (i) 5.75 to 1.00, for each fiscal
quarter ending on and after December 31, 2006 until the earlier of (A) the
fiscal quarter ending September 30, 2007 or (B) the fiscal quarter in which a
Qualifying Equity Offering is consummated and (ii) 4.50 to 1.00, for the
earliest applicable fiscal quarter referenced in clauses (A) or (B) and for each
fiscal quarter

86


--------------------------------------------------------------------------------




 

thereafter; provided, however, that a Total Leverage Ratio of not greater than
5.00 to 1.00 may be maintained during any Specified Period.

8.2                               Minimum Interest Coverage Ratio.

An Interest Coverage Ratio shall be maintained as of the last day of each fiscal
quarter of Partners of not less than (i) 2.25 to 1.00, for each fiscal quarter
commencing with the fiscal quarter ending December 31, 2006 through and
including the fiscal quarter ending September 30, 2007, (ii) 2.50 to 1.00, for
the fiscal quarter ending December 31, 2007, and (iii) 2.75 to 1.00, for each
fiscal quarter thereafter.

8.3                               Senior Secured Leverage Ratio.

A Senior Secured Leverage Ratio shall be maintained as of the last day of each
fiscal quarter of Partners of not greater than (i) 5.75 to 1.00, for each fiscal
quarter ending on and after December 31, 2006 until the earlier of (A) the
fiscal quarter ending September 30, 2007 or (B) the fiscal quarter in which a
Qualifying Equity Offering is consummated and (ii) 4.00 to 1.00, for the
earliest applicable fiscal quarter referenced in clauses (A) or (B) and for each
fiscal quarter thereafter; provided, however, that a Senior Secured Leverage
Ratio of not greater than 4.50 to 1.00 may be maintained during any Specified
Period.

ARTICLE IX

NEGATIVE COVENANTS

From the Funding Date and until all of the Credit and Collateral Termination
Events have occurred, the Borrower and (by execution and delivery of the
Guaranty Agreement or of a joinder thereto and incorporation by reference
therein) each Guarantor agrees that, unless the Required Lenders shall have
otherwise consented in writing, it will not, and will not permit any of its
Subsidiaries to:

9.1                               Restrictions on Liens.

Mortgage, assign, pledge, transfer or otherwise permit any Lien or judgment
(whether as a result of a purchase money or title retention transaction, or
other security interest, or otherwise) to exist on any of its assets or
properties, whether real, personal or mixed, whether now owned or hereafter
acquired, except for Permitted Liens.  Other than Liens securing the
Obligations, no consensual (non statutory) Liens (other than Permitted Liens not
securing Indebtedness) shall be permitted on the Florida Real Property Assets.

9.2                               Restrictions on Additional Indebtedness.

Incur or create any liability or Indebtedness other than Permitted Indebtedness.

9.3                               Restrictions on Sale of Assets.

Sell, lease, assign, transfer or otherwise dispose of any assets (including the
Capital Stock of any Subsidiary of Partners) other than: (a) sales of Inventory
in the ordinary course of

87


--------------------------------------------------------------------------------




 

business; (b) sale-leaseback transactions permitted by Section 9.13; (c) sales
or other dispositions in the ordinary course of business of assets or properties
that are obsolete or that are no longer used or useful in the conduct of such
Credit Party’s or Subsidiary’s business; (d) sales in the ordinary course of
business of assets or properties (other than Inventory) used in such Credit
Party’s or Subsidiary’s business that are worn out or in need of replacement and
that are replaced within six (6) months with assets of reasonably equivalent
value or utility; (e) other asset sales not exceeding in the aggregate for all
Credit Parties (1) $10,000,000 in any fiscal year and (2) 10% of Consolidated
Net Tangible Assets since the Closing Date; and (f) transfers among Full
Recourse Credit Parties provided that with respect to any Real Estate that is
transferred, Borrower shall provide Agent at least 30 days prior written notice
of such transfer, and prior to such transfer deliver any Mortgages and Real
Estate Documentation, as requested by the Agent, to the Agent to maintain the
priority of the Lien of the Agent in respect of such Real Estate.

9.4                               No Corporate Changes.

(a)           Merge or consolidate with any Person, provided, however, that
subject to Section 7.15 and Section 9.11, Partners and its Subsidiaries may
merge or consolidate with and into each other (so long as, if such merger or
consolidation involves the Borrower, the Borrower is the surviving entity, if
such merger or consolidation involves a Domestic Subsidiary and a Foreign
Subsidiary, the Domestic Subsidiary is the surviving entity, if such merger or
consolidation involves a Credit Party and a Subsidiary that is not a Credit
Party, the Credit Party is the surviving entity, and if such merger or
consolidation involves a Full Recourse Credit Party, a Full Recourse Credit
Party is the surviving entity) and the Credit Parties may engage in Permitted
Acquisitions, (b) alter or modify any Credit Party’s or any of its Subsidiary’s
Articles or Certificate of Incorporation or other equivalent organizational
document or form of organization in any manner adverse to the interests of the
Agent or the Lenders or in any way which could reasonably be expected to have a
Material Adverse Effect, (c) without providing thirty (30) days prior written
notice to the Agent (or such shorter period as determined by the Agent) and
without filing (or confirming that the Agent has filed) such amendments to any
previously filed financing statements as may be necessary to maintain perfection
of the security interest created under the Credit Documents as the Agent may
require, (i) change its state of incorporation or formation, (ii) change its
registered corporate, limited liability company, or partnership name, (iii)
change the location of its books and records from the locations set forth on
Schedule 6.7, or (iv) change the location of its Collateral from the locations
set forth for such Person on Schedule 6.7, or (d) enter into or engage in any
business, operation or activity other than a Permitted Line of Business;
provided, however, that notwithstanding the foregoing, any Credit Party may
dissolve or liquidate any Subsidiary that is not a Credit Party and is not
required to be one pursuant hereto.

9.5                               No Guarantees.

Assume, guarantee, endorse, or otherwise become liable upon the obligations of
any other Person, including, without limitation, any Subsidiary or Affiliate of
any Credit Party, except (a) by the endorsement of negotiable instruments in the
ordinary course of business, (b) by the giving of indemnities in connection with
the sale of Inventory or other asset dispositions permitted hereunder and (c) in
connection with the incurrence of Permitted Indebtedness.

88


--------------------------------------------------------------------------------




 

9.6                               No Restricted Payments.

Make a Restricted Payment, other than (i) to pay dividends from any Subsidiary
to any Full Recourse Credit Party and (ii) Permitted Restricted Payments.

9.7                               No Investments.

Make any Investment other than Permitted Investments.

9.8                               No Affiliate Transactions.

Enter into any transaction with, including, without limitation, the purchase,
sale or exchange of property or the rendering of any service to any Subsidiary
or Affiliate of any Credit Party except (a) in the ordinary course of such
Credit Party’s business and upon fair and reasonable terms no less favorable to
such Credit Party than could be obtained in a comparable arm’s-length
transaction with an unaffiliated Person, (b) as permitted under Section 9.6, or
(c)  pursuant to the Omnibus Agreement or the Terminaling Services Agreement or
the other documents pertaining to the formation of the General Partner, Partners
and its Subsidiaries as described in the Form S-1.

9.9                               No Prohibited Transactions Under ERISA.

(a)           Engage, or permit any ERISA Affiliate to engage, in any prohibited
transaction which could result in a material civil penalty or excise tax
described in Section 406 of ERISA or Section 4975 of the Internal Revenue Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the DOL;

(b)           permit to exist with respect to any Benefit Plan any accumulated
funding (as defined in Sections 302 of ERISA and 412 of the Internal Revenue
Code), whether or not waived;

(c)           fail, or permit any ERISA Affiliate to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Benefit Plan;

(d)           terminate, or permit any ERISA Affiliate to terminate, any Benefit
Plan where such event would result in any liability of the Credit Party or any
of its Subsidiaries or ERISA Affiliates under Title IV of ERISA;

(e)           fail, or permit any ERISA Affiliate to fail to make any required
contribution or payment to any Multiemployer Plan;

(f)            fail, or permit any ERISA Affiliate to fail, to pay any required
installment or any other payment required under Section 412 of the Internal
Revenue Code on or before the due date for such installment or other payment;

89


--------------------------------------------------------------------------------




 

(g)           amend, or permit any ERISA Affiliate to amend, a Benefit Plan
resulting in an increase in current liability for the plan year such that any of
the Credit Parties or any of their Subsidiaries or ERISA Affiliates is required
to provide security to such Benefit Plan under Section 401(a)(29) of the
Internal Revenue Code;

(h)           withdraw, or permit any ERISA Affiliate to withdraw, from any
Multiemployer Plan where such withdrawal may result in any liability of any such
entity under Title IV of ERISA; or

(i)            allow any representation made in Section 6.14 to be untrue at any
time during the term of this Credit Agreement.

9.10                        No Additional Bank or Commodities Accounts.

Open, maintain or otherwise have any checking, savings or other accounts at any
bank or other financial institution, or any other account where money is or may
be deposited or maintained with any Person, other than (a) commodities accounts
maintained with commodities brokers in the ordinary course of business in
accordance with historical practices, each of which shall be subject to a
Commodities Account Control Agreement, except to the extent otherwise determined
by the Agent, (b) the deposit accounts set forth on Schedule 6.32, each of which
shall be subject to a Deposit Account Control Agreement, except to the extent
otherwise determined by the Agent, (c) deposit accounts established after the
Closing Date that are subject to a Deposit Account Control Agreement, (d) other
deposit accounts established after the Closing Date solely as payroll and other
zero balance accounts and (e) other deposit accounts established after the
Closing Date, so long as at any time the aggregate balance in all such accounts
does not exceed $2,000,000.

9.11                        Restrictions on Partners.

Hold, in the case of Partners only, any material assets other than the Capital
Stock of the Credit Parties and the other Subsidiaries listed on Schedule 6.9
and have, in the case of Partners only, any liabilities other than (a) the
liabilities under the Credit Documents, (b) other Indebtedness in existence on
the date hereof and refinancings thereof, and (c) tax, routine administrative
and other liabilities not constituting Indebtedness, expenses of the types
described in clause (d) of the definition of Permitted Restricted Payments,
Indebtedness of the types described in clauses (c), (f) and (h) of the
definition of Permitted Indebtedness, intercompany liabilities not prohibited
hereby and guarantees constituting Permitted Indebtedness,  in each case
incurred in the ordinary course of business.  In the case of Partners only,
sell, transfer or otherwise dispose of any Capital Stock in the Credit Parties
or such Subsidiaries, or engage in any business other than owning the Capital
Stock of the Credit Parties and such Subsidiaries.

9.12                        Additional Negative Pledges.

Create or otherwise cause or suffer to exist or become effective, or permit any
of the Subsidiaries to create or otherwise cause or suffer to exist or become
effective, directly or indirectly: (i) any prohibition or restriction (including
any agreement to provide equal and ratable security to any other Person in the
event a Lien is granted to or for the benefit of the Agent and the Lenders) on
the creation or existence of any Lien upon the assets of any Credit Party or any

 

90


--------------------------------------------------------------------------------


 

of its Subsidiaries, other than Permitted Liens, except (1) this Agreement and
the other Credit Documents, (2) covenants in documents creating Permitted Liens
(none of which shall include consensual (non statutory) Liens on the Florida
Real Property Assets, other than Permitted Liens not securing Indebtedness and
Liens securing the Obligations), but only to the extent of the property
encumbered by such Permitted Lien, and (3) any other agreement that does not
restrict in any manner (directly or indirectly) Liens created pursuant to the
Credit Documents on property or assets of Partners or any of its Subsidiaries
(whether now owned or hereafter acquired) securing the Loans or any Lender
Hedging Agreement; or (ii) any Contractual Obligation which may restrict or
inhibit the Agent’s rights or ability to sell or otherwise dispose of the
Collateral or any part thereof after the occurrence of an Event of Default.

9.13                        Sale and Leaseback.

Enter into any arrangement, directly or indirectly, whereby any Credit Party or
any of its Subsidiaries shall sell or transfer any property owned by it to a
Person (other than the Credit Parties or any of their Subsidiaries) in order
then or thereafter to lease such property or lease other property which such
Credit Party or Subsidiary intends to use for substantially the same purpose as
the property being sold or transferred.

9.14                        Limitations.

Create, nor will it permit any of its Subsidiaries to, directly or indirectly,
create or otherwise cause, incur, assume, suffer or permit to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any such Person to (a) pay dividends or make any other distribution on any of
such Person’s Capital Stock, (b) pay any Indebtedness owed to the Credit
Parties, (c) make loans or advances to any other Credit Party or (d) transfer
any of its property to any other Credit Party, except for encumbrances or
restrictions existing under or by reason of (i) customary non-assignment
provisions in any lease governing a leasehold interest, (ii) any agreement or
other instrument of a Person existing at the time it becomes a Subsidiary of a
Credit Party; provided that such encumbrance or restriction is not applicable to
any other Person, or any property of any other Person, other than such Person
becoming a Subsidiary of a Credit Party and was not entered into in
contemplation of such Person becoming a Subsidiary of a Credit party and (iii)
this Credit Agreement and the other Credit Documents.

9.15                        Operating Lease Obligations.

Enter into or permit any Subsidiary to enter into, assume or permit to exist any
obligations for the payment of rent under operating leases which in the
aggregate for all such Persons would exceed $5,000,000 in any fiscal year,
exclusive of payments for the chartering of vessels in the ordinary course of
business, rental payments made on leases that are in effect with respect to
assets acquired pursuant to the Omnibus Agreement, and leases of terminaling or
storage facilities that give rise to revenues that are greater than the lease
expense and any other direct operating expenses.

9.16                        Amendments to Certain Agreements.

Without the prior written consent of the Agent, amend, restate, modify or
otherwise supplement the Omnibus Agreement, the Terminaling Services Agreement
or Partners’ Partnership

91


--------------------------------------------------------------------------------




 

Agreement in any way that (a) would or could reasonably be expected to have or
cause a Material Adverse Effect or (b) would, taking into account the Borrower’s
and Partners’ circumstances at the time and treating such amendment as if it
occurred at the beginning of the current fiscal year, reduce projected
Consolidated EBITDA for the current fiscal year to less than 90% of the
projected Consolidated EBITDA shown on the annual forecast most recently
delivered pursuant to Section 7.1(f).

ARTICLE X

POWERS

10.1                        Appointment as Attorney-in-Fact.

A power of attorney in favor of the Agent for the benefit of the Lenders with
respect to the Collateral shall be as set forth in the Security Documents.

ARTICLE XI

EVENTS OF DEFAULT AND REMEDIES

11.1                        Events of Default.

The occurrence of any of the following events shall constitute an “Event of
Default” hereunder:

(a)           failure of the Borrower to pay (i) any interest or Fees hereunder
within three (3) Business Days of when due hereunder, in each case whether at
stated maturity, by acceleration, or otherwise, (ii) any principal of the
Revolving Loans or the Letter of Credit Obligations when due, whether at stated
maturity, by acceleration or otherwise or (iii) any other amounts owing
hereunder or any other Credit Document within five (5) Business Days after such
amounts are due;

(b)           any representation or warranty, contained in this Credit
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among any Credit Party, the Agent and the Lenders or
executed by any Credit Party in favor of the Agent or the Lenders shall prove
untrue in any material respect on or as of the date it was made or was deemed to
have been made;

(c)           failure of any Credit Party to perform, comply with or observe any
term, covenant or agreement applicable to it contained in Section 7.1(g),
Section 7.2, Section 7.6 (but only as to inspection rights), Section 7.21,
Article VIII or Sections 9.3, 9.4, 9.6, or 9.13;

(d)           failure to comply with any other covenant contained in this Credit
Agreement, the other Credit Documents or any other agreement, document,
instrument or certificate among any Credit Party, the Agent and the Lenders or
executed by any Credit Party in favor of the Agent or the Lenders and, in the
event such breach or failure to comply is capable of cure, such breach or
failure to comply is not cured within thirty (30)

92


--------------------------------------------------------------------------------




 

days after the earlier of (a) notice thereof by the Agent, (b) an Executive
Officer becoming aware thereof or (c) as to any failure to give notice as
required by Section 7.4, such failure is not cured within five (5) Business Days
after an Executive Officer becomes aware of such failure to give such notice;

(e)           dissolution, liquidation, winding up or cessation of the business
of any Credit Party or any of its Subsidiaries, or the failure of any Credit
Party or any of its Subsidiaries to meet its debts generally as they mature, or
the calling of a meeting of any Credit Party’s or any of its Subsidiaries’
creditors for purposes of compromising any Credit Party’s or any of its
Subsidiaries’ debts, or the failure by any Credit Party or any of its
Subsidiaries generally, or the admission by any Credit Party or any of its
Subsidiaries of its inability, to pay its debts as they become due (unless such
debts are the subject of a bona fide dispute);

(f)            the commencement by or against any Credit Party or any of its
Subsidiaries of any bankruptcy, insolvency, arrangement, reorganization,
receivership or similar case or proceeding with respect to it under any federal
or state law and, in the event any such proceeding is commenced against any
Credit Party or any of its Subsidiaries, such proceeding is not dismissed within
sixty (60) days or an order for relief is entered at any time;

(g)           the occurrence of a Change of Control;

(h)           any Credit Party or any of its Subsidiaries shall fail to make any
payment in respect of Indebtedness outstanding (other than the Loans) in an
aggregate principal amount of $5,000,000 or more when due or within any
applicable grace period; or

(i)            (i) any event or condition shall occur which results in the
acceleration of the maturity of Indebtedness outstanding of any Credit Party or
any of its Subsidiaries in an aggregate principal amount of $5,000,000 or more
(including, without limitation, any required mandatory prepayment or “put” of
such Indebtedness to such Credit Party or Subsidiary or enables (or, with the
giving of notice or lapse of time or both, would enable) the holders of such
Indebtedness or commitment or any Person acting on such holders’ behalf to
accelerate the maturity thereof or terminate any such commitment prior to its
normal expiration (including, without limitation, any required mandatory
prepayment or “put” of such Indebtedness to such Credit Party or Subsidiary), or
(ii) the failure of any Credit Party to pay any termination payment when due
upon the termination of any Lender Hedging Agreement;

(j)            any material covenant, agreement or obligation of any party
contained in or evidenced by any of the Credit Agreement, the Consent,
Reaffirmation and Agreement, any Notes, the Letter of Credit Documents, any
Guaranty Agreement, the Contribution Agreement or the Security Documents shall
cease to be enforceable in accordance with its terms or to give the Agent and/or
the Lenders the security interests, liens, rights, powers and privileges
purported to be created thereby (except as such documents may be terminated or
no longer in force and effect in accordance with the terms thereof, other than
those indemnities and provisions which by their terms shall

93


--------------------------------------------------------------------------------




 

survive), or any party (other than the Agent or the Lenders) to any Credit
Document shall deny or disaffirm its obligations under any of the Credit
Documents, or any Credit Document shall be canceled, terminated, revoked or
rescinded without the express prior written consent of the Agent, or any action
or proceeding shall have been commenced by any Person (other than the Agent or
any Lender) seeking to cancel, revoke, rescind or disaffirm the obligations of
any party to any Credit Document, or any court or other Governmental Authority
shall issue a judgment, order, decree or ruling to the effect that any of the
obligations of any party to any Credit Document are illegal, invalid or
unenforceable;

(k)           one or more judgments or decrees shall be entered against, or Lien
arising from any environmental liability shall be imposed against one or more of
the Credit Parties or any of their Subsidiaries involving a liability of
$5,000,000 or more in the aggregate (to the extent not paid or covered by
insurance as determined by the Agent in its reasonable discretion) and any such
judgments or decrees shall not have been vacated, discharged or stayed or bonded
pending appeal within sixty (60) days from the entry thereof;

(l)            any Termination Event with respect to a Benefit Plan shall have
occurred and be continuing thirty (30) days after notice thereof shall have been
given to the Borrower or Partners by the Agent or any Lender, and the then
current value of such Benefit Plan’s benefits guaranteed under Title IV of ERISA
exceeds the then current value of such Benefit Plan’s assets allocable to such
benefits by more than $5,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);

(m)          any event of default on the part of a Credit Party shall have
occurred under any Material Contract to which any Credit Party is a party, or
any Material Contract is terminated in whole or in part, if, in any case, such
event of default or termination could have a Material Adverse Effect or as a
result of such event of default the liability of such Credit Party thereunder is
$5,000,000 or more; or

(n)           The fees payable to Borrower or its Subsidiaries pursuant to the
Terminaling Services Agreement decrease from the fees historically paid
thereunder from and after May 27, 2005, if such decrease, in light of the
economic, business, and financial circumstances prevailing at such time, could
have a Material Adverse Effect.

11.2                        Acceleration.

Upon the occurrence and during the continuance of an Event of Default, and at
any time thereafter, at the direction of the Required Lenders, the Agent shall,
upon the written, telecopied or telex request of the Required Lenders, and by
delivery of written notice to the Credit Parties from the Agent, take any or all
of the following actions, without prejudice to the rights of the Agent, any
Lender or the holder of any Note to enforce its claims against the Borrower: 
(a) declare all Obligations (other than those arising in connection with a
Lender Hedging Agreement) to be immediately due and payable (except with respect
to any Event of Default set forth in Section 11.1(f), in which case all
Obligations (other than those arising in connection with

94


--------------------------------------------------------------------------------




 

a Lender Hedging Agreement) shall automatically become immediately due and
payable without the necessity of any notice or other demand) without
presentment, demand, protest or any other action, notice or obligation of the
Agent or any Lender, (b) immediately terminate this Credit Agreement and the
Revolving Credit Commitments hereunder; and (c) enforce any and all rights and
interests created and existing under the Credit Documents or arising under
applicable law, including, without limitation, all rights and remedies existing
under the Security Documents and all rights of setoff.  The enumeration of the
foregoing rights is not intended to be exhaustive and the exercise of any right
shall not preclude the exercise of any other rights, all of which shall be
cumulative.

In addition, upon demand by the Agent or the Required Lenders upon the
occurrence of any Event of Default, and at any time thereafter unless and until
such Event of Default has been waived by the requisite Lenders (in accordance
with the voting requirements of Section 14.9), the Borrower shall deposit with
the Agent for the benefit of the Lenders with respect to each Letter of Credit
then outstanding, promptly upon such demand, cash or Cash Equivalents in an
amount equal to the greatest amount for which such Letter of Credit may be
drawn.  Such deposit shall be held by the Agent for the benefit of the Issuing
Bank and the other Lenders as security for, and to provide for the payment of,
outstanding Letters of Credit.

ARTICLE XII

TERMINATION

(a)           Except as otherwise provided in Article XI, the Revolving Loan
Commitments made hereunder shall terminate on the Maturity Date and all then
outstanding Loans (including all Term Loans) shall be immediately due and
payable in full and all outstanding Letters of Credit shall immediately
terminate.  Unless sooner demanded, all Obligations shall become due and payable
as of any termination hereunder or under Article XI and, pending a final
accounting, the Agent may withhold any balances in the Borrower’s Loan accounts,
in an amount sufficient, in the Agent’s reasonable discretion, to cover all of
the Obligations, whether absolute or contingent, unless supplied with a
satisfactory indemnity to cover all of such Obligations.  All of the Agent’s and
the Lenders’ rights, liens and security interests shall continue after any
termination until terminated in accordance with the provisions of paragraph (b)
of this Article XII.

(b)           This Credit Agreement, together with all other Credit Documents,
shall continue in full force and effect, until each of the following events
(collectively, the “Credit and Collateral Termination Events”) has occurred: (i)
all Obligations have been fully and finally paid and performed (other than
inchoate indemnity obligations), (ii) all Letters of Credit have expired or
terminated (or other arrangements relating thereto that are reasonably
satisfactory to the Agent have been made in a writing signed by the Borrower and
the Issuing Bank in respect of such Letter of Credit), (iii) all Lender Hedging
Agreements have expired or terminated (or other arrangements relating thereto
have been made in a writing signed by all Persons party to such Lender Hedging
Agreement and the Agent), (iv) all agreements relating to Cash Management
Products have expired or terminated (or other arrangements relating thereto have
been made in a

95


--------------------------------------------------------------------------------




 

writing signed by all Persons party to such agreements and the Agent), and (v)
all Commitments have been terminated and no Person or Governmental Authority
shall have any right to request any return or reimbursement of funds from the
Agent or the Lenders in connection with any of the foregoing.

ARTICLE XIII

THE AGENT

13.1                        Appointment of Agent.

(a)           Each Lender hereby designates Wachovia as Agent to act as herein
specified.  Each Lender hereby irrevocably authorizes, and each holder of any
Note or participant in any Letter of Credit by the acceptance of a Note or
participation shall be deemed irrevocably to authorize, the Agent to take such
action on its behalf under the provisions of this Credit Agreement and the Notes
and any other instruments and agreements referred to herein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto.  The Agent shall hold all
Collateral and all payments of principal, interest, Fees, charges and expenses
received pursuant to this Credit Agreement or any other Credit Document for the
ratable benefit of the Lenders.  The Agent may perform any of its duties
hereunder by or through its agents or employees.  Each Lender hereby designates
Bank of America, N.A. and JPMorgan Chase Bank. N.A., as the Syndication Agents
and BNP Paribas and Société Générale as the Documentation Agents.  The
Syndication Agents and the Documentation Agents, in such capacity, shall have no
duties or obligations whatsoever under this Credit Agreement or any other Credit
Document or any other document or any matter related hereto and thereto, but
shall nevertheless be entitled to all the indemnities and other protection
afforded to the Agent under this Article XIII.

(b)           The provisions of this Article XIII are solely for the benefit of
the Agent and the Lenders, and none of the Credit Parties shall have any rights
as a third party beneficiary of any of the provisions hereof (other than Section
13.9).  In performing its functions and duties under this Credit Agreement, the
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation toward or relationship of agency or
trust with or for the Borrower.

13.2                        Nature of Duties of Agent.

The Agent shall have no duties or responsibilities except those expressly set
forth in this Credit Agreement.  Neither the Agent nor any of its officers,
directors, employees or agents shall be liable for any action taken or omitted
by it as such hereunder or in connection herewith, unless caused by its or their
gross negligence or willful misconduct.  The duties of the Agent shall be
mechanical and administrative in nature; the Agent shall not have by reason of
this Credit Agreement a fiduciary relationship in respect of any Lender; and
nothing in this Credit Agreement, expressed or implied, is intended to or shall
be so construed as to impose upon the Agent any obligations in respect of this
Credit Agreement except as expressly set forth herein.

96


--------------------------------------------------------------------------------




 

13.3                        Lack of Reliance on Agent.

(a)           Independently and without reliance upon the Agent, each Lender, to
the extent it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial or other condition and affairs of
each Credit Party in connection with the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of each
Credit Party, and, except as expressly provided in this Credit Agreement, the
Agent shall have no duty or responsibility, either initially or on a continuing
basis, to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Revolving
Loans or at any time or times thereafter.

(b)           The Agent shall not be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability,
collectibility, priority or sufficiency of this Credit Agreement, the Notes or
any other Credit Document or the financial or other condition of any Credit
Party.  The Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Credit Agreement, the Notes or any other Credit Document, or the financial
condition of any Credit Party, or the existence or possible existence of any
Default or Event of Default, unless specifically requested to do so in writing
by any Lender.

13.4                        Certain Rights of the Agent.

The Agent shall have the right to request instructions from the Required Lenders
or, as required, each of the Lenders.  If the Agent shall request instructions
from the Required Lenders or each of the Lenders, as the case may be, with
respect to any act or action (including the failure to act) in connection with
this Credit Agreement, the Agent shall be entitled to refrain from such act or
taking such action unless and until the Agent shall have received instructions
from the Required Lenders or each of the Lenders, as the case may be, and the
Agent shall not incur liability to any Person by reason of so refraining. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting hereunder in accordance with the instructions of the Required Lenders or
each of the Lenders, as the case may be.

13.5                        Reliance by Agent.

The Agent shall be entitled to rely, and shall be fully protected in relying,
upon any note, writing, resolution, notice, statement, certificate, telex
teletype or telecopier message, cablegram, radiogram, order or other
documentary, teletransmission or telephone message believed by it in good faith
to be genuine and correct and to have been signed, sent or made by the proper
person.  The Agent may consult with legal counsel (including counsel for the
Credit Parties with respect to matters concerning the Credit Parties),
independent public accountants and other experts selected by it in good faith
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.

97


--------------------------------------------------------------------------------




 

13.6                        Indemnification of Agent.

To the extent the Agent is not reimbursed and indemnified by the Credit Parties,
each Lender will reimburse and indemnify the Agent, in proportion to its
respective pro rata share of the aggregate Revolving Credit Commitments and
amount of Term Loans outstanding, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including counsel fees and disbursements) or disbursements of any kind
or nature whatsoever which may be imposed on, incurred by or asserted against
the Agent in performing its duties hereunder, in any way relating to or arising
out of this Credit Agreement or any other Credit Documents, provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Agent’s gross negligence or willful misconduct or any action
or omission by the Agent not in accordance with the standards of care specified
in the UCP or the UCC, as determined by a court of competent jurisdiction, or
caused by the Agent’s failure to pay under any Letter of Credit after
presentation to it of a request strictly complying with the terms and conditions
of such Letter of Credit, as determined by a court of competent jurisdiction,
unless such payment is prohibited by any law, regulation, court order or decree.

13.7                        The Agent in its Individual Capacity.

With respect to its obligation to lend under this Credit Agreement, the Loans
made by it and the Notes issued to it, its participation in Letters of Credit
issued hereunder, and all of its rights and obligations as a Lender hereunder
and under the other Credit Documents, the Agent shall have the same rights and
powers hereunder as any other Lender or holder of a Note or participation
interests and may exercise the same as though it was not performing the duties
specified herein; and the terms “Lenders”, “Required Lenders”, “holders of
Notes”, or any similar terms shall, unless the context clearly otherwise
indicates, include the Agent in its individual capacity.  The Agent may accept
deposits from, lend money to, acquire equity interests in, and generally engage
in any kind of banking, trust, financial advisory or other business with the
Credit Parties or any Affiliate of the Credit Parties as if it were not
performing the duties specified herein, and may accept fees and other
consideration from the Credit Parties for services in connection with this
Credit Agreement and otherwise without having to account for the same with the
Lenders.

13.8                        Holders of Notes.

The Agent may deem and treat the payee of any Note as the owner thereof for all
purposes hereof unless and until a written notice of the assignment or transfer
thereof shall have been filed with the Agent.  Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note, shall be conclusive and binding on any
subsequent holder, transferee or assignee of such Note or of any Note or Notes
issued in exchange therefor.

13.9                        Resignation of Agent.

The Agent may at any time give notice of its resignation to the Lenders, the
Issuing Bank and the Borrower.  Upon receipt of any such notice of resignation,
the Required Lenders shall

98


--------------------------------------------------------------------------------




 

have the right, in consultation with the Borrower, to appoint a successor, which
shall be a Lender as of the Closing Date or a bank with an office in New York,
New York, or an Affiliate of any such bank with an office in New York, New York,
or any other financial institution with an office in New York, New York that is
engaged in the making of commercial loans and the provision of agency services
in syndicated commercial loan transactions.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and the
Issuing Bank, appoint a successor Agent meeting the qualifications set forth
above, provided that if the Agent shall notify the Borrower and the Lenders that
no qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Agent shall be discharged from its duties and obligations hereunder and under
the other Credit Documents (except that in the case of any Collateral held by
the Agent on behalf of the Lenders or the Issuing Bank under any of the Credit
Documents, the retiring Agent shall continue to hold such Collateral until such
time as a successor Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Agent shall instead be
made by or to each Lender and the Issuing Bank directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) Agent, and the
retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section).  The fees payable by the Borrower
to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Sections 13.6 and 14.8 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent or continuing to hold Collateral in accordance with this Section.

13.10                 Collateral Matters.

(a)           Each Lender authorizes and directs the Agent to enter into the
Security Documents for the benefit of the Lenders.  Each Lender authorizes and
directs the Agent to make such changes to the form Landlord Agreement attached
hereto as Exhibit C as the Agent deems necessary in order to obtain any Landlord
Agreement from any landlord of any Credit Party with respect to a leasehold
Mortgage.  Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders or each of the Lenders, as
applicable, in accordance with the provisions of this Credit Agreement or the
Security Documents, and the exercise by the Required Lenders or each of the
Lenders, as applicable, of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders.  The Agent is hereby authorized on behalf of
all of the Lenders, without the necessity of any notice to or further consent
from any Lender, from time to time prior to an Event of Default, to take any
action with respect to any Collateral or Security

99


--------------------------------------------------------------------------------




 

Document which may be necessary or appropriate to perfect and maintain perfected
the security interest in and liens upon the Collateral granted pursuant to the
Security Documents.  The rights, remedies, powers and privileges conferred upon
the Agent hereunder and under the other Credit Documents may be exercised by the
Agent without the necessity of the joinder of any other parties unless otherwise
required by applicable law.

(b)           The Lenders hereby authorize the Agent, at its option and in its
discretion, to release any Lien granted to or held by the Agent upon any
Collateral (i) upon the occurrence of all of the Credit and Collateral
Termination Events, (ii) constituting property being sold or disposed of upon
receipt of the proceeds of such sale by the Agent if the applicable Credit Party
certifies to the Agent that the sale or disposition is made in compliance with
Section 9.3 (and the Agent may rely conclusively on any such certificate,
without further inquiry) or (iii) if approved, authorized or ratified in writing
by the Required Lenders, unless such release is required to be approved by all
of the Lenders hereunder.  Upon request by the Agent at any time, the Lenders
will confirm in writing the Agent’s authority to release particular types or
items of Collateral pursuant to this Section 13.10(b).

(c)           Upon any sale and transfer of Collateral which is expressly
permitted pursuant to the terms of this Credit Agreement, or consented to in
writing by the Required Lenders or all of the Lenders, as applicable, and upon
at least five (5) Business Days’ prior written request by the applicable Credit
Party, the Agent shall (and is hereby irrevocably authorized by the Lenders to)
execute such documents as may be necessary to evidence the release of the Liens
granted to the Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred; provided that (i) the Agent
shall not be required to execute any such document on terms which, in the
Agent’s reasonable opinion, would expose the Agent to liability or create any
obligation or entail any consequence other than the release of such Liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
such Credit Party or any of its Subsidiaries in respect of) all interests
retained by such Credit Party or Subsidiary, including (without limitation) the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, the Agent shall be authorized
to deduct all of the expenses reasonably incurred by the Agent from the proceeds
of any such sale, transfer or foreclosure.

(d)           The Agent shall have no obligation whatsoever to the Lenders or to
any other Person to assure that the Collateral exists or is owned by the Credit
Parties or is cared for, protected or insured or that the liens granted to the
Agent for the benefit of the Lenders herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise or to continue
exercising at all or in any manner or under any duty of care, disclosure or
fidelity any of the rights, authorities and powers granted or available to the
Agent in this Section 13.10 or in any of the Security Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission or
event related thereto, the Agent may act

 

100


--------------------------------------------------------------------------------


 

in any manner it may deem appropriate, in its reasonable discretion, given the
Agent’s own interest in the Collateral as one of the Lenders and that the Agent
shall have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct.

(e)           The Agent shall promptly, upon receipt thereof, forward to each
Lender copies of the results of any field examinations by the Agent with respect
to any Credit Party and any appraisals obtained by the Agent with respect to any
of the Collateral. The Agent shall have no liability to any Lender for any
errors in or omissions from any field examination or other examination of any
Credit Party or the Collateral, or in any such appraisal, unless such error or
omission was the direct result of the Agent’s gross negligence or willful
misconduct.

(f)            It is the purpose of this Credit Agreement that there shall be no
violation of any applicable law denying or restricting the right of financial
institutions to transact business as an agent in any jurisdiction.  It is
recognized that, in case of litigation under any of the Credit Documents, or in
case the Agent deems that by reason of present or future laws of any
jurisdiction the Agent might be prohibited from exercising any of the powers,
rights or remedies granted to the Agent or the Lenders hereunder or under any of
the Credit Documents or from holding title to or a Lien upon any Collateral or
from taking any other action which may be necessary hereunder or under any of
the Credit Documents, the Agent may appoint an additional Person or Persons as a
separate collateral agent or co-collateral agent which is not so prohibited from
taking any of such actions or exercising any of such powers, rights or
remedies.  If the Agent shall appoint an additional Person as a separate
collateral agent or co-collateral agent as provided above, each and every
remedy, power, right, claim, demand or cause of action intended by this
Agreement and any of the Credit Documents and every remedy, power, right, claim,
demand or cause of action intended by this Agreement and any of the Credit
Documents to be exercised by or vested in or conveyed to the Agent with respect
thereto shall be exercisable by and vested in such separate collateral agent or
co-collateral agent, but only to the extent necessary to enable such separate
collateral agent or co-collateral agent to exercise such powers, rights and
remedies, and every covenant and obligation necessary to the exercise thereof by
such separate collateral agent or co-collateral agent shall run to and be
enforceable by any of them.  Should any instrument from the Lenders be required
by the separate collateral agent or co-collateral agent so appointed by the
Agent in order more fully and certainly to vest in and confirm to him or it such
rights, powers, duties and obligations, any and all of such instruments shall,
on request, be executed, acknowledged and delivered by the Lenders whether or
not a Default or Event of Default then exists.  In case any separate collateral
agent or co-collateral agent, or a successor to either, shall die, become
incapable of acting, resign or be removed, all the estates, properties, rights,
power, duties and obligations of such separate collateral agent or co-collateral
agent, so far as permitted by applicable law, shall vest in and be exercised by
the Agent until the appointment of a new collateral agent or successor to such
separate collateral agent or co-collateral agent.

101


--------------------------------------------------------------------------------




 

13.11                 Actions with Respect to Defaults.

In addition to the Agent’s right to take actions on its own accord as permitted
under this Credit Agreement, the Agent shall take such action with respect to a
Default or Event of Default as shall be directed by the Required Lenders or all
of the Lenders, as the case may be; provided that, until the Agent shall have
received such directions, the Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable and in the best interests of the
Lenders, including, without limitation, actions permitted by clause (c) of
Section 11.2.

13.12                 Delivery of Information.

The Agent shall not be required to deliver to any Lender originals or copies of
any documents, instruments, notices, communications or other information
received by the Agent from the Credit Parties or any of their Subsidiaries, the
Required Lenders, any Lender or any other Person under or in connection with
this Credit Agreement or any other Credit Document except (a) as specifically
provided in this Credit Agreement or any other Credit Document and expressly
including the information provided pursuant to Sections 7.1 (other than (a) and
(b) thereof) and 7.14; and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document instrument, notice or
other written communication received by and in the possession of the Agent at
the time of receipt of such request and then only in accordance with such
specific request.

13.13                 No Reliance on Agent’s Customer Identification Program.

Each Lender acknowledges and agrees that neither such Lender, nor any of its
affiliates, Participants or Assignees, may rely on Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with the Borrower, its Affiliates
or its agents, the Credit Documents or the transactions hereunder:  (1) any
identity verification procedures, (2) any record keeping, (3) any comparisons
with government lists, (4) any customer notices or (5) any other procedures
required under the CIP Regulations or such other laws.

13.14                 USA Patriot Act.

Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA Patriot
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a “shell” and certifying to other matters as
required by Section 313 of the USA Patriot Act and the

102


--------------------------------------------------------------------------------




 

applicable regulations:  (1) within ten (10) days after the Closing Date and (2)
at such other times as are required under the USA Patriot Act.

ARTICLE XIV

MISCELLANEOUS

14.1                        Waivers.

The Borrower hereby waives due diligence, demand, presentment and protest and
any notices thereof as well as notice of nonpayment.  No delay or omission of
the Agent or the Lenders to exercise any right or remedy hereunder, whether
before or after the happening of any Event of Default, shall impair any such
right or shall operate as a waiver thereof or as a waiver of any such Event of
Default.  No single or partial exercise by the Agent or the Lenders of any right
or remedy shall preclude any other or further exercise thereof, or preclude any
other right or remedy.

14.2                        JURY TRIAL.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER AND (BY EXECUTION AND
DELIVERY OF ANY GUARANTY AGREEMENT OR OF A JOINDER THERETO AND INCORPORATION BY
REFERENCE THEREIN) EACH GUARANTOR, AND THE AGENT AND THE LENDERS EACH HEREBY
WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF
THIS CREDIT AGREEMENT, THE CREDIT DOCUMENTS OR ANY OTHER AGREEMENTS OR
TRANSACTIONS RELATED HERETO OR THERETO.

14.3                        GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE.

(a)           THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED
BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PROVISIONS THEREOF other than
Section 5-1401 of the New York General Obligations Law.  Any legal action or
proceeding with respect to this Credit Agreement or any other Credit Document
shall be brought in the courts of the State of New York in New York County or of
the United States for the Southern District of New York, and, by execution and
delivery of this Credit Agreement the Borrower, and by execution and delivery of
any Guaranty Agreement or of a joinder thereto and incorporation by reference
therein each of the Guarantors, hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the nonexclusive
jurisdiction of such courts, and agrees to be bound by the other provisions set
forth in this Section 14.3.  Each of the Credit Parties further irrevocably
consents to the service of process out of any of the aforementioned courts in
any such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to it at the address set out for notices
pursuant to Section 14.4, such service to become effective three (3) days after

103


--------------------------------------------------------------------------------




 

such mailing.  Nothing herein shall affect the right of the Agent or any Lender
to serve process in any other manner permitted by law or to commence legal
proceedings or to otherwise proceed against any Credit Party in any other
jurisdiction.

(b)           Each of the Credit Parties hereby irrevocably waives any objection
which it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Credit Agreement or any other Credit Document brought in the courts referred to
in subsection (a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

14.4                        Notices.

Except as otherwise expressly provided herein, all notices, requests and other
communications shall have been duly given and shall be effective (a) when
delivered by hand, (b) when transmitted via telecopy (or other facsimile
device), (c) the Business Day following the day on which the same has been
delivered prepaid to a reputable national overnight air courier service, or (d)
the fifth Business Day following the day on which the same is sent by certified
or registered mail, postage prepaid, in each case to the respective parties at
the address or telecopy numbers set forth on Schedule 14.4 attached hereto, or
at such other address as such party may specify by written notice to the other
parties hereto; provided, however, that if any notice is delivered on a day
other than a Business Day, or after 5:00 P.M. on any Business Day, then such
notice shall not be effective until the next Business Day.

14.5                        Assignability.

(a)           The Borrower shall not have the right to assign this Credit
Agreement or any interest therein except with the prior written consent of the
Lenders.

(b)           Notwithstanding subsection (c) of this Section 14.5, nothing
herein shall restrict, prevent or prohibit any Lender from (i) pledging its
Loans hereunder to a Federal Reserve Bank in support of borrowings made by such
Lender from such Federal Reserve Bank or (ii) granting assignments or
participations in such Lender’s Loans and/or Commitments hereunder to any
Approved Assignee.  Any Lender may make, carry or transfer Loans at, to or for
the account of, any of its branch offices or the office of an affiliate of such
Lender except to the extent such transfer would result in increased costs to the
Borrower.

(c)           Any Lender may, in the ordinary course of its lending business and
in accordance with applicable law, at any time, assign to any Approved Assignee
and, with the consent of the Agent and, so long as no Event of Default is in
existence, the Borrower (such consent not to be unreasonably withheld or
delayed) and concurrent notice to the Borrower, but without the consent of any
other Lender, assign to one or more other Eligible Assignees all or a portion of
its rights and obligations under this Credit Agreement and any Notes held by it;
provided, however, that (i) any such assignment of a portion of Revolving Loans
and Revolving Credit Commitments must be for a constant

104


--------------------------------------------------------------------------------




 

and non varying portion of its Revolving Loans and Revolving Credit Commitments,
(ii) for each such assignment, the parties thereto shall execute and deliver to
the Agent, for its acceptance and recording in the Register (as defined below),
an Assignment and Acceptance, together with any Note or Notes subject to such
assignment and a processing and recordation fee of $3,500 to be paid by the
assignee, (iii) no such assignment shall be for less than $4,000,000 or, if
less, the entire remaining Revolving Credit Commitments of such Lender of the
Revolving Credit Commitments (or, with respect to Swing Loans, 100% thereof and
of the commitment to make Swing Loans) or, with respect to Term Loans, the
entire amount of Term Loans owed to such Lender (or the entire remaining Term
Loan Commitments of such Lender if prior to the Funding Date), and (iv) if such
assignee is a Foreign Lender, all of the requirements of Section 2.6(b) shall
have been satisfied as a condition to such assignment; and provided, further,
that any assignment to an Approved Assignee shall not be subject to the minimum
assignment amounts specified herein.  Upon such execution and delivery of the
Assignment and Acceptance to the Agent, from and after the Acceptance Date,
(x) the assignee thereunder shall be a party hereto, and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, such assignee shall have the rights and obligations
of a Lender hereunder and (y) the assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights it may
have pursuant to Section 14.7 which will survive) and be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Credit Agreement, such Lender shall cease to be a
party hereto).

(d)           By executing and delivering an Assignment and Acceptance, the
assignee thereunder confirms and agrees as follows: (i) other than as provided
in such Assignment and Acceptance, the assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, the Notes or any other instrument
or document furnished pursuant hereto, (ii) such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Credit Parties or the performance or observance by
the Credit Parties of any of its obligations under this Credit Agreement or any
of the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto, (iii) such assignee confirms that it has received a
copy of this Credit Agreement, together with copies of the financial statements
referred to in Section 7.1 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Credit Agreement, (v) such assignee appoints and authorizes the Agent
to take such action as agent on its behalf and to exercise such powers under
this Credit Agreement and the other Credit Documents as are delegated to the
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto and (vi) such assignee agrees that it

105


--------------------------------------------------------------------------------




 

will perform in accordance with their terms all of the obligations which by the
terms of this Credit Agreement are required to be performed by it as a Lender.

(e)           The Agent shall maintain at its address referred to in
Section 14.4 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and (if applicable) the Revolving Credit Commitments of, and principal
amount of the Loans owing to, each Lender from time to time (the “Register”). 
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Credit Agreement.  The Register and copies of each Assignment
and Acceptance shall be available for inspection by the Borrower or any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(f)            Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender, together with any Note or Notes subject to such assignment,
the Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit A, (i) accept such Assignment and Acceptance,
(ii) record the information contained therein in the Register and (iii) give
prompt notice thereof to the Borrower.  Within five (5) Business Days after its
receipt of such notice, if requested by the assignee, the Borrower shall execute
and deliver to the Agent in exchange for any surrendered Note or Notes (which
the assigning Lender agrees to promptly deliver to the Borrower) a new Note or
Notes to the order of the assignee in an amount equal to the Revolving Credit
Commitment (and commitment to make Swing Loans, if applicable) assumed by it and
Term Loans assigned to it pursuant to such Assignment and Acceptance and, if the
assigning Lender has retained a Revolving Credit Commitment or Term Loans owing
to it hereunder and if requested by it, a new Note or Notes to the order of the
assigning Lender in an amount equal to the Revolving Credit Commitment or amount
of Term Loans retained by it hereunder.  Any such new Note or Notes shall
re-evidence the indebtedness outstanding under any old Notes or Notes and shall
be in an aggregate principal amount equal to the aggregate principal amount of
any such surrendered Note or Notes (or in the case of a Revolving Credit
Commitment, if none, the amount of the Revolving Credit Commitments so
assigned), shall be dated the Closing Date and shall otherwise be in
substantially the form of any Note or Notes subject to such assignments.

(g)           Each Lender may sell participations, without the consent of the
Agent, the Borrower (as to any Person, other than a fund, that would be an
Eligible Assignee for an assignment) any other Lender, to one or more parties in
or to all or a portion of its rights and obligations under this Credit Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitments, the Loans owing to it and any Note or Notes held by it); provided
that (i) such Lender’s obligations under this Credit Agreement (including,
without limitation, its Revolving Credit Commitments to the Borrower hereunder)
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall remain the holder of any such Note for all purposes of this Credit
Agreement, (iv) the Borrower, the Agent, and the other Lenders shall continue to
deal solely and directly with

106


--------------------------------------------------------------------------------




 

such Lender in connection with such Lender’s rights and obligations under this
Credit Agreement and (v) such Lender shall not transfer, grant, assign or sell
any participation under which the participant shall have rights to approve any
amendment or waiver of this Credit Agreement except to the extent such amendment
or waiver would (A) extend the final maturity date or the date for the payments
of any installment of fees or principal or interest of any Loans or Letter of
Credit reimbursement obligations in which such participant is participating,
(B) reduce the amount of any installment of principal of the Loans or Letter of
Credit reimbursement obligations in which such participant is participating,
(C) except as otherwise expressly provided in this Credit Agreement, reduce the
interest rate applicable to the Loans or Letter of Credit reimbursement
obligations in which such participant is participating, or (D) except as
otherwise expressly provided in this Credit Agreement, reduce any Fees payable
hereunder.

(h)           Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment or sell a participation
hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan, Note or
other Obligation under the securities laws of the United States of America or of
any jurisdiction.

(i)            In connection with the efforts of any Lender to assign its rights
or obligations or to participate interests, such Lender may disclose any
information in its possession regarding the Borrower or any of its Subsidiaries.

14.6                        Information.

Each Lending Party agrees to keep confidential any information furnished or made
available to it by the Borrower pursuant to this Credit Agreement that is marked
confidential; provided that nothing herein shall prevent any Lending Party from
disclosing such information (a) to any other Lending Party or any affiliate of
any Lending Party, or any officer, director, employee, agent, or advisor of any
Lending Party or affiliate of any Lending Party, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any law, rule, or regulation, (d) upon the order of
any court or administrative agency, (e) upon the request or demand of any
regulatory agency or authority; provided, however, that, to the extent permitted
by law, the affected Lending Party shall provide prior written notice to the
affected Borrower of any such request or demand, (f) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any Lending Party prohibited by this
Credit Agreement, (g) in connection with any litigation to which such Lending
Party or any of its affiliates may be a party, whether to defend itself, reduce
its liability, protect or exercise any of its claims, rights, remedies or
interests under or in connection with the Credit Documents or any Lender Hedging
Agreement, or otherwise, (h) to the extent necessary in connection with the
exercise of any remedy under this Credit Agreement or any other Credit Document,
(i) subject to provisions substantially similar to those contained in this
Section 14.6, to any actual or proposed participant or assignee or any actual or
prospective counterparty (or its advisors) to any securitization, swap or
derivative transaction relating to the Borrower, any other Credit Party, and the
Obligations, and (j) to Gold Sheets and other similar bank trade publications;
such information to consist of deal terms and other information customarily
found in such publications.

107


--------------------------------------------------------------------------------




 

14.7                        Payment of Expenses; Indemnification.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
of (i) the Agent in connection with (A) the syndication, negotiation,
preparation, execution, delivery, administration and monitoring of this Credit
Agreement and the other Credit Documents and the documents and instruments
referred to therein or executed in connection therewith, including evaluating
the compliance by the Credit Parties with law and the provisions of such
documents, including, without limitation, the reasonable fees and expenses of
special counsel to the Agent, the reasonable fees and expenses of counsel for
the Agent in connection with collateral issues and all due diligence, and the
costs and expenses incurred in connection with all appraisals, field exams, and
of obtaining all Real Property Documentation, and all recording costs, fees and
taxes payable in connection with the Collateral, and (B) any amendment, waiver
or consent relating hereto and thereto including, without limitation, any such
amendments, waivers or consents resulting from or related to any work-out,
re-negotiation or restructure relating to the performance by any of the Credit
Parties under this Credit Agreement or any other Credit Documents and (ii) the
Agent and the Lenders in connection with enforcement of the Credit Documents and
the documents and instruments referred to therein or executed in connection
therewith, including but not limited to, any work-out, re-negotiation or
restructure relating to the performance by any of the Credit Parties under this
Credit Agreement or any other Credit Documents, including, without limitation,
in connection with any such enforcement upon receipt of a correct invoice, the
reasonable fees and disbursements of counsel for the Agent and each of the
Lenders (including the allocated costs of internal counsel), and the reasonable
fees and expenses of a financial consultant engaged by the Agent or its counsel
in connection with the foregoing.  The Borrower shall indemnify, defend and hold
harmless the Agent, Wachovia Capital Markets, LLC (in its capacity as arranger),
the Issuing Bank and each of the Lenders and their respective directors,
officers, agents, employees and counsel from and against (x) any and all losses,
claims, damages, liabilities, deficiencies, judgments or expenses incurred by
any of them (except to the extent that it is finally judicially determined to
have resulted from their own gross negligence or willful misconduct) arising out
of or by reason of any litigation, investigation, claim or proceeding which
arises out of or is in any way related to (i) this Credit Agreement, any Letter
of Credit or any other Credit Documents or the transactions contemplated hereby
or thereby, (ii) any actual or proposed use by the Borrower of the proceeds of
the Loans or (iii) the Agent’s, the Issuing Bank’s or the Lenders’ entering into
this Credit Agreement, the other Credit Documents or any other agreements and
documents relating hereto, including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any such litigation, investigation, claim or proceeding or any
advice rendered in connection with any of the foregoing and (y) any such losses,
claims, damages, liabilities, deficiencies, judgments or expenses (except to the
extent that any of the foregoing are finally judicially determined to have
resulted from their own gross negligence or willful misconduct)incurred in
connection with any remedial or other action taken by the Borrower or any of the
Lenders in connection with compliance by the Borrower or any of its
Subsidiaries, or any of their respective properties, with any federal, state or
local environmental laws, acts, rules, regulations, orders or ordinances.  If
and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, such Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under applicable law.  The Borrower’s obligations under this Section
14.7 shall survive any termination of this Credit Agreement and the other Credit
Documents and the payment in full of

108


--------------------------------------------------------------------------------




 

the Obligations, and are in addition to, and not in substitution of, any other
of their Obligations set forth in this Credit Agreement.  In addition, the
Borrower shall, upon demand, pay to the Agent and any Lender all costs and
expenses (including the reasonable fees and disbursements of counsel and other
professionals) paid or incurred by the Agent, the Issuing Bank or such Lender in
(A) enforcing or defending its rights under or in respect of this Credit
Agreement, the other Credit Documents or any other document or instrument now or
hereafter executed and delivered in connection herewith, (B) in collecting the
Loans, (C) in foreclosing or otherwise collecting upon the Collateral or any
part thereof and (D) obtaining any legal, accounting or other advice in
connection with any of the foregoing.

14.8                        Entire Agreement, Successors and Assigns.

This Credit Agreement along with the other Credit Documents and the Fee Letter
constitutes the entire agreement among the Credit Parties, the Agent and the
Lenders, supersedes any prior agreements among them, and shall bind and benefit
the Credit Parties and the Lenders and their respective successors and permitted
assigns.

14.9                        Amendments, Etc.

Neither the amendment or waiver of any provision of this Credit Agreement or any
other Credit Document, nor the consent to any departure by any Credit Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, or if the Lenders shall not be parties
thereto, by the parties thereto and consented to by the Required Lenders and (so
long as no Event of Default has occurred and is continuing) the Borrower, and
each such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that no
amendment, waiver or consent shall unless in writing and signed by all the
Lenders, do any of the following: (a) extend or increase the Commitments of the
Lenders or subject the Lenders to any additional obligations, (b) except as
otherwise expressly provided in this Credit Agreement, reduce the principal of,
or interest on, any Loan or Note or any Letter of Credit reimbursement
obligations or any fees hereunder, (c) postpone any date fixed for any payment
or mandatory prepayment in respect of principal of, or interest on, any Loan or
Note or any Letter of Credit reimbursement obligations or any fees hereunder,
(d) change the percentage of the Commitments, or any minimum requirement
necessary for the Lenders or the Required Lenders to take any action hereunder,
(e) amend or waive Section 2.2(b), Section 2.7, Section 2.8, Section 13.6 or
this Section 14.9, or change the definition of Required Lenders, (f) except as
otherwise expressly provided in this Credit Agreement, and other than in
connection with the financing, refinancing, sale or other disposition of any
asset of the Credit Parties permitted under this Credit Agreement, release any
Liens in favor of the Lenders on any material portion of the Collateral, or (g)
except as expressly permitted hereunder, release any Credit Party from its
obligations hereunder or under any Guaranty Agreement and the other Credit
Documents to which it is a party and, provided, further, that no amendment,
waiver or consent affecting the rights or duties of the Agent or the Issuing
Bank under any Credit Document shall in any event be effective, unless in
writing and signed by the Agent or of Wachovia with respect to Swing Loans
and/or the Issuing Bank or Wachovia, as applicable, in addition to the Lenders
required hereinabove to take such action.  Notwithstanding any of the foregoing
to the contrary, the consent of the Borrower shall not be required for any
amendment, modification or waiver of the provisions of Article XIII (other than

109


--------------------------------------------------------------------------------




 

the provisions of Section 13.9).  In addition, the Borrower and the Lenders
hereby authorize the Agent to modify this Credit Agreement by unilaterally
amending or supplementing Schedule 1.1A from time to time in the manner
requested by the Borrower, the Agent or any Lender in order to reflect any
assignments or transfers of the  Loans as provided for hereunder; provided,
however, that the Agent shall promptly deliver a copy of any such modification
to the Borrower and each Lender.

14.10                 Nonliability of Agent and Lenders.

The relationship between the Borrower on the one hand and the Lenders and the
Agent on the other hand shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrower.  Neither the Agent nor any Lender undertakes any responsibility to the
Borrower to review or inform such Borrower of any matter in connection with any
phase of such Borrower’s business or operations.

14.11                 Independent Nature of Lenders’ Rights.

The amounts payable at any time hereunder to each Lender on account of such
Lender’s Loans and under any Note or Notes held by it shall be a separate and
independent debt.

14.12                 Counterparts.

This Credit Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.

14.13                 Effectiveness.

This Credit Agreement shall become effective (although the making of Loans and
the issuance of any Letter of Credit are subject to the satisfaction or waiver
of the conditions precedent set forth in Sections 5.2 and 5.3) at such time when
all of the conditions set forth in Section 5.1 have been satisfied or waived by
the Lenders and it shall have been executed by the Borrower and the Agent, and
the Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of each Credit Party,
the Agent and each Lender and their respective successors and assigns.

14.14                 Severability.

In case any provision in or obligation under this Credit Agreement or any Notes
or the other Credit Documents shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

110


--------------------------------------------------------------------------------


 

14.15                 Headings Descriptive.

The headings of the several Sections and subsections of this Credit Agreement,
and the Table of Contents, are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Credit
Agreement.

14.16                 Maximum Rate.

Notwithstanding anything to the contrary contained elsewhere in this Credit
Agreement or in any other Credit Document, the Borrower, the Agent and the
Lenders hereby agree that all agreements among them under this Credit Agreement
and the other Credit Documents, whether now existing or hereafter arising and
whether written or oral, are expressly limited so that in no contingency or
event whatsoever shall the amount paid, or agreed to be paid, to the Agent or
any Lender for the use, forbearance, or detention of the money loaned to the
Borrower and evidenced hereby or thereby or for the performance or payment of
any covenant or obligation contained herein or therein, exceed the Highest
Lawful Rate.  If due to any circumstance whatsoever, fulfillment of any
provisions of this Credit Agreement or any of the other Credit Documents at the
time performance of such provision shall be due shall exceed the Highest Lawful
Rate, then, automatically, the obligation to be fulfilled shall be modified or
reduced to the extent necessary to limit such interest to the Highest Lawful
Rate, and if from any such circumstance any Lender should ever receive anything
of value deemed interest by applicable law which would exceed the Highest Lawful
Rate, such excessive interest shall be applied to the reduction of the principal
amount then outstanding hereunder or on account of any other then outstanding
Obligations and not to the payment of interest, or if such excessive interest
exceeds the principal unpaid balance then outstanding hereunder and such other
then outstanding Obligations, such excess shall be refunded to the applicable
Borrower.  All sums paid or agreed to be paid to the Agent or any Lender for the
use, forbearance, or detention of the Obligations and other indebtedness of the
Borrower to the Agent or any Lender shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such indebtedness.  The terms and provisions of
this Section shall control every other provision of this Credit Agreement and
all agreements among the Borrower, the Agent and the Lenders.

14.17                 Right of Setoff.

In addition to and not in limitation of all rights of offset that any Lender or
other holder of a  Note may have under applicable law, each Lender or other
holder of a Loan or Note shall, if any Event of Default has occurred and is
continuing and whether or not such Lender or such holder has made any demand or
the Obligations of the Borrower are matured, have the right to appropriate and
apply to the payment of the Obligations of such Borrower all deposits (general
or special, time or demand, provisional or final) then or thereafter held by and
other indebtedness or property then or thereafter owing by such Lender or other
holder.  Any amount received as a result of the exercise of such rights shall be
reallocated among the Lenders as set forth in Section 2.7.

111


--------------------------------------------------------------------------------




 

14.18                 Delegation of Authority.

Each Guarantor (by execution and delivery of any Guaranty Agreement or of a
joinder thereto and incorporation by reference therein) hereby authorizes and
appoints the Borrower and each of the chief financial officer, chief executive
officer, treasurer and controller of Operating GP, acting for and of behalf of
the  Borrower, to be its attorneys (“its Attorneys”) and in its name and on its
behalf and as its act and deed or otherwise to execute and deliver all documents
and carry out all such acts as are necessary or appropriate in connection with
borrowing Loans and the making of other extensions of credit hereunder, the
granting and perfection of security interests under the Security Documents, and
complying with the terms and provisions hereof and the other Credit Documents. 
This delegation of authority and appointment shall be valid for the duration of
the term of this Credit Agreement; provided, however, that such delegation of
authority and appointment shall terminate automatically without any further act
with respect to any such chief financial officer, chief executive officer,
treasurer or controller if such chief financial officer, chief executive
officer, treasurer or controller is no longer an employee of the Borrower.  Each
Full Recourse Credit Party and (by execution and delivery of any Guaranty
Agreement or of a joinder thereto and incorporation by reference therein) each
Guarantor hereby undertakes to ratify everything which any of its Attorneys
shall do in furtherance of this delegation of authority and appointment.

14.19                 Amendment and Restatement; Continuation of Security
Interest.

The Revolving Notes and Swing Notes issued hereunder are issued in replacement
of the “Revolving Notes” and “Swing Notes” issued under the Existing Credit
Agreement.  This Credit Agreement is an amendment and restatement of the
Existing Credit Agreement and not a novation.  The security interests granted
pursuant to the Existing Credit Agreement and “Security Documents” thereunder
shall continue to perfect the Obligations hereunder without interruption.  Not
in limitation of the foregoing, all references in each Credit Document to the
“Credit Agreement” or any “Note” (other than historical references) shall be
deemed to be a reference to this Credit Agreement and the Notes.

112


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF the parties hereto have caused this Amended and Restated
Credit Agreement to be executed and delivered by their proper and duly
authorized officers as of the date set forth above.

BORROWER:

TRANSMONTAIGNE OPERATING COMPANY L.P.

 

 

 

 

 

 

By:

TransMontaigne Operating GP L.L.C.,
its sole general partner

 

 

 

 

By:

/s/ Randall J. Larson

 

 

Name:

Randall J. Larson

 

 

Title:

President

 

113


--------------------------------------------------------------------------------




 

AGENT AND LENDERS:

WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Todd Schanzlin

 

 

Name:

Todd Schanzlin

 

 

Title:

Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

201 South College Street
Mail Code: NC 0680, CP-8
Charlotte, North Carolina 28288

 

 

 

Attention:

Syndication Agency Services

 

 

 

Telephone:

704-374-2698

 

 

 

Facsimile:

704-383-0288

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

201 South College Street
Mail Code: NC 0680, CP-8
Charlotte, North Carolina 28288

 

 

 

Attention:

Syndication Agency Services

 

 

 

Telephone:

704-374-2698

 

 

 

Facsimile:

704-383-0288

 

114


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.,
as a Syndication Agent and a Lender

 

 

 

 

 

 

By:

/s/ Adam H. Fey

 

 

Name:

Adam H. Fey

 

 

Title:

Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

100 Federal Street, MA5-100-08-04
Boston, MA 02110
Attn: Thomas Gorham

 

 

 

Telephone:

617-434-9111

 

 

 

Facsimile:

617-310-2266

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

100 Federal Street, MA5-100-08-04
Boston, MA 02110
Attn: Thomas Gorham

 

 

 

Telephone:

617-434-9111

 

 

 

Facsimile:

617-310-2266

 

115


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.,
as a Syndication Agent and a Lender

 

 

 

 

 

 

By:

/s/ Tara Narasiman

 

 

Name:

Tara Narasiman

 

 

Title:

Associate

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

10 South Dearborn, Suite IL 1-0010
Chicago, IL 60603-0010
Attn: Claudia Kech

 

 

 

Telephone:

312-385-7041

 

 

 

Facsimile:

312-385-7096

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

10 South Dearborn, Suite IL 1-0010
Chicago, IL 60603-0010
Attn: Claudia Kech

 

 

 

Telephone:

312-385-7041

 

 

 

Facsimile:

312-385-7096

 

116


--------------------------------------------------------------------------------




 

BNP PARIBAS,
as a Documentation Agent and a Lender

 

 

 

 

 

 

By:

/s/ Edward K. Chin

 

 

Name:

Edward K. Chin

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ A. C. Mathiot

 

 

Name:

A. C. Mathiot

 

 

Title:

Managing Director

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

919 Third Avenue
New York, NY 10022
Attn: Yuri Latorre

 

 

 

Telephone:

212-471-6637

 

 

 

Facsimile:

212-471-6603

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

919 Third Avenue
New York, NY 10022
Attn: Yuri Latorre

 

 

 

Telephone:

212-471-6637

 

 

 

Facsimile:

212-471-6603

 

117


--------------------------------------------------------------------------------




 

SOCIÉTÉ GÉNÉRALE, NEW YORK BRANCH,
as a Documentation Agent and a Lender

 

 

 

 

 

 

By:

/s/ Chung Tack Oh

 

 

Name:

Chung Tack Oh

 

 

Title:

Associate

 

 

 

 

 

 

By:

/s/ Barbara Paulsen

 

 

Name:

Barbara Paulsen

 

 

Title:

Director

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

560 Lexington Avenue
New York, NY 10022
Attn: Carmen Espinal

 

 

 

Telephone:

212-278-7011

 

 

 

Facsimile:

212-278-7953

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

560 Lexington Avenue
New York, NY 10022
Attn: Carmen Espinal

 

 

 

Telephone:

212-278-7011

 

 

 

Facsimile:

212-278-7953

 

118


--------------------------------------------------------------------------------




 

WELLS FARGO BANK, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Sushim R. Shah

 

 

Name:

Sushim R. Shah

 

 

Title:

VP & Senior Relationship Manager

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

1700 Broadway
Denver, CO 80274
Attn: Elizabeth Yowell

 

 

 

Telephone:

303-863-5114

 

 

 

Facsimile:

303-863-2729

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

1700 Broadway
Denver, CO 80274
Attn: Elizabeth Yowell

 

 

 

Telephone:

303-863-5114

 

 

 

Facsimile:

303-863-2729

 

119


--------------------------------------------------------------------------------




 

U.S. BANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

By:

/s/ Monte E. Deckerd

 

 

Name:

Monte E. Deckerd

 

 

Title:

Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

555 SW Oak, PDORP7LS
Portland, OR 97202
Attn: Hanny Nawawi

 

 

 

Telephone:

503-275-7894

 

 

 

Facsimile:

503-275-8181

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

555 SW Oak, PDORP7LS
Portland, OR 97202
Attn: Hanny Nawawi

 

 

 

Telephone:

503-275-7894

 

 

 

Facsimile:

503-275-8181

 

120


--------------------------------------------------------------------------------


 

MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc., as a Lender

 

 

 

 

 

 

By:

/s/ David M. Henderson

 

 

Name:

David M. Henderson

 

 

Title:

Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

101 Federal Street, Suite 1900
Boston, MA 02110
Attn: Gregory Hanson

 

 

 

Telephone:

617-695-6943

 

 

 

Facsimile:

866-818-7984

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

101 Federal Street, Suite 1900
Boston, MA 02110
Attn: Gregory Hanson

 

 

 

Telephone:

617-695-6943

 

 

 

Facsimile:

866-818-7984

 

121


--------------------------------------------------------------------------------




 

AMEGY BANK NATIONAL ASSOCIATION,
as a Lender

 

 

 

 

 

 

By:

/s/ Allen Rheem

 

 

Name:

Allen Rheem

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

P.O. Box 27459
Houston, TX 77227
Attn: Chris Petersen

 

 

 

Telephone:

713-232-1193

 

 

 

Facsimile:

713-561-0345

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

P.O. Box 27459
Houston, TX 77227
Attn: Chris Petersen

 

 

 

Telephone:

713-232-1193

 

 

 

Facsimile:

713-561-0345

 

122


--------------------------------------------------------------------------------




 

GUARANTY BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ Jim R. Hamilton

 

 

Name:

Jim R. Hamilton

 

 

Title:

Senior Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

8333 Douglas Avenue
Dallas, TX 75225
Attn: Robert Lyons

 

 

 

Telephone:

214-360-3325

 

 

 

Facsimile:

214-360-1938

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

8333 Douglas Avenue
Dallas, TX 75225
Attn: Robert Lyons

 

 

 

Telephone:

214-360-3325

 

 

 

Facsimile:

214-360-1938

 

123


--------------------------------------------------------------------------------




 

BMO CAPITAL MARKETS FINANCING, INC.,
as a Lender

 

 

 

 

 

 

By:

/s/ Cahal Carmody

 

 

Name:

Cahal Carmody

 

 

Title:

Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

115 S. LaSalle, 17th Floor
Chicago, IL 60603
Attn: Sameer Dewji

 

 

 

Telephone:

416-867-6983

 

 

 

Facsimile:

416-867-4050

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

115 S. LaSalle, 17th Floor
Chicago, IL 60603
Attn: Sameer Dewji

 

 

 

Telephone:

416-867-6983

 

 

 

Facsimile:

416-867-4050

 

124


--------------------------------------------------------------------------------




 

SUNTRUST BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ David Edge

 

 

Name:

David Edge

 

 

Title:

Managing Director

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

303 Peachtree Street, 10th Floor
Atlanta, GA 30308
Attn: Tina Marie Edwards

 

 

 

Telephone:

404-588-8660

 

 

 

Facsimile:

404-588-4401

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

303 Peachtree Street, 10th Floor
Atlanta, GA 30308
Attn: Tina Marie Edwards

 

 

 

Telephone:

404-588-8660

 

 

 

Facsimile:

404-588-4401

 

125


--------------------------------------------------------------------------------




 

UNION BANK OF CALIFORNIA, N.A.,
as a Lender

 

 

 

 

 

 

By:

/s/ Sean Murphy

 

 

Name:

Sean Murphy

 

 

Title:

Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

1980 Saturn Street, Mail Code V01-120
Monterey Park, CA 91755
Attn: Maria Suncin

 

 

 

Telephone:

323-720-2870

 

 

 

Facsimile:

323-720-2252

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

1980 Saturn Street, Mail Code V01-120
Monterey Park, CA 91755
Attn: Maria Suncin

 

 

 

Telephone:

323-720-2870

 

 

 

Facsimile:

323-720-2252

 

126


--------------------------------------------------------------------------------




 

COMERICA BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ Peter L. Sefzik

 

 

Name:

Peter L. Sefzik

 

 

Title:

Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

999 18th Street, Suite 2001
Denver, CO 80202
Attn: Matthew J. Purchase

 

 

 

Telephone:

303-294-3351

 

 

 

Facsimile:

303-294-9232

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

999 18th Street, Suite 2001
Denver, CO 80202
Attn: Matthew J. Purchase

 

 

 

Telephone:

303-294-3351

 

 

 

Facsimile:

303-294-9232

 

127


--------------------------------------------------------------------------------




 

NATIONAL CITY BANK,
as a Lender

 

 

 

 

 

 

By:

/s/ Stephen Morito

 

 

Name:

Stephen Morito

 

 

Title:

Vice President

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

6750 Miller Road, LOC 01-7164
Brecksville, OH 44141
Attn: Isalene Hasan

 

 

 

Telephone:

440-546-7388

 

 

 

Facsimile:

440-546-7346

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

6750 Miller Road, LOC 01-7164
Brecksville, OH 44141
Attn: Isalene Hasan

 

 

 

Telephone:

440-546-7388

 

 

 

Facsimile:

440-546-7346

 

128


--------------------------------------------------------------------------------




 

NATIXIS,
as a Lender

 

 

 

 

 

 

By:

/s/ Daniel Payer

 

 

Name:

Daniel Payer

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Louis P. Laville, III

 

 

Name:

Louis P. Laville, III

 

 

Title:

Managing Director

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

333 Clay Street, Suite 4340
Houston, TX 77002
Attn: Honi Gregory

 

 

 

Telephone:

713-495-1351

 

 

 

Facsimile:

713-583-7745

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

333 Clay Street, Suite 4340
Houston, TX 77002
Attn: Honi Gregory

 

 

 

Telephone:

713-495-1351

 

 

 

Facsimile:

713-583-7745

 

129


--------------------------------------------------------------------------------




 

UBS LOAN FINANCE LLC,
as a Lender

 

 

 

 

 

 

By:

/s/ Richard T. Tavrow

 

 

Name:

Richard T. Tavrow

 

 

Title:

Director

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

677 Washington Blvd.
Stamford, CT 06901
Attn: Elizabeth White

 

 

 

Telephone:

203-719-3618

 

 

 

Facsimile:

203-719-3888

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

677 Washington Blvd.
Stamford, CT 06901
Attn: Elizabeth White

 

 

 

Telephone:

203-719-3618

 

 

 

Facsimile:

203-719-3888

 

 

 

 

 

130


--------------------------------------------------------------------------------




 

CATERPILLAR FINANCIAL SERVICES CORPORATION,
as a Lender

 

 

 

 

 

 

By:

/s/ Christopher C. Patterson

 

 

Name:

Christopher C. Patterson

 

 

Title:

Global Operations Manager—Capital Markets

 

 

 

 

 

 

Lending Office (Base Rate Loans)*

 

 

 

 

 

 

Address:

2120 West End Avenue
Nashville, TN 37203
Attn: Chris Patterson

 

 

 

Telephone:

615-341-8623

 

 

 

Facsimile:

615-341-1828

 

 

 

 

 

 

Lending Office (Eurodollar Loans)*

 

 

 

 

 

 

Address:

2120 West End Avenue
Nashville, TN 37203
Attn: Chris Patterson

 

 

 

Telephone:

615-341-8623

 

 

 

Facsimile:

615-341-1828

 

131


--------------------------------------------------------------------------------